Petitions for Rulemaking
by Jason A. Schwartz and Richard L. Revesz
NYU School of Law1

Final Report to the Administrative Conference of the United States
November 5, 2014

1 Besides teaching at NYU School of Law, the authors also work at a non-partisan think tank based at the law school,
called the Institute for Policy Integrity. Policy Integrity advocates to improve the quality of government decision-making
and has submitted several petitions for rulemaking to several different federal agencies. Though the authors drew from
those experiences in researching this report, this report does not necessarily reflect the views of the Institute for Policy
Integrity, nor of the NYU School of Law, if any.
This report was prepared for the consideration of the Administrative Conference of the United States. The views
expressed are those of the authors and do not necessarily reflect those of the members of the Conference or its
committees.
The authors are indebted to the many participants in this study. We also gratefully acknowledge the research
assistance of Adam Axler, Kelly Cosby, Austen Hartwell, Gabriel Gomez, and Adam Shamah, and the enormously helpful
comments from the staff of the Administrative Conference of the United States, and especially Emily Bremer, staff counsel
for this project.

Table of Contents
I. Introduction ....................................................................................................................... 4
I.A. Methodology and Participants ..................................................................................................4
I.B. The Study’s Scope Mirrors the APA’s Scope ...............................................................................5
I.C. Outline of this Report ...............................................................................................................6

II. General Legal Requirements: the Constitution, the APA, and Case Law .............................. 7
II.A. The First Amendment: to Speak, Not Necessarily to Be Heard...................................................7
II.B. The APA: Action-Forcing and Priority-Setting, but with Limits ...................................................9
II.C. “Each agency…”—Includes Both Executive and Independent Agencies ......................................9
II.D. “…shall give…”—Requires Some Facilitation, but No Specific Procedures ..................................9
II.E. “…an interested person…”—Low Bar to Petition, Higher Bar for Standing ............................... 10
II.F. “…the right…”—The Limited Requirements to Consider and Respond...................................... 11
II.F.1. The Requirement of Timeliness ................................................................................................ 13
II.F.2. The Requirement of a Rational Explanation ............................................................................. 17
II.F.3. Massachusetts v. EPA and Subsequent Cases on Merits versus Resources ............................. 20
II.G. “…to petition…”—No Specific Form Required, but Some Agency Discretion over Content ....... 24
II.H. “…for the issuance, amendment, or repeal…”—Initial, Final, and Retrospective Actions .......... 25
II.I. “…of a rule.”—Includes Non-Legislative Rules and All Subject Matters ..................................... 27
II.J. Right to Judicial Review .......................................................................................................... 28

III. Other Petition Procedures: Specific Statutes and Executive Actions ................................. 31
III.A. Comparative Statutory Rights ............................................................................................... 31
III.A.1. A Note on Petitions Under the Clean Air Act ........................................................................... 33
III.A.2. A Statutory Experiment Gone Wrong?: Consumer Product Safety Petitions ......................... 33
III.A.3. Recent Congressional Proposals and Debates ......................................................................... 35
III.B. Executive Action: Non-Binding but Still Powerful ................................................................... 36
III.B.1. Executive Orders and Retrospective Review ........................................................................... 36
III.B.2. We the People: Pent-up Public Demand? ............................................................................... 37

IV. Current Practices: Evidence and Anecdotes ..................................................................... 41
IV.A. Why and How Often Stakeholders Do (Or Do Not) Petition ................................................... 41
IV.A.1. Factors that Discourage Stakeholders from Filing Petitions ................................................... 41
IV.A.2. Factors that Motivate Stakeholders to File Petitions .............................................................. 43
IV.A.3. Who Petitions? ........................................................................................................................ 45
IV.A.4. One Brief Example: On the Lighter Side of Petitions…Make that the Darker Side ................. 47
IV.B. Official and Informal Procedures........................................................................................... 47
IV.B.1. Comparative Regulations for Handling Petitions .................................................................... 47
IV.B.2. Other Guidance and Websites................................................................................................. 48
IV.B.3. Case Study: Best Practices in Education, Transparency, and Communication at the NRC ..... 49
IV.C. Content Requirements and Petition Quality .......................................................................... 51
IV.D. Submission, Initial Review, and Publication .......................................................................... 53
IV.D.1. Case Study: Best Practices in Online Docketing at SEC .......................................................... 56
IV.E. Communication and Comments ............................................................................................ 56
IV.F. Decisions .............................................................................................................................. 59
IV.F.1. Decisionmaking Structures: Delegation, Criteria, Tracks, and Tiers ........................................ 59
IV.F.2. Case Study: Tiered Decisionmaking and Timing under the Endangered Species Act .............. 60
IV.F.3. Agency Resources and Timelines for Review ........................................................................... 62

2

IV.F.4. Responses ................................................................................................................................ 65
IV.G. Frequency of Litigation and the “Sue-and-Settle” Controversy .............................................. 66

V. Recommended Reforms .................................................................................................. 69
V.A. Striking the Right Balance ...................................................................................................... 69
V.B. Pre-Submission: Facilitate and Educate .................................................................................. 70
Recommendation #1: Adopt official procedures for handling petitions. ........................................... 70
Recommendation #2: Use online platforms to educate the public. ................................................... 73
Recommendation #3: Facilitate consultations with petitioners before (and after) submission ........ 74
V.C. Tracking: Online Efficiencies, Transparency, Communication .................................................. 75
Recommendation #4: Use online dockets to allow the public to monitor status. ............................. 75
Recommendation #5: Allow an open comment period on all petitions. ............................................ 76
Recommendation #6: Provide regular updates and designate contacts. ........................................... 78
Recommendation #7: OIRA should collect summary statistics on petitions from agencies. ............. 80
V.D. Decisions: Reasonably Prompt and On the Merits .................................................................. 81
Recommendation #8: Set default target timelines for response, by Executive Order. ...................... 81
Recommendation #9: Delegate and classify to expedite review of less controversial petitions. ...... 82
Recommendation #10: Resources and priorities justify delays only, not denials. ............................. 82
Recommendation #11: Prioritize petition reviews at least ahead of informal requests. ................... 83
Another Notable Proposal: OIRA Review of Denials ........................................................................... 83

Appendix A: Participants and Methodology ......................................................................... 85
Participants .................................................................................................................................. 85
Written Questionnaire to Agencies ............................................................................................... 87

Appendix B: Other Statutory Rights to Petition .................................................................... 90
Appendix C: Agency Practices .............................................................................................. 90
C1: Regulations and Guidance....................................................................................................... 90
C2: Online Information and Tools ................................................................................................. 90
C3: Statistics................................................................................................................................. 90

Appendix D: Excerpts of Statutory Text and Previous Recommendation ............................... 91
Administrative Procedure Act ....................................................................................................... 91
Previous ACUS Recommendation on Petitions............................................................................... 93

3

I. Introduction
This study examines how executive and independent federal agencies handle formal requests from
the general public to undertake rulemakings. This introduction describes the study’s methodology
and scope, and previews the structure of the report.

I.A. Methodology and Participants
This study follows in the footsteps of Prof. William V. Luneburg’s 1986 report to ACUS on petitions
for rulemaking.2 Luneburg’s report greatly informs this study, even where not specifically cited.
Besides standard legal research (including advanced searches of the U.S. Code, the Code of Federal
Regulations, Federal Register notices, case law, and legal journals) and online research (including
advanced searches of agency websites and rulemaking dockets), this study relies heavily on
interviews. A written questionnaire (see Appendix A) was distributed to all government members
of and liaisons to ACUS, as well as to the relevant legal or policy offices of any other agencies with
active petition processes. Several agencies replied with complete or partial responses, including
some quantitative data. During repeated follow-up contacts, agencies were also given the option to
participate by informal phone interviews and by expressing the opinions of individual officials
rather than preparing official agency responses. Many more agencies opted for the informal phone
interview. Other key government officials involved in the rulemaking process were also identified
for phone interviews.
Stakeholders in the regulatory process, including businesses, trade associations, unions, public
interest groups, and even a few individual petitioners, were also identified for phone conversations.
An initial open call for comments on the research project, sent by e-mail to a long list of
stakeholders culled from recent petitions available online and from a contact database maintained
by the Institute for Policy Integrity, produced few responses. Instead, follow-up contacts with a
representative sample of stakeholders led to general phone conversations on their experience with
petitions for rulemaking. Four stakeholders requested and were sent a set of written questions in
advance of the phone conversation, but all conversations with stakeholders took the form of an
unstructured discussion and did not follow any standard set of questions.
The authors are tremendously grateful to all the participants in this study for being so generous
with their time and insights.
A list of the general affiliations of all the participants in this study can be found in Appendix A.
Multiple individuals from a single organization or agency may have participated. The views
expressed during conversations with the participants and in response to the written questionnaire
reflect a mix of personal and institutional opinions.
Participants were given the option of sharing their views anonymously, and a majority preferred
that arrangement. Consequently, most findings in this study will be reported without attribution to
a specific agency or stakeholder. For example, rather than listing the names of every petitioner who
has or has not received regular status updates on their petitions from specific agencies, this study
will convey the relevant information by generalizing (in this case, by noting that most petitioners
report hearing infrequently, if at all, from most agencies). Where a certain agency practice is a
matter of public record or is particularly successful and should be emulated, such practices will be
attributed to the agency. Rather than including repetitious footnotes citing “anonymous
2 William V. Luneburg, Petitions for Rulemaking: Federal Agency Practice and Recommendations for Improvement,

1986 ACUS 493, 500 (1986) [hereinafter “Luneburg”]; see also William V. Luneburg, Petitioning Federal Agencies for
Rulemaking, 1988 WIS. L. REV. 1 (1988).

4

conversations,” the authors advise readers to assume that any description of agency or stakeholder
views not otherwise attributed came from answers to the written questionnaire or from
conversations the authors conducted with participants.

I.B. The Study’s Scope Mirrors the APA’s Scope
Though the study addresses several sources of various rights to petition for rulemaking, the study
focuses on the general grant contained in the Administrative Procedure Act (APA). Accordingly, but
with some exceptions, the study’s scope largely mirrors the scope of the APA’s right (see infra Part
II on the scope of the APA’s right). In particular:


The study is not limited by subject matter.



In addition to petitions seeking legislative rules of general applicability, the study covers
requests for non-legislative rules or regulatory waivers, when such information was
relevant and available. However, some agencies do not consider requests for guidance
documents or for exemptions to fall in the same category as “petitions for rulemaking,” so
this report’s discussion of agency practices may not fully capture the handling of such
requests. ACUS’s previous research on petitions did not give much attention to petitions for
non-legislative rules.3



Similarly, this study covers any petition for issuance, amendment, or repeal of a rule, even
though some agencies treat requests to modify or rescind existing rules under a distinct
process of retrospective review. Where relevant, this study covers public suggestions for
rules made under agencies’ retrospective review processes, but research on those processes
is largely left to ACUS’s separate, ongoing investigation.4 Some agencies also distinguish
between petitions generally and “petitions for reconsideration” of recently finalized rules,
while other agencies treat them the same. Consequently, this report’s discussion of agency
practices may not fully capture the handling of petitions for reconsideration.



This study does not cover petitions for adjudication (including petitions for declaratory
orders),5 correction,6 investigation, or enforcement.7

3 See Luneburg, supra note 2, at 497 (noting that the exclusion of petitions for waivers and ratemakings was “artificial
and based on time and resource considerations”).
4 ACUS Project on Retrospective Review of Agency Rules, available at http://www.acus.gov/researchprojects/retrospective-review-agency-rules. This study does not cover the concept of petitions for cost-benefit analyses
of existing rules, which ACUS has previously studied. ACUS consultant Sidney Shapiro concluded such petitions would be
duplicative and disruptive. Forcing an agency to conduct or re-conduct a cost-benefit analysis within tight deadlines on
any number of existing rules would disrupt a more orderly retrospective review process conducted on the agency’s own
timelines. Shapiro, Agency Review of Existing Regulations, 1994-1995 ACUS 407, 423. This critique should be contrasted
with the more favorable idea (also not covered in this study) of letting the public request cost-benefit analyses on certain
proposed, still pending rules, which some U.S. states allow. See Jason A. Schwartz, 52 Experiments with Regulatory Review:
The Political and Economic Inputs into State Rulemakings 87, 111-113 (Policy Integrity Report No. 3, 2010).
5 E.g., City of Arlington, Texas v. FCC, 668 F.3d 229, 241 (5th Cir. 2012) (deferring to the agency’s choice to handle a
petition for declaratory ruling under the APA’s processes for informal adjudications instead of by rulemaking), cert.
granted in part, 133 S.Ct. 421 (2012) & 133 S.Ct. 524 (2012) and aff'd, 133 S.Ct. 1863 (2013).
6 Some formal requests for corrections under the Data Quality Act, for example, may directly seek or indirectly
trigger regulatory changes. See, e.g., Letter from U.S. Chamber of Commerce, to EPA, Request for Correction: Drinking
Water: Regulatory Determination on Perchlorate (Sept. 18, 2012), available at
http://epa.gov/quality/informationguidelines/documents/12004.pdf. This study does not cover such requests.
7 E.g., 40 C.F.R. § 122.26(f)(2) (allowing any person to petition EPA to require a permit for stormwater discharge); Fl.
Power & Light Co. v. Lorion, 470 U.S. 729 (1985) (reviewing denial of a petition to revoke a license).

5



The study focuses on formal requests made in writing. Though the APA’s scope may
technically extend to more informal or oral requests for a regulatory change, no participant
in this study specifically indicated that oral requests would or should be treated as
“petitions.”



In covering statutes besides the APA, this study focuses on rights to petition afforded
generally to the public, and tries to exclude provisions that allow only regulated entities8 or
local governments9 to request a rulemaking or waiver. Some agencies, however, would
group requests made under such narrower rights together with public petitions for
rulemaking, and so some of the statistics or practices discussed in this study may
inadvertently include petitions submitted under such narrower rights.

I.C. Outline of this Report
Part II examines the legal requirements placed on agencies by the general right to petition for
rulemakings, and the limitation of those requirements. After tracing the right back to the country’s
founding and Constitution, the Part focuses on exploring the right to petition for rulemaking
granted by the APA. Drawing from the statutory text, legislative history, and case law, Part II
discusses the extent and limits of the legal requirements: Do agencies have to adopt procedures for
handling petitions? Do agencies have to issue a response on the merits of every petition, and what
constitutes adequate grounds for denial? How quickly must agencies process petitions? Can all
petitioners sue if unsatisfied with the agency’s response?
Part III turns to more specific rights or processes allowing the public to petition for rulemaking.
Section A contrasts the general APA right with various subject matter-specific statutes that provide
for petitions, which reflect congressional experiments with features like deadlines and
decisionmaking structures. Section B studies some non-binding executive branch initiatives that
facilitate petitions for rulemaking, including President Obama’s popular online petition platform,
We the People.
Part IV explores current practices on petitions for rulemaking. Agency regulations, guidelines,
websites, and online petitions dockets are compared, and conversations with this study’s
participants are synthesized. Unusual and best practices are highlighted. Part IV also describes the
connection between petitions and the “sue and settle” controversy.
Part V makes recommendations for reform. To the greatest extent possible, reforms are designed
to benefit both agencies and stakeholders. While acknowledging some counterarguments to the
suggested reforms, this Part tries to justify the balance it strikes between the potentially competing
values of democratic accountability and public-private collaboration, on the one hand, and an
efficient and rational administrative state, on the other. However, those values may not be in
tension as often as some may assume.

8 E.g., 15 U.S.C. § 2603 (“A person intending to manufacture or process a chemical substance . . . may petition the
Administrator to prescribe standards for the development of test data for such substance.”).
9 E.g., 42 U.S.C. § 4905.

6

II. General Legal Requirements: the Constitution, the APA, and Case Law
The public’s right to petition the government is rooted in the Constitution and branches out in
various more specific statutes, but it most fully flowers in the APA. This Part focuses on the legal
requirements under the APA—and on their limits. It concludes that agencies must facilitate public
submissions of petitions for rulemaking, but no specific procedure is required, and agencies will
retain some discretion to impose submission and content prerequisites on petitioners. After
receipt, agencies must consider and respond to petitions for rulemaking, but they again retain some
discretion on how quickly to respond and how thoroughly to explain final decisions. Whether
denials must address the petition’s substantive merits, or whether an agency’s resource limitations
provide sufficient grounds for denial, remains an active controversy. Final agency actions on
petitions are judicially reviewable, but under a rather deferential standard.

II.A. The First Amendment: to Speak, Not Necessarily to Be Heard
Given that the United States was born in part out of frustration over the repeated denial of the
colonists’ petitions sent to their government in England,10 it is not surprising that the right to
petition is guaranteed in the First Amendment to the Constitution:
Congress shall make no law . . . abridging . . . the right of the people . . . to petition the
Government for a redress of grievances.11
The Supreme Court has praised this right both as “an assurance of a particular freedom of
expression” that is “cut from the same cloth” as the other essential First Amendment rights, as well
as a right implicit in “[t]he very idea of government, republic in form,” and possessing “value . . .
beyond question” as an “important aspect of self-government.”12 In fact, the Constitution implies
that the public already and inherently possesses the right, and so it merely prohibits the
government from interfering with petitions.
Constitutional scholar Akhil Amar emphasizes “the Amendment explicitly guarantees ‘the right of
the people’ to petition—a formulation that decisively signals its connection to popular sovereignty
theory.”13 Drawing from the work of Stephen Higginson, Amar sees the right as serving at least two
distinct and essential purposes. First, it protects individuals and minority groups, by “giving
extraordinary power to even a single individual.”14 Second, the right is also a “collective and
popular” one, aimed at the “danger of attenuated representation.”15 Part of the purpose was for
petitioners to inform their government representatives (who were unlikely to be experts in all

10 Borough of Duryea, Pa. v. Guarnieri, 131 S. Ct. 2488, 2499 (2011) (“The Declaration of Independence of 1776 arose
in the same tradition. After listing other specific grievances and wrongs, it complained, ‘In every stage of these
Oppressions We have Petitioned for Redress in the most humble terms: Our repeated Petitions have been answered only
by repeated injury.’ The Declaration of Independence ¶ 30.”). The English right to petition traces back to the Magna Carta.
Id.
11 U.S. Const. amend. I.
12 McDonald v. Smith, 472 U.S. 479, 482-83 (1985) (citations omitted). See also United Mine Workers of America, Dist.
12 v. Illinois State Bar Ass’n, 389 U.S. 217, 222 (1967) (“We start with the premise that the rights to assemble peaceably
and to petition for a redress of grievances are among the most precious of the liberties safeguarded by the Bill of Rights.
These rights, moreover, are intimately connected both in origin and in purpose, with the other First Amendment rights of
free speech and free press. ‘All these, though not identical, are inseparable.’”).
13 Akhil Reed Amar, The Bill of Rights as a Constitution, 100 YALE L.J. 1131, 1155 (1991) (emphasis original).
14 Id. at 1156. Amar believes the “extraordinary” right carries an obligation for the government to respond; but see
below on the Supreme Court’s contrary interpretation.
15 Id.

7

matters) about local conditions and needs. Amar concludes that if a majority of Americans—the
people—ever petitioned the government to act, the government may have no choice but to act.16
The Supreme Court has interpreted the right as not literally confined to demands for “redress of
grievances,” but as more broadly encompassing requests for the exercise of government power.17
Similarly, the Court has found the right clearly applies to petitioning administrative agencies.18
Thus, the First Amendment protects the public’s right to petition agencies (among other
government actors) for rulemakings (among other actions).
On the other hand, the Court has also imposed a significant limitation on the constitutional right,
twice refusing to find any guarantee of consideration or response by the government. In two cases
involving state-level petitions, the Court found that “the First Amendment does not impose any
affirmative obligation on the government to listen, to respond.”19 According to the case law, the
First Amendment seemingly guarantees nothing more than the right for the public “to make a
clamor.”20
Yet many scholars argue that textual and historical evidence in fact supports a clear right to a
government response to petitions under the First Amendment.21 If the right to petition means
nothing more than the right to “make a clamor” and does not carry any obligation of response, it
may be difficult to distinguish the petition right from the more general right to free political speech.
In a recent concurrence, Judge Rogers of the D.C. Circuit noted that seven law review articles cited
compelling evidence that, at the time of and immediately following the Amendment’s passage, the
right to petition was understood to entail a right to a response; even critics of this view seem to
reluctantly acknowledge “an emerging consensus of scholars.”22 Though Rogers ultimately felt
bound by Supreme Court precedent, she indicated the historical evidence “would present an
interesting question” and wondered whether it would “have resonance with the Supreme Court”
were the matter ever properly presented again.23

16 Id. at 1155 (in particular, if such a petition called on Congress for a constitutional convention).
17 E. R. R. Presidents Conference v. Noerr Motor Freight, Inc., 365 U.S. 127, 138 (1961) (“The right of petition [for the
passage of laws] is one of the freedoms protected by the Bill of Rights.”). See also United States v. Cruikshank, 92 U.S. 542,
552 (1876) (“The right of the people peaceably to assemble for the purpose of petitioning Congress for a redress of
grievances, or for any thing else connected with the powers or the duties of the national government, is an attribute of
national citizenship.”) (emphasis added).
18 California Motor Transp. Co. v. Trucking Unlimited, 404 U.S. 508, 510 (1972) (“The same philosophy governs the
approach of citizens or groups of them to administrative agencies (which are both creatures of the legislature, and arms of
the executive). . . . Certainly the right to petition extends to all departments of Government.”); see also Cruikshank, 92 U.S.
at 552 (“or for anything else connected with the powers or the duties of the national government”).
19 Smith v. Arkansas State Highway Employees, 441 U.S. 463, 465 (1979); accord. Minnesota State Board for
Community Colleges v. Knight, 465 U.S. 271, 292 (1984) (“Nothing in the First Amendment or in this Court's case law
interpreting it suggests that the rights to speak, associate, and petition require government policymakers to listen or
respond to individuals' communications on public issues.”). See also We the People Found. Inc. v. United States, 485 F.3d
140, 143 (D.C. Cir. 2007) (continuing to apply those two Supreme Court precedents).
20 Luneburg, supra note 2, at 500 (1986).
21 E.g., James E. Pfander, Sovereign Immunity and the Right to Petition: Toward a First Amendment Right to Pursue
Judicial Claims Against the Government, 91 NW. U.L. REV. 899, 905 n.22 (1997) (“[M]ost scholars agree that the right to
petition includes a right to some sort of considered response.”). See also Amar, supra note 13, arguing from a textual
perspective.
22 We the People Found., 485 F.3d at 147 (Rogers, J., concurring).
23 Id. at 149.

8

II.B. The APA: Action-Forcing and Priority-Setting, but with Limits
In 1946, Congress passed the APA, which codified the right to petition federal agencies for
rulemakings, at 5 U.S.C. § 553(e):
Each agency shall give an interested person the right to petition for the issuance,
amendment, or repeal of a rule.24
A narrow reading may suggest that this statutory provision simply duplicates the basic
constitutional right already contained in the First Amendment, obligating agencies to receive (but
not necessarily to consider) petitions. Indeed, during a congressional debate over the APA’s
passage, Representative Francis E. Walter explained, “This subsection confirms that [constitutional]
right where Congress has delegated legislative powers to administrative agencies”25—and perhaps
the statute did no more than that. Yet even if the statutory right were entirely superfluous, its
inclusion in the APA still indicates that Congress wanted to ensure that petitions would have an
essential role in the rulemaking process. Rep. Walter’s statement continued to define the
subsection as being of “the greatest importance” and “a most useful instrument of both improving
the public relations of administrative agencies and protecting the public by affording interested
persons a legal and regular means of securing the issuance, change, or rescission of a rule.”26
Besides indicating that agencies should give a certain level of attention to public petitions for
rulemakings, the statutory right is distinct from the constitutional right in some key ways that may
more clearly obligate agencies to consider and respond to petitions as well as receive them. The
courts, however, have limited some of these obligations and generally grant agencies substantial
discretion in the handling and disposition of petitions. This section proceeds with a close reading of
§ 553(e), supplemented with other statutory text, legislative history, and case law.

II.C. “Each agency…”—Includes Both Executive and Independent Agencies
Starting with a very straightforward but important feature, the statutory right to petition for
rulemaking applies to both executive branch agencies and independent agencies.27 While
consistent with the broad scope of the constitutional right, it stands in contrast to some additional
executive branch initiatives designed to encourage public engagement in regulatory agenda-setting,
which may be more limited to executive branch agencies and which are explored below (see
Section III.B).

II.D. “…shall give…”—Requires Some Facilitation, but No Specific Procedures
Whereas the First Amendment assumes that the public’s power to petition the government already
exists and simply protects that freestanding right from government interference, the APA tells
agencies they must “give” the public the right, perhaps revealing the creation of some new aspect of
the right. Though scholars have stopped short of interpreting the APA as requiring agencies to

24 Relevant excerpts from the Administrative Procedure Act are provided in Appendix D. Nearly all U.S. states have
adopted similar petition rights in their State Administrative Procedure Acts. See Jason A. Schwartz, supra note 4, at 51,
144.
25 Proceedings in the House of Representatives May 24 and 25, 1946 & Proceedings in the Senate of the United States
March 12 and May 27, 1946 [hereinafter “Proceedings”], in Administrative Procedure Act, Legislative History, Sen. Doc. No.
248, 79th Cong. 2d Sess., at 359 [hereinafter “Legislative History”].
26 Id.
27 5 U.S.C. § 551(1) (“‘agency’ means each authority of the Government of the United States . . . .”).

9

actively encourage petitions,28 the plain text does suggest agencies must at least devote some
resources to facilitating the submission of petitions for rulemaking.
At the time of the APA’s enactment, both Congress and the Attorney General expected that agencies,
in fulfilling their obligations under § 553(e), would “establish and publish . . . procedural rules
governing the receipt, consideration, and disposition of petitions.”29 Luneburg’s 1986 study further
cites a seemingly applicable requirement from the Freedom of Information Act:
Each agency shall separately state and currently publish in the Federal Register for the
guidance of the public—(A) descriptions of . . . the methods whereby, the public may obtain
information, make submittals or requests, or obtain decisions; (B) statements of the general
course and method by which its functions are channeled and determined, including the
nature and requirements of all formal and informal procedures available; (C) rules of
procedures . . . and instructions as to the scope and content of all . . . examinations.30
Statutory text and legislative history thus point in the direction of requiring the adoption of
procedures. Nevertheless, the Seventh Circuit has insisted that, because “[t]he APA does not detail
procedures for petitions made pursuant to § 553(e),” an agency “does not violate the APA by not
having detailed procedures governing petitions to begin rulemakings.”31 That court specifically
rejected reading into the statute any requirement for notice-and-comment type procedures to
resolve petitions for rulemaking, fearing that imposing procedural requirements would force
agencies to “constantly engage[ ] in considering endless § 553(e) petitions.”32
When agencies have nevertheless adopted procedures (see Sections IV.B. and V. on current and best
practices), courts ordinarily defer to an agency’s interpretations of its own regulations, including its
own regulations on the handling of petitions.33 However, as Luneburg noted, at times a review of
procedural errors can be even more rigorous than substantive challenges are.34 For example, in one
2003 case, the Ninth Circuit explained that “we need not accord any deference to an unreasonable
construction that does not conform with the wording and purpose of the regulation.” In that case,
the court found that NHTSA’s interpretation of the word “issued” in its regulations, which was
crucial to determining when petitions for reconsideration could be appealed to a court after the
agency’s denial, was at odds with the regulation’s stated goal of “inform[ing] the public of the
procedures following in response to [rulemaking] petitions,” and so was not entitled to deference.35
On the whole, though, such cases would presumably be both rare and rarely successful.

II.E. “…an interested person…”—Low Bar to Petition, Higher Bar for Standing
On its face, the phrase “an interested person” seems to narrow the right down from the broad
constitutional guarantee given to “the people.” Rep. Walter indicated that the right was “designed
28 Luneburg, supra note 2, at 500.
29 U.S. Dep’t of Justice, Attorney General’s Manual on the Administrative Procedure Act, ch.III (1947) [hereinafter “AG’s

Manual”]; accord. Proceedings in Legislative History, supra note 25, at 359 (statement of Rep. Walter) (“Every agency
possessing rule-making authority will be required to set up procedures.”).
30 Luneburg, supra note 2, at 502-03 (citing 5 U.S.C. § 552).
31 Wisconsin Elec. Power Co. v. Costle, 715 F.2d 323, 328 (7th Cir. 1983). Note that the APA does specify some
procedures, namely prompt notice of denial, with a brief explanation, 5 U.S.C. § 555(e). But admittedly, that requirement
is fairly general, and no “detailed” procedures are specified in the statute.
32 Id. at 329; see also generally Vermont Yankee Nuclear Power Corp. v. NRDC, 435 U.S. 519 (1978).
33 See e.g., Spano v. U.S. Nuclear Regulatory Comm'n, 293 F. App'x 91, 93 (2d Cir. 2008).
34 Luneburg, supra note 2, at n.828 (citing ITT World Communications v. FCC, 699 F.2d 1219 (D.C. Cir. 1983)).
35 Pub. Citizen Inc. v. Mineta, 343 F.3d 1159, 1166-67 (9th Cir. 2003).

10

to afford every properly interested person statutory authority to petition.”36 Similarly, the Attorney
General’s 1947 Manual on the APA stated that it would “be proper for an agency to limit this right to
persons whose interests are or will be affected by the issuance, amendment, or repeal of a rule,”37
perhaps to conserve agency resources.38 Those historical interpretations do not, however, indicate
exactly how narrowly to construe the “proper interest.”
Meanwhile, the plain text strongly suggests that any requirement of “interest” should be a low bar.
Though the APA does not define “interested person,” a “person” is defined broadly to include any
“individual, partnership, corporation, association, or public or private organization other than an
agency.”39 An equivalent phrase, “interested persons,” appears in 5 U.S.C. § 553(c) in defining the
right to comment on regulatory proposals, a right that agencies routinely afford to everyone.40 And,
of course, the First Amendment itself indicates “the people” in general share the right to petition.
Though agencies may choose to inquire about petitioners’ interests, to provide the agency with
useful information, the phrase does not seem to impose any substantial restrictions on the right to
petition.41 In fact, in implementing § 553(e), many agency regulations specify that “any person”
may petition for rulemakings (see Section IV.B. on current agency practices and regulations).
The same rationale behind the liberalization of the doctrine of standing would further suggest the
right to petition should be broadly available. “[Judicial review’s] dominant purpose is no longer the
prevention of unauthorized intrusions on private autonomy, but the assurance of fair
representation for all affected interests in the exercise of the legislative power delegated to
agencies.”42 Nevertheless, courts have not found that any petitioner will automatically have legal
standing to challenge the denial of an APA-based petition for rulemaking; standing must derive
from some other concrete, substantive injury.43 Challenges for unreasonable delay in responding to
a petition may follow a more lenient approach to standing. (See Sections II.F. and II.J.)

II.F. “…the right…”—The Limited Requirements to Consider and Respond
Congress clearly intended that, under the APA, agencies would consider and respond to public
petitions for rulemaking. What type of consideration and response satisfies those obligations is less
clear, but courts have generally been deferential to agencies.
First, in terms of consideration, Congress intended to bar agencies from receiving petitions “in a
merely pro forma manner,”44 lest they frustrate the fundamental goal of § 553(e). Instead, agencies
were expected to “fully and promptly consider” petitions.45 Another APA provision may further

36 Proceedings, in Legislative History, supra note 25, at 359 (emphasis added).
37 AG’s Manual, supra note 29.
38 Luneburg, supra note 2, at 504.
39 5 U.S.C. § 551(2). See Appendix D for an excerpt.
40 There is no reason to believe the plural “interested persons” should be read with a significantly different definition

than the singular “interested person.”
41 Luneburg, supra note 2, at 503-04.
42 Richard B. Stewart, The Reformation of American Administrative Law, 88 HARV. L. REV. 1669, 1712 (1975).
43 See Brown v. FBI, 793 F.Supp.2d 368,375 (D.C. Cir. 2011); Gettman v. DEA, 290, F.3d 430, 433 (D.C. Cir. 2002).
44 Proceedings in Legislative History, supra note 25, at 359 (statement of Rep. Walter).
45 H.Rep. No. 1980 (1946), in Legislative History, supra note 25, at 260; accord. Appendix to Attorney General’s
Statement, reprinted in S. Rep. No. 752 (1945), in Legislative History, supra note 25, at 226 (“requires reception and
consideration”); see also Mendoza v. DOJ, 89-cv-1979 (D.D.C. 1990) (explaining in dicta that “agencies are obligated to
fully and promptly consider rulemaking petitions and provide a petitioner with a prompt reply”) (emphasis added).

11

bolster this requirement to consider petitions. 5 U.S.C. § 555(b) states:
So far as the orderly conduct of public business permits, an interested person may
appear . . . for the presentation, adjustment, or determination of an issue, request, or
controversy in a proceeding . . . or in connection with an agency function.46
That section has been read broadly to confer “procedural rights . . . which may be incidental to
rulemaking . . . or the exercise of any other agency authority,” and is not limited to matters in
connection with specific agency proceedings.47 Courts have repeatedly found that the procedural
rights in § 555(b) apply to petitions for rulemaking.48 According to the Attorney General’s 1947
Manual, the language that provides an opportunity to appear “means that any person should be
given an opportunity to confer or discuss . . . matters in which he is properly interested . . . with an
official of such status that he knows the agency’s policy and is able to bring unusual or meritorious
cases to the attention of the officials who shape the policy.”49
However, it seems unlikely that a court would find the APA requires any specific agency official to
follow any specific procedure in considering petitions, perhaps relying on the limiting preamble:
“so far as the orderly conduct of public business permits.”50 Most case law on petitions focuses on
the agency’s ultimate response and not the preliminary consideration, but courts generally find no
statutory requirement for any particular form of consideration—in particular, an agency is “not
statutorily required to conduct an exhaustive study or to revise its data-gathering systems in
response to a request for rulemaking.”51 And, as already noted above, agencies need not conduct
notice-and-comment-type proceedings to consider and dispose of petitions.52
In terms of the required response, the statute is somewhat more specific. 5 U.S.C. § 555(e) states:
Prompt notice shall be given of the denial in whole or in part of a written application,
petition, or other request of an interested person made in connection with any agency
proceeding. Except in affirming a prior denial or when the denial is self-explanatory, the
notice shall be accompanied by a brief statement of the grounds for denial.53
That provision follows more general instructions in § 555(b):

46 Emphasis added. See Appendix D for statutory excerpts.
47 AG’s Manual, supra note 29.
48 E.g., In re. Natural Resources Defense Council, 645 F.3d 400, 406 (D.C. Cir. 2011) (applying 5 U.S.C. § 555(b) to an

FDA citizen’s petition); Fund for Animals v. Norton, 294 F.Supp.2d 92, 112 (D.C. Cir. 2003) (applying 5 U.S.C. §§ 555(b)
and 706(1) to review agency delay in responding to a petition); Nat’l Parks Conserv. Ass’n v. Interior, 794 F.Supp.2d 39,
44-45 (D.D.C. 2011) (citing 5 U.S.C. §§ 553(e), 555(b), and concluding “an agency ‘is required to at least definitively
respond to . . . [a] petition”); accord. Families for Freedom v. Napolitano, 628 F.Supp.2d 535,540 (S.D.N.Y 2009)
(concluding the same).
49 AG’s Manual, supra note 29.
50 See Luneburg, supra note 2, at 585 n.90 (citing the limiting preamble and explaining the Legislative History
suggests a “narrow compass” for this provision).
51 O'Keeffe's, Inc. v. U.S. Consumer Prod. Safety Comm'n, 92 F.3d 940, 943 (9th Cir. 1996) (citing right to petition
under both § 553(e) and 15 U.S.C. § 2058(j)). See also Legislative History, supra note 25, at 201, 259 (explaining that the
agency’s explanation of denial should “relate to the data so presented,” possibly implying that no additional data need be
collected).
52 See supra note 31.
53 Emphasis added. Though the statutory language could be read to apply only to a “petition . . . made in connection
with any agency proceeding” and not to any petition for rulemaking concerning a matter not already under consideration
as part of a “proceeding,” the courts have read the language to apply more broadly to any petition for rulemaking. See
infra note 55 and Section II.F.2.

12

With due regard for the convenience and necessity of the parties . . . and within a reasonable
time, each agency shall proceed to conclude a matter presented to it.54
Citing various combinations of §§ 553(e), 555(b), and 555(e), courts have repeatedly found that
agencies must at least “respond” to petitions for rulemaking.55 The Seventh Circuit has further
concluded that, for judicial review of petitions for rulemaking to be meaningful (see Section II.J. on
the right to judicial right), the requirement for a response “may be implicit in the Administrative
Procedure Act’s structure.”56
The form of the required response is slightly less clear. According to legislative history, an “agency
may either grant the petition, undertake public rulemaking proceedings, . . . or deny.”57 Some courts
suggest that only two basic options are available: “either deny or grant.”58 Still, the meaning of
“grant” is unclear, particularly because Congress seemed to distinguish in the legislative history a
“grant” from initiating a rulemaking. Whether an agency must issue a final rule to “grant” the
petition, or whether some intermediate measure can be considered to fully resolve the petition, is
an issue very connected to the question of what constitutes “final agency action” for the purposes of
judicial review, and so is explored more below in Sections II.H. and J.
The questions of how quickly agencies must respond to petitions and how fully they must explain
their decisions are examined in the next two subsections on timeliness and rationality.
II.F.1. The Requirement of Timeliness
Section 555(e) specifies that notice of denial must be given “promptly,” but that may only mean
after the agency has already reached its final decision. The standard for how quickly an agency
must come to that decision is found in another APA section, 5 U.S.C. § 555(b):
With due regard for the convenience and necessity of the parties . . . and within a reasonable
time, each agency shall proceed to conclude a matter presented to it.59
Furthermore, under 5 U.S.C. § 706(1), courts may compel “unreasonably delayed” agency actions.
Courts have repeatedly cited §§ 555(b) and 706(1), either together or separately, to apply a
standard of reasonableness to review delayed responses on petitions for rulemaking.60

54 Emphasis added.
55 E.g., Horne v. USDA, 494 Fed. Appx. 774 (9th Cir. 2012) (“USDA responded to the Hornes’ rulemaking petition—as
it must under the Administrative Procedure Act”); WWHT, Inc. v. F.C.C., 656 F.2d 807, 813 (D.C. Cir. 1981) (“an agency
must receive and respond to petitions for rulemaking”) (emphasis added); Nat’l Parks Conserv. Ass’n v. Interior, 794
F.Supp.2d 39, 44-45 (D.D.C. 2011) (“[A]n agency ‘is required to at least definitively respond to . . . [a] petition—that is, to
either deny or grant the petition.’”); Families for Freedom v. Napolitano, 628 F.Supp.2d 535,540 (S.D.N.Y 2009)
(concluding the same and noting “DHS conceded this point at oral argument”); but see Brown v. FBI, 793 F.Supp.2d 368,
375 (D.C. Cir. 2011) (observing, in the context of reviewing petitioner’s standing, that “the APA is less than crystal-clear
on plaintiff’s statutory right to a response,” though simultaneously citing WWHT, “an agency must receive and respond”).
See also Richard J. Pierce, Administrative Law Treatise 517 (5th ed. 2013) (“At a minimum, the right to petition for
rulemaking entitles a petitioning party to a response to the merits of the petition.”).
56 Wisconsin Elec. Power Co. v. Costle, 715 F.2d 323, 328 (7th Cir. 1983).
57 H.Rep. No. 1980, in Legislative History, supra note 25, at 260.
58 Nat’l Parks Conserv. Ass’n v. Interior, 794 F.Supp.2d 39, 44-45 (D.D.C. 2011) (“[A]n agency ‘is required to at least
definitively respond to . . . [a] petition—that is, to either deny or grant the petition.’”); accord. Families for Freedom v.
Napolitano, 628 F.Supp.2d 535,540 (S.D.N.Y 2009) (concluding the same and noting “DHS conceded this point at oral
argument”).
59 5 U.S.C. § 555(b) (emphasis added). When first enacted, the APA contained slightly different language: “shall
proceed with reasonable dispatch to conclude any matter.” Reflecting on that original language, the AG’s Manual, supra
note 29, observed that “[t]his provision merely restates a principle of good administration.”

13

Some stakeholders and legal scholars comment that the standard of review in an unreasonable
delay case varies between jurisdictions, is ever evolving, is not always crystal clear, and is based on
so many vague factors as to allow courts to support “virtually any conclusion they want to reach.”61
Several jurisdictions follow the D.C. Circuit’s six-prong test for reviewing unreasonable delay under
Section 706(1) of the APA, as developed in Telecommunications Research & Action Center (TRAC) v.
FCC:
(1) The time agencies take to make decisions must be governed by a “rule of reason”;
(2) Where Congress has provided a timetable or other indication of the speed with which it
expects the agency to proceed in the enabling statute, that statutory scheme may supply
content for this rule of reason;
(3) Delays that might be reasonable in the sphere of economic regulation are less tolerable
when human health and welfare are at stake;
(4) The court should consider the effect of expediting delayed action on agency activities of a
higher or competing priority;
(5) The court should also take into account the nature and extent of the interests prejudiced by
delay; and
(6) The court need not find any impropriety lurking behind agency lassitude in order to hold
that agency action is unreasonably delayed.62
However, the D.C. Circuit “has never attempted to explain the relationship between the factors,
their comparative importance, or if any factors are absolutely necessary or independently
sufficient.”63 The court has indicated that the first TRAC factor may be the “most important”64 and is
essential to maintaining the credibility of regulatory regimes.65 The third factor (human health and
welfare) may sometimes tip the scales, but is not supposed to dominate the test, especially since
some agencies’ entire dockets involve health and welfare issues.66 The courts are reluctant to force
agencies to act on one particular petition when the result would simply move the litigant’s petitions
to the “head of the queue” and “move all others back one space [producing] no net gain.”67 More

60 See cases cited supra note 48 and infra notes 71 through 83. See also Mendoza v. DOJ, 89-cv-1979 (D.D.C. 1990)
(explaining in dicta that “agencies are obligated to fully and promptly consider rulemaking petitions and provide a
petitioner with a prompt reply”) (emphasis added).
61 See Michael D. Sant'Ambrogio, Agency Delays: How A Principal-Agent Approach Can Inform Judicial and Executive
Branch Review of Agency Foot-Dragging, 79 GEO. WASH. L. REV. 1381, 1413-14 (2011).
62 TRAC, 750 F.2d 70, 80 (D.C. Cir. 1984). No court has rejected TRAC’s reasoning. Pierce, supra note 55, at 1069. See,
e.g., Shinnecock Indian Nation v. Kempthorne, 2008 U.S. Dist. LEXIS 75826 (E.D.N.Y. 2008) (following TRAC); but see
Karimushan v. Chertoff, 2008 U.S. Dist. LEXIS 47167 (E.D. Pa. 2008) (following a slightly different four-part test for
unreasonable delays established by the Third Circuit).
63 Sant'Ambrogio, supra note 61, at 1412. Though as to the last factors, “[w]here the agency has manifested bad
faith . . ., the agency will have a hard time claiming legitimacy for its priorities.” In re Barr Labs, 930 F.2d 72, 76 (D.C. Cir.
1991) (determining that “utter indifference to congressional deadlines” or “singling out a party for bad treatment” will
undermine an agency’s argument that it was prioritizing its actions).
64 In re Core Communs., Inc., 531 F.3d 849, 855 (D.C. Cir. 2008).
65 See MCI Telecommunications Corp. v. F.C.C., 627 F.2d 322, 340 (D.C. Cir. 1980) (finding that the FCC’s delay in
setting rates can undermine the credibility of regulation and deprive regulated entities and the public of their rights and
economic opportunities without due process).
66 See Sierra Club v. Thomas, 828 F.2d 783, 798 (D.C. Cir. 1987) (“[T]his factor alone can hardly be considered
dispositive when, as in this case, virtually the entire docket of the [EPA] involves issues of this type”).

14

generally, courts give agencies discretion to determine the optimal allocation of their own
resources and to prioritize their dockets.68
The D.C. Circuit has generalized that while there is “no per se rule as to how long is too long” to wait
for agency action,69 a reasonable time for agency action is “typically counted in weeks or months,
not years.”70 In reality though, because unreasonable delay cases are so fact-specific and the
criteria are so malleable, rulings from the various circuits on delayed petitions for rulemaking are
all over the map. At one extreme, a delay of essentially five months has been found unreasonable
when the agency already seemed to be procrastinating on an urgent health matter; on the other
hand, a delay of upwards of six years has been found reasonable, given the agency’s steady
progress, limited resources, and scientific uncertainty. More typically, it takes several years before
a court will likely find a delay to be unreasonable, and about decade or more before a finding of
unreasonableness is a near certainty. The following selection of rulings on unreasonable delay on
petitions for rulemaking (or other similar kinds of petitions judged under the same standard of §
555(b)) demonstrates how unpredictable the results can be:


5 month delay—only five months had elapsed between submission of the formal petition
to regulate raw milk and filing of litigation, but given the agency had been studying the issue
for two years and already found that raw milk was unsafe, the court found the delay to be
“lame at best and irresponsible at worst” and ordered the agency to decide on the
petition within 60 days.71



1 year delay—found reasonable by the D.C. Circuit. Judge Tatel reported he was unable to
find any instance of a court issuing mandamus after a delay of just a year.72



1.5 year delay—a Ninth Circuit district court ordered the agency to respond to a petition
requesting the repeal of regulatory exemptions for certain sources of marine pollution,
though the agency obtained a stay from the Court of Appeals.73



20 month delay—though “disturbing,” the delay was “not yet” unreasonable, according
to the D.C. Circuit.74



2.5 year delay—found unreasonable by the Southern District of New York. Given the
human lives and welfare potentially at stake in a petition relating to Homeland Security’s
detention centers, such a delay “‘saps the public's confidence in an agency's ability to
discharge its responsibilities,’ and therefore runs afoul of the APA.”75

67 In re Barr Labs, 930 F.2d at 75; see also Mashpee Wampanoag Tribal Council v. Norton, 336 F.3d 1094 (D.C. Cir.

2003) (though district court had found unreasonable a six-year delay on a petition for tribal recognition, under the 5
U.S.C. § 555(b) standard, the circuit court remanded for re-consideration of whether the petitioner would just be moving
to the head of the queue).
68 See In re Barr Labs., Inc., 930 F.2d 72, 76 (D.C. Cir. 1991).
69 In re Int'l Chem. Workers Union, 958 F.2d 1144, 1149 (D.C. Cir. 1992).
70 In re Am. Rivers & Idaho Rivers United, 372 F.3d 413, 419 (D.C. Cir. 2004) (quoting Midwest Gas Users Ass'n v.
FERC, 833 F.2d 341, 359 (D.C.Cir.1987) (“[T]his court has stated generally that a reasonable time for an agency decision
could encompass ‘months, occasionally a year or two, but not several years or a decade.’”).
71 Public Citizen v. Heckler, 602 F.Supp. 611, 613 (D.D.C. 1985).
72 D.C. Circuit Order, No. 03-1361, June 26, 2008 (Tatel, J., concurring and dissenting).
73 Nw. Envtl. Advocates v. U.S. E.P.A., 537 F.3d 1006, 1013 (9th Cir. 2008).
74 Nat'l Tank Truck Carriers, Inc. v. Fed. Highway Admin., 96-1339, 1997 WL 150088 (D.C. Cir. Feb. 27, 1997).
75 Families for Freedom v. Napolitano, 628 F. Supp. 2d 535, 540 (S.D.N.Y. 2009).

15



3 year delay—the D.C. Circuit judged that the competing priorities cited by the agency
were not more important than the petition to safeguard workers’ health and safety. In this
case, the agency had justified denying a petition by promising to conclude a different but
related rulemaking, yet had still not finalized that rulemaking after more than three years.
The court found the delay to be “simply too long.”76



4 year delay—“does not exhibit bad faith,” according to the Eastern District of
California.77



5 year delay—“smacks of unreasonableness on its face,” according to D.C. Circuit district
court. The agency’s claims of continuing research, complexity, and competing priorities “are
not without merit,” but ultimately do not balance out the failure to respond to “pressing”
health and environmental concerns or to live up to the statutory mandate for
conservation.78



Over 6 year delay—found to be “nothing less than egregious” by the D.C. Circuit; this case
concerned a petition for the Federal Electricity Regulatory Commission to consult with
environmental agencies under the Endangered Species Act, but the court was still
interpreting the relevant standard for prompt consideration of all petitions under 5 U.S.C. §
555(b).79



Over 6 year delay—reasonable, according to the Third Circuit.80 Here, the agency was
petitioned for an emergency rulemaking; in denying the request, the agency promised to
commence a regular proposed rulemaking within two years; the agency later pushed the
target date back by over four years. The court found that given competing priorities, limited
resources, and the need for scientific research, the delay was not unreasonable.



9 year delay—“objectively extreme,” because “[w]hile competing policy priorities might
explain slow progress, they cannot justify indefinite delay and recalcitrance in the face of an
admittedly grave risk to public health.”81



10 year delay—the delay was “apparently unnecessary and surely lamentable,”
according to the Third Circuit, but given that the agency responded to the complaint for
judicial review by denying the petition, and given the denial was not arbitrary, the court
could not act.82



20 year delay—“The petition to vacate the rules has been pending since 1980, and less
stalwart petitions might have abandoned their effort to obtain relief long ago. If these
circumstances do not constitute agency action unreasonably delayed, it is difficult to
imagine circumstances that would.”83

76 Pub. Citizen Health Research Grp. v. Auchter, 702 F.2d 1150, 1158 (D.C. Cir. 1983).
77 Organic Pastures Dairy Co., LLC v. Sebelius, 1:12-CV-02019-SAB, 2013 WL 4648548 (E.D. Cal. Aug. 29, 2013).
78 The Fund for Animals v. Norton, 294 F. Supp. 2d 92, 113 (D.D.C. 2003) motion for relief from judgment granted
Fund for Animals v. Norton, 323 F. Supp. 2d 7 (D.D.C. 2004) and enforcement denied, 390 F. Supp. 2d 12 (D.D.C. 2005).
79 In re Am. Rivers & Idaho Rivers United, 372 F.3d 413, 419 (D.C. Cir. 2004). See also In Re ICWU, 958 F.2d 1144 (D.C.
Cir. 1992) (finding that a 6 year delay likely would have been unreasonable but for the fact that the court accepted the
agency’s proposed 5-month timeline to resolve the petition).
80 Oil, Chem. & Atomic Workers Union v. Occupational Safety & Health Admin., 145 F.3d 120, 124 (3d Cir. 1998)
81 Public Citizen Health Research Grp. v. Chao, 314 F.3d 143, 154, 158 (3d Cir. 2002).
82 Int'l Union v. Chao, 361 F.3d 249, 256 (3d Cir. 2004).
83 Radio-Television News Directors Ass’n v. FCC, 229 F.3d 269, 272 (D.C. Cir. 2000).

16

Agencies often counter a petitioner’s initiation of unreasonable delay litigation by issuing a
response (usually a denial), and courts have typically found that such action moots the
unreasonable delay complaint.84 However, in one case on a petition relating to a ratemaking, where
the agency had taken seven years to deny the petition and, at one point, had lost part of the
petitioner’s file, the court found the delay to be “per se unreasonable” and ordered the agency to set
aside any interest payments the petitioner had accumulated during the seven-year wait.85
II.F.2. The Requirement of a Rational Explanation
If an agency grants a petition and initiates a rulemaking proceeding, the reams of case law on the
requirements for rational rulemakings, which are beyond the scope of this study, will apply. The
special case of the agency initiating a proceeding based on a petition but later abandoning the
rulemaking will be discussed below in Section II.H. But what is required of an agency when denying
a petition for rulemaking? Section 555(e) explains that:
Prompt notice shall be given of the denial in whole or in part of a . . . petition . . . . Except in
affirming a prior denial or when the denial is self-explanatory, the notice shall be
accompanied by a brief statement of the grounds for denial.
Section 706(2)(A) specifies that courts can review and set aside final agency actions found
“arbitrary” or “capricious.”86 Taken together, agencies must usually issue a brief but rational
explanation of any denial, though exceptions are made for duplicative petitions requiring
repetitious denials or when the grounds for denial are obvious.87 Legislative history suggests that,
though “concise,” the statement of denial should “with reasonable fullness explain the actual
basis.”88
In terms of required content, a 1975 D.C. Circuit case succinctly presented a sliding standard, based
on the fundamental principle that a call for agencies to articulate the factors of their decisions was
“neither novel nor onerous”:
Naturally, the expansiveness of the Administrator’s articulation of reasons depends on the
complexity and substantiality of the issues raised. We are by no means demanding
comprehensive responses to frivolous petitions, but nor are we sanctioning summary
dismissals of meritorious claims.89
More recently, the D.C. Circuit has affirmed that a “brief” explanation can “easily satisfy” the
requirement, so long as agencies “draw ‘a rational connection between the facts found and the
choice made.’”90 Responding to every individual issue or question raised in a potentially lengthy
84 E.g., United Transp. Union Local 418, Burlington Sys. Div. of the Bhd. of Maint. of Way Employees v. Boardman,
C07-4100-MWB, 2008 WL 2600176 (N.D. Iowa June 24, 2008) (following the practice of First and D.C. Circuits); Natural
Res. Def. Council, Inc. v. U.S. Food & Drug Admin., 872 F. Supp. 2d 318, 330 (S.D.N.Y. 2012) rev'd, 12-2106-CV L, 2014 WL
3636283 (2d Cir. July 24, 2014); Int'l Union v. Chao, 361 F.3d 249, 256 (3d Cir. 2004).
85 Estate of French v. FERC, 603 F.2d 1158, 1167-68 (5th Cir. 1979).
86 While this section will generally focus on judicial review standards under the APA, because courts have interpreted
the review standards under the Clean Air Act to be effectively the same, and because many important petition cases fall
under the Clean Air Act, such decisions will also feature prominently. See, e.g., Allied Local and Regional Mfrs. Caucus v.
EPA, 215 F.3d 61, 68 (D.C. Cir. 2000) (“To determine whether EPA’s rules are ‘arbitrary and capricious,’ we apply the
same standard of review under the Clean Air Act as we do under the Administrative Procedure Act.”).
87 Legislative History, supra note 25, at 206, 265 (explaining the statement “should . . . be sufficient to apprise the
party of the basis of the denial and any other or further administrative remedies or recourse he may have”).
88 Id. at 201, 259 (emphasis added).
89 Oljato Ch. of Navajo Tribe v. Train, 515 F.2d 654, 666-67 & n.19 (D.C. Cir. 1975).
90 Midwest Indep. Transmission Sys. Operator v. FERC, 388 F.3d 903, 913 (D.C. Cir. 2004).

17

petition for rulemaking is not required so long as the record, on whole, demonstrates reasoned
decisionmaking.91
On the other hand, “bare conclusions,” such as simply asserting that existing rules are adequate, will
be found “not responsive”: where a petition raises alternative regulatory options, it “merit[s] some
brief explanation of why the agency did not find it desirable to consider those alternatives.”92 One
district court noted some uncertainty over whether agencies that collect comments on petitions
must also address those comments upon denying the underlying petition; regardless, that court
found the agency’s two-page response (which did address some comments) to be “sufficient.”93
Courts consistently articulate the standard of review on petition denials to be “extremely limited”
and “highly deferential”94 and will only overturn the agency’s judgment in the “rarest and most
compelling of circumstances.”95 On the other hand, the courts simultaneously insist that the APA
requires more than “rubber stamp[ing].”96 The courts must examine whether the agency
“adequately explained the facts and policy concerns it relied on and [whether] . . . those facts have
some basis in the record.”97 Indeed, courts occasionally make a fairly searching review of the
record in the petition’s docket.98 The standard may even motivate agencies to deny petitions as
early as possible, to prevent the development of a substantial record of public comments, research,
and interim determinations on the petition; when the court has nothing more than the agency’s
own explanation of its denial, it is more likely to defer to the agency’s expertise.99
Courts tend to defer to agencies on denials of petitions for rulemaking when:


The agency decides to proceed by adjudication instead of rulemaking;100

91 Nader v. FAA, 440 F.2d 292, 294 (D.C. Cir. 1971) (“[W]e think it unnecessary for the Administrator to exactly meet

each issue raised by a petitioner or to supply all of the details that the petitioner might want. . . . [W]e think it sufficient if
it appears from the whole case and the reasons stated that the Administrator’s action is supported by reason.”);
WildEarth Guardians v. Salazar, 741 F.Supp.2d 89, 104 n.21 (D.D.C. 2012) (finding “the fact that FWS did not respond to
every question raised in the twenty-three-page APA petition does not render the Response arbitrary and capricious, so
long as the administrative record demonstrates that the Response was the product of reasoned decisionmaking,” and
emphasizing that 5 U.S.C. § 555(e) only requires a “brief statement of the grounds for denial”).
92 Horne v. USDA, 494 Fed Appx. 774 (9th Cir. 2012).
93 Connecticut v. Daley, 53 F.Supp.2d 147, 170 (D. Conn. 1999); see also 63 Fed. Reg. 2652-54 (Jan. 16, 1998) (denying
petition).
94 National Customs Brokers & Forwarders Assn. of America, Inc. v. United States, 883 F.2d 93, 96 (D.C. Cir. 1989).
95 WWHT, Inc. v. F.C.C., 656 F.2d 807, 818 (D.C. Cir. 1981).
96 Natural Res. Def. Council v. Daley, 209 F.3d 747, 755 (D.C. Cir. 2000).
97 WWHT, 656 F.2d at 817.
98 See infra Section II.F.3, on Massachusetts v. EPA; Pierce, supra note 55, at 517 (explaining that the Supreme Court in
Massachusetts v. EPA, after confirming that the standard of review would be extremely limited and highly deferential,
“then proceeded to apply a version of the arbitrary and capricious standard that is neither limited nor deferential”);
accord. Kathryn A. Watts & Amy J. Wildermuth, Massachusetts v. EPA: Breaking New Ground on Issues Other than Global
Warming, 102 Nw. U. L. Rev. 1029, 1040 (2008) (interpreting Massachusetts v. EPA as raising the level of scrutiny).
99 See Luneburg, supra note 2, at 560; WWHT, 656 F.2d at 816-18 (D.C. Cir. 1981) (“In other words, the greater the
agency's investment of resources in considering the issues raised by the petition, and the more complete the record
compiled during the course of the agency's consideration, ‘the more likely it is that the ultimate decision not to take action
will be a proper subject of judicial review.’ . . . We also recognize that where the agency decides not to proceed with
rulemaking, the “record” for purposes of review need only include the petition for rulemaking, comments pro and con
where deemed appropriate, and the agency's explanation of its decision to reject the petition.”).
100 Arkansas Power & Light Co. v. ICC, 725 F.2d 716, 723 (D.C. Cir. 1984); see also generally City of Arlington, Texas v.
FCC, 668 F.3d 229, 241 (5th Cir. 2012) (deferring to the agency’s choice to handle a petition for declaratory ruling under
the APA’s processes for informal adjudications instead of by rulemaking), cert. granted in part, 133 S.Ct. 421 (2012) & 133
S.Ct. 524 (2012) and aff'd, 133 S.Ct. 1863 (2013).

18



The denial is based on scientifically or technically complex judgments, such as determining
that new information presented by petitioners is insufficient or less reliable than the
information on which the agency based its previous regulatory decision;101



The agency has “considered a great deal of material and reached a reasoned conclusion”;102



When the petitioner’s interests are “primarily economic” (as opposed to “grave health and
safety problems” where the facts demonstrate urgency), the courts are “particularly
reluctant” to overturn denials;103 and



The denial is based on a “balancing of competing priorities”104—though the legitimacy of
grounds like limited resources or competing priorities is the subject of an active judicial
debate, as explored in the next section on Massachusetts v. EPA.

In contrast, some factors increase the likelihood that a court will find an agency’s denial of a
petition to be arbitrary and capricious:


Plain errors by the agency in interpreting its legal authority or statutory mission, or failure
to ground the denial in the statutory criteria;105



Sparse, conclusory explanations that are insufficient to demonstrate reasoned
decisionmaking;106



When petitioners present facts demonstrating urgency to resolve a “grave health and safety
problem,” the court’s review may be more searching;107 and



If the agency ignores significant new information presented by the petition that suggests “a
radical change” in factual or legal circumstances.108

101 New York v. NRC, 589 F.3d 551, 554-55 (2d Cir. 2009); In re Int’l Chem. Workers Union, 830 F.2d 369, 370 (D.C.
Cir. 1987) (per curiam).
102 O’Keeffe’s v. CPSC, 92 F.3d 940 (9th Cir. 1996).
103 Midwest Indep. Transmission Sys. Operator v. FERC, 388 F.3d 903, 911 (D.C. Cir. 2004).
104 In re Int’l Chem. Workers Union, 830 F.2d 369, 370 (D.C. Cir. 1987) (per curiam). In fact, the D.C. Circuit (preMassachusetts v. EPA) implied that an even more deferential standard than normal may be indicated when “the agency has
chosen not to regulate for reasons ill-suited to judicial resolution, e.g., because of internal management considerations as
to budget and personnel or for reasons made after a weighing of competing policies.” Prof’l Pilots Fed’n v. F.A.A., 118 F.3d
758, 764 (D.C. Cir. 1997); but see id. at 776 (Wald, J., concurring in part and dissenting in part) (finding that both the
agency’s denial of the petition, based on medical facts the agency assumed to be true but presented without evidence, as
well as the agency’s failure to try to obtain the necessary evidence, were arbitrary and capricious).
105 Am. Horse Prot. Ass'n, Inc. v. Lyng, 812 F.2d 1, 6 (D.C. Cir. 1987); Legal Envtl. Assistance Found. V. EPA, 118 F.3d
1467 (11th Cir. 1997); Massachusetts v. EPA, 549 U.S. 497 (2007) (faulting EPA for basing its denial on an incorrect
statutory interpretation and on factors not found in the statute).
106 Am. Horse Prot. Ass'n, Inc. v. Lyng, 812 F.2d 1, 6 (D.C. Cir. 1987). But see Estate of French v. FERC, 603 F.2d 1158,
1161-62 (5th Cir. 1979) (ruling that a letter was sufficient under § 555(e), despite lack of statement of findings or facts
and only a brief statement that “Based upon a review of your request and the supplemental data submitted upon Staff
request, it appears that the Estate has the financial ability to make the required refunds. Accordingly, your request [for
relief from a ratemaking] is denied.”).
107 Midwest Indep. Transmission Sys. Operator v. FERC, 388 F.3d 903, 911 (D.C. Cir. 2004).
108 Maier v. EPA, 114 F.3d 1032, 1040 (10th Cir. 1997) provides a good summary of the relevant case law: “We will
not blindly uphold agency refusals to initiate rulemaking in the face of new information. ‘[C]hanges in factual and legal
circumstances may impose upon the agency an obligation to reconsider a settled policy or explain its failure to do so.’
Bechtel v. FCC, 957 F.2d 873, 881 (D.C. Cir.1992). For example, ‘a refusal to initiate a rulemaking naturally sets off a special
alert when a petition has sought a radical modification of a rule on the basis of a radical change in its factual premises.’
AHPA, 812 F.2d at 5. Thus, the D.C. Circuit has held ‘that an agency may be forced by a reviewing court to institute
rulemaking proceedings if a significant factual predicate of a prior decision on the subject (either to promulgate or not to

19

When a denial is found arbitrary and capricious, the remedy is almost always a remand.109 In
“extremely rare cases,” where “remand . . . would serve no purpose and would only add to the
delay,” a court may order an agency that denied a petition for rulemaking to promulgate the
requested rule.110
The most active judicial controversy on petitions for rulemaking concerns whether an agency may
justify a denial based on limited resources and competing priorities alone. Before the Supreme
Court’s 2007 ruling in Massachusetts v. EPA, in several cases courts had deferred to an agency’s
“real world” need to allocate scarce resources, and upheld denials based on such grounds.111
However, other courts had found petitioners are entitled to a response “on the merits,”112 and
distinguished a decision on the merits from one based on internal management considerations.113
Massachusetts v. EPA calls into question whether limited resources can ever be legitimate grounds
for a denial, though recent rulings from the D.C. Circuit continue to insist they are. Many
stakeholders are “concerned” and “disturbed” by the trend of courts upholding what petitioners call
“unresponsive responses”: final agency decisions based solely on resources, without addressing the
petition’s substantive merits. Some stakeholders fear if this trend continues, it will “take all the
wind out of the sails of petitions.”
II.F.3. Massachusetts v. EPA and Subsequent Cases on Merits versus Resources
In 1999, a diverse group of 19 public interest organizations and trade associations petitioned EPA
to use its Clean Air Act authority to regulate the greenhouse gas pollution emitted by motor
vehicles. Fifteen months later, EPA requested comments on the petition; it received 50,000 in five
months. In 2003, EPA denied the petition, explaining that, first, it did not have authority under the
statute to control greenhouse gases and, second, even if it did, the agency would prefer not to
regulate because of: scientific uncertainty; its preference to address climate change through
technology investments and voluntary standards rather than “piecemeal” regulation; and potential
conflicts that the regulation could create for the President’s efforts to secure international
cooperation.114 Four years later, in 2007, the Supreme Court held that the Clean Air Act did give
EPA authority to regulate greenhouse gases, and that EPA’s reasons for denying the petition were
invalid. That case, Massachusetts v. EPA, launched all of EPA’s subsequent greenhouse gas
regulations in recent years. Consequently, many stakeholders consider that petition to be one of
the most successful petitions ever submitted—“the little engine that could,” as one stakeholder put
it.
The Supreme Court’s majority opinion dives into the “debate . . . as to the rigor with which we
review an agency’s denial of a petition.”115 The Court first acknowledges that “an agency has broad
promulgate specific rules) has been removed.’ WWHT, 656 F.2d at 819 (describing Geller v. FCC, 610 F.2d 973
(D.C.Cir.1979)).”
109 See e.g., Massachusetts v. EPA, 549 U.S. 497 (2007).
110 Public Citizen v. Heckler, 653 F.Supp. 1229 (D.C. Cir. 1986) (where agency had conceded that raw milk was unsafe
and had spent thirteen years studying regulatory options).
111 Int'l Union v. Chao, 361 F.3d 249, 256 (3d Cir. 2004); In re Int’l Chem. Workers Union, 830 F.2d 369, 370 (D.C. Cir.
1987) (per curiam); Prof’l Pilots Fed’n v. F.A.A., 118 F.3d 758, 764 (D.C. Cir. 1997).
112 E.g., Fund for Animals v. Babbitt, 903 F.Supp. 96, 115-16 (D.D.C. 1995); Nat’l Org. for Reform of Marijuana Laws v.
Ingersoll, 497 F.2d 654, 659-60 (D.C. Cir. 1974) (remanding for “consideration on the merits”). See also Pierce, supra note
55, at 517 (“At a minimum, the right to petition for rulemaking entitles a petitioning party to a response to the merits of
the petition.”); but see id. at 518 (implying that priorities and resources could be legitimate grounds for denial).
113 Prof’l Pilots Fed’n v. F.A.A., 118 F.3d 758, 764 (D.C. Cir. 1997).
114 Massachusetts v. EPA, 549 U.S. 497, 510-13 (2007).
115 Id. at 527-28.

20

discretion to choose how best to marshal its limited resources and personnel to carry out its
delegated responsibilities,” further declaring “EPA no doubt has significant latitude as to the
manner, timing, content, and coordination of its regulations with those of other agencies.”116
However, the Court proceeds by saying:
But once EPA has responded to a petition for rulemaking, its reasons for action or inaction must
conform to the authorizing statute. Under the clear terms of the Clean Air Act, EPA can avoid
taking further action only if it determines that greenhouse gases do not contribute to climate
change or if it provides some reasonable explanation as to why it cannot or will not exercise its
discretion to determine whether they do. To the extent that this constrains agency discretion to
pursue other priorities of the Administrator or the President, this is the congressional design.117
In other words, the Court says that agencies have considerable discretion to determine the timing
of their regulatory dockets according to limited resources and competing priorities, but once the
agency responds to a petition, it must address the merits of the request and base its decision on
statutory factors; resource considerations and other priorities can no longer play a role.118 Indeed,
EPA had cited competing priorities in its explanation of denial, yet the Court rejected that denial.
That reading of the Court’s opinion is somewhat called into question by a confusing phrase in that
same passage. The Court says EPA may validly deny a petition by offering “some reasonable
explanation as to why it cannot or will not exercise its discretion.” The intended meaning of “will
not” is not clear. In fact, the Court specifically declines to explain, saying “We need not and do not
reach the question whether on remand . . . policy concerns can inform EPA's actions in the event
that it makes such a finding.”119 Though again, the Court seems to assume that EPA will have to
“make a finding” on the merits.
A dissent from Justice Scalia (joined by the three other dissenting justices as well) confirms this
reading of the majority’s ruling. Scalia criticizes the majority because it:
rejects all of EPA's stated “policy judgments” as not “amount[ing] to a reasoned
justification,” effectively narrowing the universe of potential reasonable bases to a single
one: Judgment can be delayed only if the Administrator concludes that “the scientific
uncertainty is [too] profound.” The Administrator is precluded from concluding for other
reasons “that it would . . . be better not to regulate at this time.”120
The clear implication of Scalia’s dissent is that the majority held in Massachusetts v. EPA that any
“policy” considerations, including resource limitations and competing priorities, are not available as
rational reasons to deny a petition. Again, perhaps resources and priorities are legitimate grounds
for delay, but not denials.121 Not all courts have followed this interpretation.
Defenders of Wildlife v. Gutierrez: Petitioners sought emergency marine vehicle speed
restrictions to protect the right whale. National Marine Fisheries Service rejected the petition,
116 Id. at 533 (emphasis added).
117 Id. (emphasis added).
118 At oral arguments, Justice Ginsburg had asked petitioners “How far will you get if all that’s going to happen is it
goes back and then EPA says our resources are constrained?” It is not clear whether she was expressing a concern that
judicial review of petition denials may lack teeth since agencies could always cite limited resources as a legitimate excuse,
or whether she was previewing that the Court’s ruling would clarify that limited resources are not a legitimate
justification for denial. See http://www.supremecourt.gov/oral_arguments/argument_transcripts/05-1120.pdf at 20.
119 Massachusetts, 549 U.S. at 534-35.
120 Id. at 549-51 (Scalia, J., dissenting) (emphases original).
121 See also Gulf Restoration Network v. Jackson, civ. 12-677, 2013 WL 5328547 (E.D. La., Sept. 20, 2013) (using
Scalia’s dissent to help interpret the majority opinion’s conclusion that petition denials must be grounded in the statute).

21

explaining that it preferred to continue pursuing speed restrictions through regular notice-andcomment rulemaking: “an emergency rule would detract agency resources from the promulgation
of a final, comprehensive rule. . . . The agency made a policy decision to focus its resources on a
comprehensive strategy.”122 In 2008, one year after Massachusetts v. EPA, the D.C. Circuit found that
explanation to be sufficiently reasonable.
The court never explains how the facts of its case were different than those in Massachusetts v. EPA,
where EPA had similarly argued against a petition for rulemaking because it preferred a
comprehensive approach instead of what it viewed as an “inefficient, piecemeal” regulatory
proposal.123 Perhaps some distinction is found in that EPA’s preferred “comprehensive” approach
was to initially rely on voluntary actions and international negotiations outside of EPA’s specific
statutory authority under the Clean Air Act, whereas the NMFS was pursuing “comprehensive”
regulations contemplated by the statute. Yet the significance of any such a distinction to the
petitioner’s right to a substantive response on the merits of a petition under the APA is not entirely
clear.
NRDC v. FDA: Over the last few years, Second Circuit courts have grappled with this issue in
reviewing citizen’s petitions to FDA. In 1999 and 2005, various public interest groups petitioned
FDA to begin withdrawal proceedings for all non-therapeutic uses of antibiotics in food-producing
animals. The agency eventually denied the petitions, citing “the time and expense required to
evaluate individual drug safety and to hold formal withdrawal proceedings,” and further touting its
“non-binding voluntary measures” on the matter. In 2012, the Southern District of New York found
that “[n]either of these grounds provides a reasoned justification for the Agency's refusal to initiate
withdrawal proceedings.”124 Citing Massachusetts v. EPA, the court concluded that the agency’s
“reasons for action or inaction must conform to the authorizing statute,” in this case meaning a
scientific evaluation of drug safety. “The statute contains no language indicating that the costs of a
withdrawal proceeding—either to the Agency itself or to industry—are to be taken into account
when making the decision whether to initiate withdrawal proceedings.”125 By not grounding its
decision in scientific evidence, “the Agency failed to address the Petitions on their merits. . . .
Denying the Petitions on the grounds that it would be too time consuming and resource-intensive
to evaluate . . . is arbitrary and capricious.”126
Two years later, the Second Circuit reversed that district court’s ruling, albeit on somewhat
different grounds. It distinguished Massachusetts v. EPA, concluding that unlike the limitations on
EPA’s judgment placed by the Clean Air Act, FDA’s authorizing statute did not require the agency to
undertake any particular investigation. The court found FDA’s preference for a voluntary
compliance program to be reasonable, and did not clearly comment on whether resource
constraints or competing priorities would have also been legitimate grounds.127 A preference for a
122 Defenders of Wildlife v. Gutierrez, 532 F.3d 913, 921 (D.C. Cir. 2008).
123 68 Fed. Reg. 52,922, 52,929-52,931 (Sept. 8, 2003) (“[E]stablishing [greenhouse gas] emission standards for U.S.
motor vehicles at this time would . . . result in an inefficient, piecemeal approach to addressing the climate change issue.
The U.S. motor vehicle fleet is one of many sources of [greenhouse gas] emissions both here and abroad, and different
[greenhouse gas] emission sources face different technological and financial challenges in reducing emissions. A sensible
regulatory scheme would require that all significant sources and sinks of [greenhouse gas] emissions be considered in
deciding how best to achieve any needed emission reductions.”).
124 Natural Res. Def. Council, v. U.S. Food & Drug Admin., 872 F. Supp. 2d 318, 337 (S.D.N.Y. 2012) rev'd, 12-2106-CV
L, 2014 WL 3636283 (2d Cir. July 24, 2014).
125 Id.
126 Id. at 337-338.
127 Natural Res. Def. Council, v. U.S. Food & Drug Admin., 12-2106-CV L, 2014 WL 3636283 (2d Cir. July 24, 2014).
During the oral arguments on Massachusetts v. EPA, Justices Ginsburg and Breyer wondered whether a single invalid

22

voluntary program could arguably be considered a determination on the merits of the petitioners’
request, whereas time and resource constraints clearly are not so.
Yet Chief Judge Katzmann sharply disagreed with his two colleagues from the majority in that case.
In a dissenting opinion that echoed the district court’s approach, Katzmann writes,
[J]ust as in Massachusetts v. EPA, the agency’s discretion is limited to making the
determination required by the statute; it cannot refuse to make that determination just
because it would prefer a different regulatory strategy than the statute specifies. The FDA
offers reasons for inaction that are eerily similar to those rejected by the Court in
Massachusetts v. EPA; it complains that withdrawal proceedings “would take many years
and would impose significant resource demands,” and claims that its voluntary compliance
approach will work just as well. . . . Even if the agency’s reasons were indisputably sound,
they are not contemplated by the statute.128
WildEarth Guardians v. EPA: Contrary to those opinions from the Second Circuit, the D.C. Circuit
has continued to grant agencies even greater leeway to deny petitions on resource grounds,
arguably without addressing the merits. WildEarth Guardians had petitioned EPA to regulate coal
mine emissions, including methane, under a particular section of the Clean Air Act. EPA denied,
clarifying that it was not making a determination whether coal mines should be regulated, but
rather rejecting the petition due to “limited resources and ongoing budget uncertainties . . . and the
necessity of completing court-ordered rulemaking actions . . . [and] other higher-priority
activities.”129
In oral arguments on March 25, 2014, the judges on the reviewing panel defined their standard for
review under Massachusetts v. EPA as “the tiniest opening” and “highly, highly, highly
deferential.”130 The attorney for WildEarth Guardians argued that, while resource constraints
might be legitimate grounds for delaying action on a petition, denials must be substantive;
otherwise, all agencies would simply dispense with all petitions by citing resources. One judge
responded, perhaps jokingly at first, “We wish!,” but then elaborated that affording the agencies
more discretion to reject petitions “would be a welcome change” that would help prevent agencies
from being “hamstrung” by petitions.131
In the arguments as well as in their ruling, the D.C. Circuit judges highlighted from Massachusetts v.
EPA the language “cannot or will not exercise its discretion.”132 The court also reviewed the
language of the particular provision of the Clean Air Act under which WildEarth Guardians had
selected to petition, finding that the phrases “from time to time” and “in his judgment” gave EPA
reasonable discretion on timing and prioritizing its response to the most significant threats.133 (It is
reason could “infect” an agency’s other explanations and make the whole response to the petition invalid. See
http://www.supremecourt.gov/oral_arguments/argument_transcripts/05-1120.pdf at 25-28. It does not seem that other
courts have taken this worry seriously, since, for example, the Second Circuit stopped its review after finding a single
legitimate basis for the denial.
128 Natural Res. Def. Council, v. U.S. Food & Drug Admin., 12-2106-CV L, 2014 WL 3636283, at *35 (2d Cir. July 24,
2014) (Katzmann, J., dissenting).
129 Letter from Bob Perciasepe, Acting EPA Admin., to Edward B. Zukoski, Earthjustice (Apr. 30, 2013) (EPA-HQ-OAR2013-0358-0005).
130 Oral argument recording available at
http://www.cadc.uscourts.gov/recordings/recordings2014.nsf/4D68336D511355D085257CA6005D8A69/$file/131212.mp3.
131 Id.
132 Id.; WildEarth Guardians v. EPA, 751 F.3d 649, 650 (D.C. Cir. 2014).
133 Id. at 655.

23

unclear how essential that particular language was to the court’s ruling, and whether petitions
under different statutory provisions might fair differently.) The court concluded that, whereas in
Massachusetts, EPA had preferred voluntary action and international negotiations, here EPA was
pursuing a comprehensive strategy under the statute and had simply decided not to prioritize coal
mines above other sources. (Recall, though, in Massachusetts, EPA had also briefly alluded to a
comprehensive, “sensible regulatory scheme” addressing all sources.134) The court also was
sympathetic to EPA’s claims of a shrinking budget. The court noted that if the petition forced EPA
to pursue coal mines, the diversion of resources from higher priorities might increase aggregate air
pollution, undermining the very task the statute assigns to EPA.135
Summary: Though the Second Circuit did not fully reach the issue in its most recent majority
ruling (since it found sufficient the agency’s preference for voluntary programs), a dissenting judge
as well as the district court found that resources and priorities are not legitimate grounds to deny a
petition. The majority ruling of five Supreme Court justices is somewhat more cryptic, though it
strongly suggests that resources and competing priorities are off limits for denials of petitions; the
four dissenting Supreme Court justices seem to confirm that reading of the majority. The D.C.
Circuit, though, adamantly disagrees, insisting that resources and competing priorities are grounds
for denial (without clarifying if those competing priorities must always be other actions under the
same statutory provision, or whether their rulings were specific to the agencies’ authorities under
those specific statutory provisions). There could be some distinction hidden in these various
rulings between inadequate resources to review and respond to a petition and inadequate resources
to implement a petition’s request, but the legal basis for any such distinction is not clear.
For now, the debate and lack of clarity will continue, frustrating petitioners and perhaps
discouraging petitions. The D.C. Circuit seems fairly hostile to petitions right now. This could prove
especially problematic for would-be petitioners given the court’s jurisdiction under the Clean Air
Act. Under the Act, the D.C. Circuit district court reviews cases of unreasonable delay, while the
Court of Appeals reviews petition denials.136 Given the court’s recent holdings, EPA may be
increasingly inclined simply to deny petitions due to lack of resources, rather than continuing to
delay final action on them. That trend could effectively foreclose unreasonable delay suits in the
district court, leaving only review by the Court of Appeals. Because the Supreme Court is not likely
to take appeals from many D.C. Circuit rulings on petitions, one stakeholder commented the trend
could mean petitioners essentially only get “one bite at the apple.”

II.G. “…to petition…”—No Specific Form Required, but Some Agency Discretion
over Content
For a petitioner to take advantage of the above-described rights to have an agency consider and
respond to a petition, must the “petition” be submitted in a particular form? In writing? Clearly
labeled as a “petition”? Containing certain information, presented in a particular format?
The APA does not define “petition” or provide any details in § 553(e) on required content. While
§ 555(e), which governs agency denials, contains the word “written,” it is unclear if the adjective
actually applies to petitions or only modifies the word “application”:

134 68 Fed. Reg. at 52929–52931.
135 751 F.3d at 655.
136 See 42 U.S.C. §§ 7604, 7606.

24

Prompt notice shall be given of the denial in whole or in part of a written application,
petition, or other request of an interested person made in connection with any agency
proceeding.
Perhaps importantly, the word “request” also appears in § 555(b), which clearly contemplates oral
requests. In one case where a stakeholder “met” with an agency to “discuss” and “request” a rule
change, despite the lack of a formal petition in the administrative record, the D.C. Circuit had “no
difficulty in characterizing the [stakeholder’s] requests for action as such [a petition for
rulemaking].”137 Some jurisprudence suggests that courts may require some flexibility from
agencies on what types of requests get classified as “petitions for rulemaking” that are entitled to
consideration and response, and courts may only allow agencies to refuse acceptance of a petition
in “the clear case of a filing that patently is either deficient in form or a substantive nullity.”138
Luneburg even wondered whether agencies would have to treat public comments (submitted either
on other petitions or during general notice-and-comment rulemakings) as petitions or other
“presentations” requiring disposition under §§ 555(b) and (e).139
Nevertheless, agencies certainly retain a degree of discretion to interpret the undefined and
somewhat ambiguous word “petition.”140 The full extent of that discretion, however, remains
somewhat unclear.
As discussed in Part IV, many agencies have in fact adopted various submission and content
requirements through their regulations on handling petitions, at times specifying that petitions
must be in written English, mailed, labeled as a “petition,” certified and signed, or submitted with
certain information in a particular format. In practice, a number of these agencies do treat as
“petitions” even those submissions that may fall short of some of these requirements, but several
other agencies expressly state that any insufficient requests for rulemakings will be treated as
general correspondence and not as a “petition” entitled to full consideration and response.

II.H. “…for the issuance, amendment, or repeal…”—Initial, Final, and
Retrospective Actions
This phrase from § 553(e) implicates two issues: the scope of rulemaking actions that a petitioner
may seek; and what constitutes final agency action on a petition.
First, is there a difference between a petition for issuance of a rule versus a petition for amendment
or repeal? Though the APA clearly permits the public to request modification or rescission of an
existing rule as well as to suggest a new rule, there may be reason to distinguish petitions for
amendment or repeal—and especially petitions for reconsideration of a recently finalized rule—
from other petitions for new rulemakings. In practice, some agencies do draw such distinctions,
handling some formal public requests for amendment or repeal under separate processes for

137 Am. Horse Prot. Ass'n, Inc. v. Lyng, 812 F.2d 1, 5 (D.C. Cir. 1987). A recent ACUS Recommendation reaffirmed that
oral communications are generally permissible and beneficial under § 553, especially during the early stages of rule
development. http://www.acus.gov/sites/default/files/documents/Recommendation%2020144%20%28Ex%20Parte%29_0.pdf.
138 Nat’l Org. for Reform of Marijuana Laws v. Ingersoll, 497 F.2d 654, 659 (D.C. Cir. 1974); see also Boyd v. Glickman,
12 F.Supp.2d 1261, 1271 (M.D. Ala 1998) (noting in dicta that “Courts are sometimes willing to construe letters as
petitions for rulemaking where it is clear that the request . . . is a request for rulemaking.”).
139 Luneburg, Petitioning Federal Agencies for Rulemaking, supra note 1, at 28 n.153.
140 Chevron v. NRDC, 467 U.S. 837 (1984).

25

retrospective review or for reconsideration of a final rule.141 Both Congress and the courts have
expressed some concerns with an overly permissive right to petition for amendments and repeals,
which may interfere with specific statutory schemes to manage legal challenges to recently enacted
rules, and which may force agencies to continually revisit and re-litigate long-established rules.142
Along those same lines, the APA gives agencies more leeway in denying petitions where the
decision effectively “affirm[s] a prior denial” or is otherwise “self-explanatory,”143 which should
enable agencies to more easily dismiss repetitious petitions to reconsider or rescind existing rules.
Second, can an agency discharge its obligation to respond to a petition just by initiating a
rulemaking, or can only the “issuance” of a final rule fully grant a petition?144 In 1986, one of
Luneburg’s major concerns was the trend of agencies treating the initiation, and not the completion,
of rulemaking to “grant” a petition under the APA. The plain language of the APA indicates the right
to petition is for the “issuance, amendment, or repeal of a rule,” and the statute distinguishes
between, on the one hand, the process of formulating a rule (i.e., the “rule making”), and on the
other hand, the conclusion of rulemaking (i.e., the final “rule adopted”).145 Luneburg expressed
concern that if agencies were allowed instead to deem the initiation of rulemaking to satisfy its
obligations under the APA, the agency would be free to later withdraw or to never conclude the
rulemaking, and there would be no clear judicial review mechanism to ensure a final disposition on
the merits of the request.146 However, since 1986, more recent case law has clarified that courts
can review both the termination of an ongoing rulemaking147 and delay in finalizing a rulemaking
that was intended to respond to a petition.148 In fact, courts may treat the cessation of a rulemaking
with more scrutiny than a straight denial of a petition.149

141 ACUS has previously recognized the connection between petitions for amendment or repeal and public requests
for retrospective review. ACUS Recommendation 95-3, Review of Existing Agency Regulations, 60 Fed. Reg. 43,109
(1995).
142 See Nader v. EPA, 859 F.2d 747, 753 (9th Cir. 1988) (cautioning against an overly permissive right to judicial
review of petitions for modification or repeal under particular statutory schemes, because “If parties were free simply to
file petitions, await their denial, and then be assured of jurisdiction in the court of appeals, there would be little incentive
to comply with the procedural provisions of the FDCA that required direct appeals from a regulation to be made within
the statutory time period. EPA could conceivably be forced to appear continually in appellate courts defending regulations
long established that parties failed to contest at the time of their promulgation.”); see also H. Rep. No. 94-1679, 1976
USCCAN 4491, 4539, 4583-84 (1976) (legislative history on TSCA, explaining that petitions for new rules under TSCA get
de novo trials, while petitions for amending or repealing rules get only more deferential APA review, because in the latter
cases, EPA will have already examined the matter fully in a previous rulemaking, and Congress did not want the agency to
be inundated with “constant petitions” challenging rules that petitioners could have challenged directly after the original
rulemaking; according to this committee report, TSCA petitions should only be about newly discovered information).
143 5 U.S.C. § 555(e).
144 This is not to imply that an agency could respond to a petition by skipping the rulemaking proceeding and going
straight to issuing a final rule, at least not without classifying the matter as exempt from standard notice-and-comment
requirements.
145 Compare 5 U.S.C. §§ 551(4) & (5), 553(c); but see Oil, Chemical & Atomic Workers Int’l Union v. Zegeer, 768 F.2d
1480, 1485 (D.C. Cir. 1985).
146 Luneburg, supra note 2, at 535-36, 616 n.590 (focusing on the phrase from § 555(b) “conclude a matter presented
to it”).
147 Williams Natural Gas v. FERC, 872 F.2d 438, 443 (DC Cir. 1989); Montana v. Clark, 749 F.2d 740, 744
(D.C.Cir.1984).
148 See, e.g., Pub. Citizen Health Research Grp. v. Auchter, 702 F.2d 1150, 1158 (D.C. Cir. 1983); Oil, Chem. & Atomic
Workers Union v. OSHA, 145 F.3d 120, 124 (3d Cir. 1998).
149 See Radio-Television News Directors Ass’n v. FCC, 184 F.3d 872, 881 (D.C. Cir. 1999) (finding that since the agency
started a rulemaking, the “burden of explanation” shifts on to the agency).

26

Delineating what constitutes a final, reviewable agency action is still important.150 For example, if
an agency “grants” a petition by initiating a rulemaking that proposes some, but not all, of what the
petitioner requested, has the agency effectively denied part of the petition? In fact, agencies may
worry that any intermediate determination or preliminary communication with petitioners could
inadvertently constitute final agency action and trigger judicial review, and so they may err on the
side of silence until a final decision has already been settled. For example, when EPA was
petitioned to regulate acid rain pollution drifting into Canada, it sent letters to keep petitioners
“apprised of the status of their petition,” but insisted the letters were just “one subordinate agency
official’s views” and did not “deny nor grant the petitions.”151 The D.C. Circuit, however, determined
the agency’s letters did more than they claimed to. The letters came from the principal advisor to
the Administrator on the relevant matters, used the collective noun “we,” and were “unambiguous
and devoid of any suggestion that [the legal determination] might be subject to subsequent
revision.”152 In short, it was agency action, it was final action, and it was reviewable. With that as
the test, however, most intermediate agency communications on a petition should easily avoid
judicial review, so long as they are clearly marked with terms indicating they are preliminary and
subject to subsequent revisions.153 An overly rigorous standard for finality here would work
against the interests of petitioners, the agency, and the general public, all of whom can benefit from
more regular and transparent communications about petitions (see Part V).

II.I. “…of a rule.”—Includes Non-Legislative Rules and All Subject Matters
Because the APA’s definition of “rule” includes “agency statement[s] of general or particular
applicability and future effect designed to implement, interpret, or prescribe law or policy . . . and
includes the approval or prescription for the future of rates . . . prices . . . .,”154 the right to petition
extends beyond traditional legislative rules with general policy effects.155 The APA right clearly also
covers petitions both for the issuance or amendment of non-legislative and interpretive rules,156
and for rules of particular applicability like waivers and exemptions, as well as ratemakings.
Moreover, because individual requests for exemptions may end up having broader applicability to
all regulated parties, such requests may be indistinguishable in format and effect from petitions for

150 See 5 U.S.C. § 704 (“final agency action”).
151 Her Majesty the Queen in Right of Ontario v. U.S. E.P.A., 912 F.2d 1525, 1531-32 (D.C. Cir. 1990)
152 Id.
153 See id. at 1534 (finding no final action had occurred with respect to the agency’s response on another element of
the petition’s request, because the letter had explained the agency was actively working, because of the request’s
technical complexity, and because there had not yet been any direct and immediate effect on petitioners’ rights).
154 5 U.S.C. § 551(4) (emphasis added).
155 See AG’s Manual, supra note 29 (explaining the right “applies not only to substantive rules, but also to
interpretations and statements of general policy, and to organizational and procedural rules. It is applicable both to
existing rules and to proposed or tentative rules.”).
156 See generally Sean Croston, Petition is Mightier than the Sword: Rediscovering an Old Weapon in the Battles over
Regulation through Guidance, 63 ADMIN. L. REV. 381, 389 (2011). See also Preminger v. Sec’y of Veterans Affairs, 632 F.3d
1345, 1351 (Fed. Cir. 2011) (“On its face the provision applies to ‘a rule’ without qualification, a term that . . .
encompasses, as the APA itself states, more than legislative rules.”); Coll. Sports Council v. Dep’t of Educ., 465 F.3d 20, 23
(D.C. Cir. 2006) (ordering the district court to review the merits of a challenge to a denial of a “Petition to Repeal and
Amend Guidance”); but see Atchison, Topkea & Santa Fe Ry. Co. v. Pena, 44 F.3d 437, 442 (7th Cir. 1994) (en banc)
(“[I]nterested parties do not have the right to petition the agency for review of its interpretive rulings.”).

27

legislative rules.157 Courts apply the same statutory standards to petitions for ratemakings and
waivers as for legislative rules.158
The plain text of 5 U.S.C. § 553 would ostensibly exempt certain rules from the right to petition,
based on their subject matter. Subsection 553(a) seems to broadly exempt any military, foreign
affairs, agency management, or proprietary matters from all the provisions in Section 553,
potentially including § 553(e). However, the House Committee Report on the original APA
legislation explains that the exemption was intended only to encourage the issuance of such rules
“by dispensing with all mandatory procedural requirements. Changes can then be sought through
the petition procedures . . . by which such rule making may also be initially invoked.”159 As
Congress recognized, the value of public petitions is just as compelling for military and proprietary
matters as for other subjects, and given the general flexibility agencies have in responding to
petitions, there is no cause for a wholesale exemption.160 Moreover, the First Amendment provides
a backstop, giving the public at least some right to petition agencies on any matter.
Though an act of Congress could fully clear up this confusion,161 agencies will meanwhile retain
discretion to voluntarily include all subject matters within their procedures for accepting and
responding to petitions for rulemaking.162 As seen in Part IV, some agencies have done so.163

II.J. Right to Judicial Review
As discussed repeatedly in the previous sections, courts have nearly unanimously found that agency
responses (or lack thereof) to petitions for rulemakings are reviewable under the APA, 5 U.S.C.
§§ 701-706.164
The availability of judicial review was not always a foregone conclusion, however. In 1947, the
Attorney General interpreted language in 5 U.S.C. § 701(a)(2) (which exempts from judicial review
any action that “is committed to agency discretion by law”) as foreclosing review of agency denials

157 Cf. ACUS, Recommendation 76-5, Interpretive Rules of General Applicability and Statements of General Policy
(1976) (“At times policy statements and interpretive rules are barely distinguishable from substantive rules.”).
158 E.g., Estate of French v. FERC, 603 F.2d 1158 (5th Cir. 1979) (applying § 555(e) to a petition asking for relief from
a ratemaking/refund requirement).
159 H.Rep. No. 1980, in Legislative History, supra note 25, at 257; but see AG’s Manual, supra note 29, implying such
exemptions would still apply to the right to petition.
160 Arthur Earl Bonfield, Military and Foreign Affairs Function Rule-Making Under the APA, 71 MICH. L. REV. 221, 356
(1972) (“An exemption from the right to petition . . . seems no more necessary or justifiable.”); Arthur E. Bonfield, Public
Participation in Federal Rulemaking Relating to Public Property, Loans, Grants, Benefits, or Contracts, 118 U. PA. L REV. 540,
600 (1970) (“[N]o situation involving . . . petitions . . . would seem to require even a qualified exemption from section
553(e)”). Bonfield notes that petitions may be especially useful on these exempted subject matters, so the public can ask
for reviews of rules enacted without notice-and-comment. Id. at 601. Cf Pierce, supra note 55, at 516 (suggesting the
literal language does exempt these subject matters from the right to petition, but noting “there is no apparent reason” to
exclude them).
161 Luneburg supra note 2, at 508.
162 ACUS has also previously called for agencies to voluntarily remove these statutory exemptions. Recommendation
69-8, Elimination of Certain Exemptions form the APA Rulemaking Requirements (1969); Recommendation 73-5,
Elimination of the “Military or Foreign Affairs Function” Exemption from APA Rulemaking Requirements (1973).
163 E.g., NRC impliedly includes foreign affairs matters, with some caveats; many agency regulations give the public to
right to petition for essentially “any rule,” without subject matter restriction.
164 In addition to the previous sections, see also Auer v. Robbins, 519 U.S. 452, 459 (1997) (“The proper procedure
for pursuit of respondents' grievance is set forth explicitly in the APA: a petition to the agency for rulemaking, § 553(e),
denial of which must be justified by a statement of reasons, § 555(e), and can be appealed to the courts, §§ 702, 706.”).

28

or inaction on petitions.165 The Supreme Court’s 1985 ruling in Heckler v. Chaney further cast doubt
on the reviewability of agency inaction generally.166
Nevertheless, courts have disagreed with the Attorney General’s 1947 reading and have repeatedly
found jurisdiction to review petition delays and denials under 5 U.S.C. § 706 (albeit under a highly
deferential standard), citing both legislative history167 and the fundamental difference between
petition denials and other agency decisions not to act:
[R]efusals to institute rulemaking proceedings are distinguishable from other sorts of
nonenforcement decisions insofar as they are less frequent, more apt to involve legal as
opposed to factual analysis, and subject to special formalities, including a public
explanation.168
These conditions still seem to hold. Though some courts worry that judicial review could
overburden agencies if there were an influx of petitions (especially of petitions for
reconsideration),169 petitions are most likely still submitted and denied in relatively low numbers
compared with other types of non-enforcement decisions (see Part IV noting the low numbers of
petitions most agencies receive). Petition denials are subject to special formalities, including the
explanation required by 5 U.S.C. § 555(e) and other procedures adopted in agency regulations. And
though some courts seem a bit more willing to delve into the facts of a petition denial (see,
arguably, Massachusetts v. EPA, discussed above), on the rare occasions when courts do overturn
petition denials, it is usually for legal errors. Regardless, in 2007, five Supreme Court justices
essentially assumed without much discussion that petition denials were reviewable, and the four
dissenting justices offered no objections to that conclusion.170
The right to review is somewhat more complicated for petitions for rulemaking submitted under
specific statutes (see Part III on other statutory rights to petition). For example, the Eleventh
Circuit recently found that, because an Endangered Species Act critical habitat petition addressed a
species listed as endangered before 1978 (when the applicable critical habitat provisions were not
yet enacted), there was no meaningful standard under the statute against which to judge the
agency’s exercise of discretion, and so the agency’s decision on the petition was unreviewable

165 AG Manual, supra note 29.
166 470 U.S. 821 (1985).
167 WWHT, Inc. v. F.C.C., 656 F.2d 807, 814-16 (D.C. Cir. 1981) (“While we agree that judicial intrusion into an

agency's exercise of discretion in the discharge of its essentially legislative rulemaking functions should be severely
circumscribed, we reject the suggestion that agency denials of requests for rulemaking are exempt from judicial
review. . . . Th[is] court [has previously] referred to language in Senate Committee Report No. 752, reprinted in Legislative
History, at 185, 201, noting that ‘(t)he refusal of an agency to grant the petition or to hold rule making proceedings . . .
would not per se be subject to judicial reversal,’ and concluded that the language implied that judicial review would
sometimes be available when agencies refuse to institute rulemaking proceedings.”); Natural Res. Def. Council, Inc. v. Sec.
& Exch. Comm'n, 606 F.2d 1031, 1043 (D.C. Cir. 1979) (finding that the AG’s interpretation is inconsistent with legislative
history); WEPCO v. Costle, 715 F.2d 323, 328 (7th Cir. 1983) (following WWHT in finding that petition denials are
reviewable).
168 Am. Horse Prot. Ass’n v. Lyng, 812 F.2d 1, 4 (D.C. Cir. 1987).
169 See, e.g., Nader v. EPA, 859 F.2d 747, 753 (9th Cir. 1988) (cautioning against an overly permissive right to judicial
review of petitions for modification or repeal under particular statutory schemes, because “If parties were free simply to
file petitions, await their denial, and then be assured of jurisdiction in the court of appeals, there would be little incentive
to comply with the procedural provisions of the FDCA that required direct appeals from a regulation to be made within
the statutory time period. EPA could conceivably be forced to appear continually in appellate courts defending regulations
long established that parties failed to contest at the time of their promulgation.”).
170 See generally Massachusetts v. EPA, 549 U.S. 497 (2007).

29

under 5 U.S.C. § 701(a)(2).171 However, even that court recognized such cases would be
“uncommon” and noted that Massachusetts v. EPA allowed review of petitions generally.172
(Commentators have also criticized the Eleventh Circuit decision.173) Some other statutory petition
provisions come with their own judicial review processes. In such circumstances, courts may find
that judicial review under the APA is not always available.174
A final limit to the right to judicial review concerns standing. Though petitioners may be able to
demonstrate standing for unreasonable delay suits on the basis of the procedural injury alone,
satisfying standing requirements in litigation over arbitrary denials requires a more concrete,
substantive injury that § 553(e) alone may not automatically provide, and that not all petitioners
will be able to muster.175

171 Conservancy of S.W. Florida v. FWS, 677 F.3d 1073 (11th Cir. 2012)
172 Id. at 1085.
173 William S. Jordan III, News from the Circuits, 37 Admin. & Reg. Law News 28 (2012) (criticizing the case for

ignoring the difference between petition denials and non-enforcement decisions, and for creating a split with D.C. Circuit
precedent).
174 See EDF v. Thomas, 657 F.Supp. 302 (D.D.C. 1987) (denial of TSCA petition not reviewable under APA); EDF v.
Reilly, 909 F.2d 1469, 1505 (D.C. Cir. 1990) (concluding that Congress did not intend to allow simultaneous review of
petition denials under both TSCA and APA); but see Walker v. EPA, 802 F.Supp. 1568 (S.D. Tex. 1992) (denials of TSCA
petitions to amend or repeal a rule are reviewable under APA, in contrast with petitions for new rules).
175 See Am. Sports Council v. U.S. Dep't of Educ., 850 F. Supp. 2d 288, 293 (D.D.C. 2012); Brown v. FBI, 793 F.Supp.2d
368,375 (D.C. Cir. 2011); Gettman v. DEA, 290, F.3d 430, 433 (D.C. Cir. 2002); Crane v. NRC, 334 F. App’s 316, 317 (9th Cir.
2009) (holding that the court would not review a “hypothetical controversy” where the petitioner was not likely to be
able to show concrete injury from denial of petition for rulemaking).

30

III. Other Petition Procedures: Specific Statutes and Executive Actions
Beyond the APA’s general right to petition, Congress has repeatedly experimented with granting
new rights to petition for rulemaking under specific statutes. Some of these variations contain
useful ideas for best practices—or cautionary tales—with respect to deadlines and decisionmaking.
The White House has also experimented with ways to add the public’s voice to rulemaking and
agenda-setting decisions. In addition to retrospective review, a recent Obama Administration
initiative, the online platform We the People, guarantees a government response to certain kinds of
public petitions. The popularity of both the We the People site and some statutory petitions
processes (especially under the Endangered Species Act) may indicate some perceived deficiencies
with the general petition process under the APA. At the same time, not all of the lessons to draw
from these other processes are necessarily applicable to a more general context.

III.A. Comparative Statutory Rights
Congress has enacted many additional statutory rights to petition, sometimes seemingly just to
reiterate the basic APA right,176 but often to impose additional deadlines, decision criteria, or other
procedures. Appendix B contains a non-comprehensive chart comparing a selection of the public’s
statutory rights to petition for rulemakings. Notable features include:


“Any” versus an “Interested” Person—Several statutes declare that the petitioner can be “any
person.”177 Some repeat the APA’s language of “an interested person.”178 At least one
clarifies that a relevant independent Advisory Commission is allowed to petition the
agency.179



Initiation versus Completion as the Grant—The APA allowed the public to petition for the
final issuance, amendment, or repeal of a rule.180 By contrast, some individual statutes
define the right as the ability to request the initiation (but not necessarily the completion)
of rulemaking proceeding.181 One statute (RCRA) just tells the agency to “take action.”182
This phrasing could put the petitioner’s rights into question if the agency initiates but does
not conclude a rulemaking (though the APA’s right to have agencies finally dispose of public
petitions should provide some backstop; see above, Section II.H.).



Deadlines—A few statutes give a deadline for publishing notice of receipt of the petition.183
Several allot typically anywhere from 90-180 days for an agency to decide to grant or deny;
a grant usually triggers the requirement to promptly begin rulemaking, sometimes with
additional deadlines set for rule proposal and finalization.184 Missed deadlines are
sometimes deemed de facto denials;185 other times, de facto approvals.186

176 E.g., 21 U.S.C. § 811(a) (referencing APA procedures).
177 E.g., 7 U.S.C. § 7711; 15 U.S.C. § 2620.
178 E.g., 16 U.S.C. § 1533(b)(3).
179 42 U.S.C. § 300aa-14(c)(2).
180 See supra Section II.H.
181 E.g., 30 U.S.C. § 1211(g).
182 42 U.S.C. §§ 6974, 6976.
183 E.g., 21 U.S.C. § 348(b).
184 E.g., 16 U.S.C. § 1533(b)(3); 42 U.S.C. § 6295(n).
185 E.g., 21 U.S.C. § 343(r)(4).
186 E.g., 42 U.S.C. § 7545(k)(4)(A).

31



Tiers—A few statutes, most notably the Endangered Species Act, create a tiered
decisionmaking structure, whereby the agency first makes a quicker decision on whether
the petition at least has some merit, and then is given additional time to study the petition
in more depth before making a final decision.187



Decision Criteria—The Clean Air Act requires EPA to conduct additional research if it does
not have enough information to decide on a petition to phase out ozone-depleting
substances.188 The Energy Policy and Conservation Act requires the Department of Energy
to initiate (though not necessarily adopt) a rule whenever a petition contains evidence that
a new conservation standard would save energy, is technologically feasible, and is costeffective.189 The Consumer Product Safety Act describes the limited grounds on which the
Commission can cite the existence of voluntary standards as a reason for denying a petition
for rulemaking.190 The Food, Drug, and Cosmetic Act requires the FDA to follow, or justify
rejecting, any finding from an authoritative science body that is relevant to a misbranded
food petition.191



Resource Limitations and Reports—The Clean Air Act specifies that limited resources or time
to review a petition alone cannot be grounds for denying a petition to list hazardous air
pollutants for regulation.192 However, a few statutes make some concessions for resource
limitations and competing priorities. The Endangered Species Act allows the agency to
decide the petition has merit, but that other priorities preclude immediate resolution; the
statute instructs the agency to develop a system to monitor the status of such meritorious
but deferred petitions.193 The Toxic Substances Control Act allows a reviewing court to
prescribe a deferred timeline for action if it finds the agency lacks resources to grant a
petition (note that resource limitations are not necessarily legitimate grounds for denying
the petition, just for delaying action).194 The Food, Drug, and Cosmetic Act requires FDA to
explain to Congress if it takes longer than a year and a half to finalize a rule based on a
petition;195 the FAA must similarly report missed deadlines on petitions to Congress.196

Many of these statutory rights were enacted decades ago, and several agency officials as well as
some stakeholders express concern that some requirements—particularly tight deadlines—may no
longer make sense in light of changing agency budgets, obligations, and priorities. However, other
stakeholders continue to believe these rights—and particularly the ones with deadlines—are
essential. Current petition practices under the Endangered Species Act and other statutes are
discussed further below, in Part IV.

187 16 U.S.C. § 1533(b)(3); 16 U.S.C. § 1533(b)(3)(D); see also 42 U.S.C. § 6295(n); 49 U.S.C. § 106.
188 42 U.S.C. §§ 7671a(c), 7671e(b), 7671j(e).
189 42 U.S.C. § 6295(n).
190 15 U.S.C. §§ 1193(k), 1262(j), 2058(i).
191 21 U.S.C. § 343(r)(4).
192 42 U.S.C. § 7412(b)(3).
193 16 U.S.C. § 1533(b)(3).
194 15 U.S.C. § 2620; cf. supra Section II.F.3 on denials on resources versus merits.
195 21 U.S.C. § 343(r)(4).
196 49 U.S.C. § 106.

32

III.A.1. A Note on Petitions Under the Clean Air Act
The Clean Air Act states that 5 U.S.C. §§ 553-557 and 706 do not apply to a variety of Clean Air Act
rules, including some of the Act’s most frequently used rulemaking provisions.197 Though the Act
replicates much of the APA and also contains specific petition provisions (like on ozone-depleting
substances198), the Act does not explicitly contain a general right to petition for any rulemaking
under the Act. This exemption puts into question whether and when the public has a right to
petition for rulemakings under the Clean Air Act.
Most courts have implied that 5 U.S.C. § 553(e) allows the public to petition for rules under the
Clean Air Act, even on subjects the Clean Air Act would seem to exempt from the APA.199 At least
one court disagreed, insisting that if a right to petition for rulemaking exists under the Clean Air
Act, it does not derive from the APA.200 Regardless, in arguably one of the most important cases
ever regarding a petition for rulemaking, Massachusetts v. EPA, the Supreme Court essentially read
into the Clean Air Act a general and judicially reviewable right to petition that applies to regulation
under the Clean Air Act, concluding that “Congress has moreover recognized [in § 7607(b)(1) of the
Act] a concomitant procedural right to challenge the rejection of [a] rulemaking petition as
arbitrary and capricious.”201 The Court also cited 5 U.S.C. § 555(e) to imply that an explanation of
petition denials is required even under the Clean Air Act.202
Massachusetts v. EPA is discussed in greater depth above, in Section II.F.3. Note that Clean Air Act
case law is relevant to decisions under the APA, and vice versa, since courts interpret the statutes’
standards of review to be effectively the same.203 That said, a few quirks apply only to reviews
under the Clean Air Act.204
III.A.2. A Statutory Experiment Gone Wrong?: Consumer Product Safety Petitions
The history of the Consumer Product Safety Act reveals how granting the public an ambitious right
to petition for rulemakings can backfire. Intended by Congress to preemptively prevent the agency
from moving slowly on public safety regulation, initially the demanding petition process actually
197 42 U.S.C. § 7607(d)(1).
198 42 U.S.C. §§ 7671a(c), 7671e(b), 7671j(e).
199 E.g., Oljato Chapter of Navajo Tribe v. Train, 515 F.2d 654, 666 (D.C. Cir. 1975) (implying the APA petition right

applies whenever anyone seeks revision to any standard reviewable under Section 307 of the Clean Air Act, the very
section containing the list of exemptions); Com. of Va. v. E.P.A., 108 F.3d 1397, 1402 decision modified on reh'g, 116 F.3d
499 (D.C. Cir. 1997) (finding § 553(e) applies to petitions for interstate abatement under Section 126 of the Clean Air Act,
which is listed by Section 307 as exempt from the APA); Friends of the Earth v. U.S. E.P.A., 934 F. Supp. 2d 40, 54 (D.D.C.
2013) (implying 5 U.S.C. §§ 553(e) and 555(b) apply broadly to EPA and the Clean Air Act); Sierra Club v. Georgia Power
Co., 443 F.3d 1346, 1357 (11th Cir. 2006) (saying the APA petition provision allows requests for SIP revisions); Alabama
Envtl. Council v. Adm'r, U.S. E.P.A., 711 F.3d 1277, 1286 (11th Cir. 2013); State of Vt. v. Thomas, 850 F.2d 99, 104 (2d Cir.
1988); Wisconsin Elec. Power Co. v. Costle, 715 F.2d 323, 325 (7th Cir. 1983).
200 State of Maine v. Thomas, 874 F.2d 883, 890 n.8 (1st Cir. 1989); see also Massachusetts v. E.P.A., 415 F.3d 50, 5354 (D.C. Cir. 2005) rev’d, 549 U.S. 497 (2007) (noting in dicta that 5 U.S.C. § 553 generally does not apply to the Clean Air
Act, but still finding jurisdiction to review denials of petitions for rulemaking).
201 Massachusetts v. E.P.A., 127 S. Ct. 1438, 1455 (2007).
202 Id. at 1459.
203 E.g., Allied Local and Regional Mfrs. Caucus v. EPA, 215 F.3d 61, 68 (D.C. Cir. 2000) (“To determine whether EPA’s
rules are ‘arbitrary and capricious,’ we apply the same standard of review under the Clean Air Act as we do under the
Administrative Procedure Act.”).
204 For example, certain Clean Air Act-specific limitations to filing for judicial review may apply, in particular to
petitions seeking the amendment of an existing rule, see Am. Rd. & Transp. Builders Ass’n v. E.P.A., 588 F.3d 1109 (D.C.
Cir. 2009). Also, suits for unreasonably delay under the Clean Air Act go to the D.C. Circuit court, while suits for arbitrary
and capricious denials go straight to the D.C. Circuit. See 42 U.S.C. §§ 7604, 7606.

33

made the agency move more slowly than anticipated. Despite the provision’s later successes,
Congress ultimately replaced the right with a more measured petition mechanism. Still, the fate of
the ambitious original right was not necessarily inevitable, and strong petition mechanisms may
play a valuable role in other contexts.
In 1972, the Consumer Product Safety Act was signed into law, with a bold, “unprecedented” right
to petition for rulemakings.205 Congress felt the departure from the APA was justified by the subject
matter and wanted to give petitioners more power to prevent possible agency inertia.206 The
agency had to respond to any public petition within 120 days; denials would be reviewed de novo in
district court on a preponderance of evidence standard; and petition grants could be combined with
a complex “offeror” process, whereby industry or consumer groups could develop the initial
regulatory proposal.207 At the time, any right to judicial review on petitions was relatively “novel,”
since it was not yet clear whether review was generally available for APA petitions.208
From the moment the Act went into effect, the Consumer Product Safety Commission took these
obligations quite seriously: the agency actively solicited petitions, treated nearly any request for
action as a “petition,” and thoroughly evaluated all petitions, conducting additional research when
the petitioner supplied insufficient data. Seven of the first nine standards it began work on were
initiated by petitions, including some products that did not rank high on the hazard index, like tents
and, most notoriously, swimming pool slides: the pool slide standard took five years to develop,
had few safety benefits, interfered with competition, and financially benefited the petitioner (a
manufacturer of slides).209 “The result, according to one informed observer, was ‘disaster’; the
agency was ‘swamped in . . . unproductive investigations of useless subjects,’ plagued by delay, and
deprived of the ability to set its own agenda.”210
The Commission soon realized it was asserting too little discretion over petitions and had
underestimated the resource demands of developing standards. Thus, it changed its interpretation
of the statute, stopped encouraging petitions, no longer assumed responsibility for researching the
merits of petitions, and started relying to a greater degree on voluntary compliance programs. The
new streamlined procedure was more successful; petitioners alerted the Commission, for example,
to risks from electric space heaters and power wood splitters that otherwise might have gone
unnoticed. The total number of petitions received dropped.211
Despite those eventual modest successes under a seemingly workable procedure, the harsh
criticism generated by the initial paralyzing effect of the petition process was too much to
overcome, and Congress repealed the provision in 1981. As a practical matter, the repeal may have
had little effect, as the Commission had not been meeting the 120-day deadline anyway, and judicial
review was never a major factor in the petition process.212 On the other hand, in discussing other
similar statutory deadlines for handling petitions, many agency officials and stakeholders report

205 Teresa M. Schwartz, Consumer Product Safety Commission: A Flawed Product of the Consumer Decade, 51 GEO.
WASH. L. REV. 32, 34 (1982-1983).
206 Id. at 45 (quoting Senator Kennedy).
207 See Consumer Product Safety Act, Pub. L. No. 92-573, §§ 7, 10, 86 Stat. 1217 (1972) (repealed 1981).
208 Antonin Scalia & Frank Goodman, Procedural Aspects of the Consumer Product Safety Act, 20 UCLA L. REV. 899, 928
(1973).
209 Schwartz, Consumer Product Safety Commission, supra note 205, at 47-52.
210 Jonathan Weinberg, The Right to Be Taken Seriously, 67 U. MIAMI L. REV. 149, 162 (2012-2013).
211 Schwartz, Consumer Product Safety Commission, supra note 205, at 53-54.
212 Id. at 55 (noting only two suits were ever filed, and both were dismissed).

34

that deadlines are influential even when routinely missed, since they can create a cultural norm
around prioritizing and efficiently processing petitions.
According to Professor Teresa Schwartz, the lesson to draw from the Consumer Product Safety Act’s
history is that overly ambitious petition provisions are ill-suited to fight or preempt agency
inaction. A bold petition provision can give outsiders a voice in setting agency priorities, which may
or may not be desirable. The individual and private entities that petition agencies may have narrow
interests and incomplete information and, consequently, can be quite bad at setting relative policy
priorities in a way that maximizes net benefits for the whole of society; on the other hand, allowing
public input in setting agency agendas promotes important and necessary democratic values.213
Professors Eric Biber and Berry Brosi, however, recommend caution in extrapolating any lesson
from the story of the Consumer Product Safety Act to other contexts. In particular, they find
evidence that Endangered Species Act petitions do not interfere with setting a rational agenda
consistent with agency missions, since the petition process simply lets the public share its diffuse
expertise with the agencies. Biber and Brosi find that ESA petitioners are at least as good as the
agencies at identifying “at risk” species that are not too costly to help recover. They also note,
however, several features of the ESA petition process that may not apply to all petitions
generally.214 Current practices on ESA petitions are discussed in greater depth in Section IV.
As a coda to the Consumer Product Safety Act story, in 1990 Congress further amended the statute
to clarify that responses should be made in a “reasonable time” and to restrict instances when the
agency can deny petitions on the basis of a pre-existing voluntary standard.215 Currently, the CPSC
receives about 2 to 3 petitions per year; industry submits most, but about a quarter come from
public interest groups or individuals; the agency grants about half of petitions it reviews.216
III.A.3. Recent Congressional Proposals and Debates
Though the 1970s were the heyday for enactment of statute-specific petition provisions, the topic
of petitions for rulemaking still comes up in congressional debates and legislative proposals from
time to time.217 In recent years, Congress has also actively debated larger revisions to the APA.
However, congressional staffers report that petitions have not been at the focus of the recent flurry
of legislative proposals to amend the APA, explaining that neither pro- nor anti-regulatory groups
had complained very loudly to Congress about petitions for rulemaking. But on the rare occasions
when Congress has debated the public’s right to petition for rulemaking, the conversation has taken
on a highly partisan flavor.
In the 113th Congress, Republicans in the House introduced a variety of bills to revise the APA,
including H.R. 2122, the Regulatory Accountability Act of 2013. Even though that bill in fact did not
seek to change the right to petition and would have preserved exactly the language from the APA,
Democratic members of the House Judiciary Committee were instinctively skeptical of all
provisions in the Republican bill, objecting that affording the petition right to all interested parties
“appears to be extremely broad.”218 This is not to say that Democrats oppose the APA’s broad right
213 Id. at 76.
214 Eric Biber & Berry Brosi, Officious Intermeddlers or Citizen Experts? Petitions and Public Production of Information
in Environmental Law, 58 UCLA L. REV. 321, 363-64 (2010) (contrasting CPSC petitions with ESA petitions).
215 15 U.S.C. §§ 1193(k), 1262(j), 2058(i).
216 See statistics in Appendix C.
217 For example, H.R. 3675, 113th Cong., FCC Process Reform Act of 2014, which passed the House, calls for setting
deadlines for the FCC to issue public notice of petitions received.
218 H. Rep. No. 113-237 at 74 (2014) (dissenting view of Reps. Conyers, Nadler, Scott, Watt, Lofgren, Jackson Lee,
Cohen, and Johnson Jr.).

35

to petition for rulemakings; rather, they just seem skeptical of anything the Republicans appear to
support (and some may have been unaware that, in this instance, the APA already provided that
particular right with that broad scope).
A similar partisan debate played out in the 104th Congress in 1995, over the Comprehensive
Regulatory Reform Act introduced in the Senate. That bill, S. 343, would have created a number of
new petition rights for regulated entities subject to major rules, including specific rights to petitions
for interpretative rules, guidance, variances, and exceptions, as well as to petition for cost-benefit
analyses of existing rules.219 The bill would have further required agencies to grant or deny all
petitions within 180 days. John Kerry took to the Senate floor to object strongly to such proposals:
Our fear is that this bill . . . is going to result in the agency being so swamped with petitions
and having to respond to so much judicial review that they simply cannot do what they
were intended to do, which is protect the health, the safety, and the environmental concerns
of Americans. . . . All of us think any American . . . that feels aggrieved by a decision ought to
have some means of redress . . . . What we do not want . . . is an unlimited Pandora’s box for
gaming the system, where one company can come in and bring a petition, then their cohort
. . . then another . . . . . It is going to create far more gridlock than we have had before because
you are going to take a fixed number of employees with a shrinking budget, given them
greater responsibility to answer petitions, greater responsibility to go to court . . . .220

III.B. Executive Action: Non-Binding but Still Powerful
The White House, and in particular the current administration, has made numerous commitments
to engage the public in rule development and to allow generally for petitions. Though these
promises are not judicially enforceable, they still provide useful tools for the public to petition
agencies for rulemakings.
III.B.1. Executive Orders and Retrospective Review
Executive Orders on the rulemaking process, though not judicially enforceable, strongly indicate a
preference for agencies to involve the public in rule development, perhaps including through the
use of petitions. Executive Order 12,866 tells agencies “to involve the public . . . in regulatory
planning”221 and, where appropriate, to use “consensual mechanisms for developing rulemaking.”222
Executive Order 13,563 elaborates that agencies “must allow for . . . an open exchange of ideas.”223
Also relevant to the petition process, agencies must “develop [their] regulatory actions in a timely
fashion,”224 a goal that reinforces the APA instructions that agencies must resolve petitions
presented to them in a reasonable time.
Of course, these orders generally apply only to executive branch agencies. But one provision
applies to independent agencies, too, instructing all agencies to “prepare an agenda of all
219 ACUS has studied the issue of petitions for cost-benefit analyses on existing rules before. ACUS consultant Sidney
Shapiro concluded such petitions would be duplicative and disruptive. Forcing an agency to conduct or re-conduct a costbenefit analysis within tight deadlines on any number of existing rules would disrupt a more orderly retrospective review
process conducted on the agency’s own timelines. Shapiro, supra note 4, at 423. This should be contrasted with the more
favorable idea of letting the public request cost-benefit analyses on certain proposed, still pending rules, which some U.S.
states allow. See Jason A. Schwartz, supra note 4, at 87, 111-113.
220 141 Cong. Rec. S10,371-72 (July 20, 1995) (statement of Sen. Kerry).
221 Exec. Order No. 12,866 § 4, 58 Fed. Reg. 51,735 (Oct. 4, 1993).
222 Id. § 6(a)(1).
223 Exec. Order No. 13,563 § 1(a), 76 Fed. Reg. 3,821 (Jan. 18, 2011).
224 Exec. Order No. 12,866, supra note 221, § 6(a)(3).

36

regulations under development or review, at a time and in a manner specified by the Administrator
of OIRA.”225 Arguably, any pending petition for rulemaking not yet denied by an agency could be
“under review.”226 OIRA could make use of this authority to collect statistics on action and inaction
on petitions by both executive branch and independent agencies (see Section V on
recommendations).
Independent agencies have also been strongly encouraged by executive order to follow the practice
of retrospective review,227 which is required for executive branch agencies.228 The retrospective
review process seeks to identify regulations that need to be “modified, streamlined, expanded, or
repealed.”229 An OIRA memorandum clarifies that, “Consistent with the general commitment to
public participation, agencies should solicit the views of the public on how best to promote
retrospective analysis of rules.”230 Many agencies have developed retrospective review plans that
include regular solicitations from the public of suggestions on modifying or repealing existing rules,
or expanding regulatory schemes with new rulemakings. In practice, neither industry nor public
interest groups frequently participate in these retrospective solicitations: public interest groups
may perceive the process as tainted by anti-regulatory bias, and industry players who have already
sunk costs into complying with existing rules are not eager to let new competitors off the regulatory
hook.
There are obvious overlaps between public suggestions on retrospective review and public
petitions for rulemaking: a few agencies even report that petitions have generated useful ideas for
their retrospective review efforts. Though some agencies currently try to draw a sharp line
between retrospective review and petitions, any suggestions submitted through an official
retrospective review process that meet an agency’s content requirements for petitions should be
treated as petitions for rulemaking, regardless of whether they are labeled as such.
III.B.2. We the People: Pent-up Public Demand?
In 2011, President Obama’s White House launched the We the People online platform, where the
public can submit petitions “on a range of issues—and get an official response.”231 Essentially
anyone with an e-mail account can register to submit or sign a petition.232 If a petition receives 150
signatures within 30 days, it becomes searchable in the We the People database; if the petition
collects 100,000 signatures in 30 days, the petition is entitled to a response from the White
225 Id. § 4(b).
226 See American Bar Association, House of Delegates, Resolution on Petitions for Rulemaking (1988) (“recommends
that administrative agencies implement the right to petition for rulemaking . . . by . . . including in the Annual Regulatory
Program of the President a list of pending petitions for rulemaking”; but note a different Executive Order existed at the
time on the annual regulatory agenda) (cited in Luneburg, Petitioning Federal Agencies for Rulemaking, 1988 WIS. L. REV. at
63 n.367); see also Attorney General’s Committee on Administrative Procedure, Final Report: Administrative Procedure in
Government Agencies, S. Doc. No. 8, 77th Cong., 1st Sess. at 120-21 (1941) (recommending that agencies report on
petitions to Congress).
227 Exec. Order No. 13,579, 76 Fed. Reg. 41,587 (July 11, 2011).
228 Exec. Order No. 13,563, supra note 223, § 6.
229 Id.
230 Memorandum from Cass Sunstein, OIRA Administrator, to the Heads of Executive Departments and Agencies and
of Independent Regulatory Agencies, at 5, Feb. 2, 2011 (OIRA M-11-10), available at
http://www.whitehouse.gov/sites/default/files/omb/memoranda/2011/m11-10.pdf.
231 Macon Phillips, We the People: Announcing White House Petitions & How They Work, White House Blog, Sept. 1,
2011.
232 The registration form (available at https://petitions.whitehouse.gov/register) does not request verification of U.S.
citizenship or residence; the zip code field is optional. The Frequently Asked Questions page
(https://petitions.whitehouse.gov/how-why/frequently-asked-questions) indicates users should be over 13 years old.

37

House233 (the original threshold was 5,000 signatures; it has been raised twice so far).234 As of June
2014, the website reported having over 14.4 million users, who had signed nearly 350,000 petitions
with over 21.2 million signatures.235 The overwhelming majority of petitions seem to originate
with individual petitioners, though some efforts are backed by organizations, non-profits groups, or
businesses. Most stakeholders responding to this study (i.e., trade associations, public interest
groups, and law firms) were generally familiar with the website but had not been actively involved
in petitions.
At least 225 government responses have been generated as of June 2014,236 about 150 of which are
posted on the site as “featured responses.”237 There is no deadline for petitioners to receive their
response: the site says the White House will “do our best to respond to petitions that cross the
signature threshold in a timely fashion, however, depending on the topic and the overall volume of
petitions from We the People, responses may be delayed.”238 Many participants have complained
that the responses are not substantive or sincere, and the canned language in some responses does
suggest that this process may not be an effective vehicle for changing minds in the White House on
established policy positions. “In the fall of 2011, the most popular petition was: ‘Actually take these
petitions seriously instead of just using them as an excuse to pretend you are listening.’”239 Yet
according to conversations with government officials familiar with the site, petitioners report a
highly positive overall experience with the process, even when the response they receive is
negative.
Nevertheless, a few petitions have contributed to real outcomes: the biggest success story to date
has been the recent passage of legislation, prompted by petition, to allow customers to unlock their
cell phones.240 Such success stories indicate that where a petition demonstrates the electorate is
passionate about an issue that is not on the administration’s radar and is not inconsistent with their
other goals, it is possible to influence a policy outcome.
Though many petitions are aimed at other executive powers or even legislation, some do address
regulations, either explicitly or implicitly, and some such petitions have been moderately
successful. For example, after a petition to regulate “puppy mills” crossed the signature threshold,
the Department of Agriculture proposed a rule to update the definition of “retail pet stores.”241 The
final rule’s Frequently Asked Questions page says that the agency first made a commitment to
change the regulatory definition following a 2010 Inspector General audit, but also explains the rule

233 White House, We the People Terms of Participation (last updated June 24, 2014) (stating the signature thresholds
as of January 15, 2013), available at https://petitions.whitehouse.gov/how-why/terms-participation.
234 Michael Herz, Using Social Media in Rulemaking: Possibilities and Barriers 27 (Report to ACUS 2013). A signature
threshold that triggers a response requirement also appears in some U.S. state administration procedure acts: for
example, if 150 registered voters in Maine petition an agency to adopt or amend a rule, the agency cannot immediately
deny the petition and must instead at least initiate a rulemaking proceeding. Me. Rev. Stat. tit. 5 § 8055.
235 Ezra Mechaber, Making We the People More User-Friendly Than Ever, White House Blog June 25, 2014.
236 Id.
237 We the People, Responses, https://petitions.whitehouse.gov/responses.
238 We the People, Frequently Asked Questions, https://petitions.whitehouse.gov/how-why/frequently-askedquestions.
239 Herz, supra note 234, at 27.
240 Ezra Mechaber, Here’s How Cell Phone Unlocking Became Legal, White House Blog, August 15, 2014.
241 Rebecca Blue, USDA Deputy Under Secretary for Marketing and Regulatory Programs, Official U.S. Department of
Agriculture Response to “crack down on puppy mills” Petition: Improving Regulation and Oversight of Commercial Breeders,
available at https://petitions.whitehouse.gov/response (last updated September 18, 2013).

38

responds to the We the People petition.242 Similarly, in May 2014, the Department of Homeland
Security proposed a rule that, for the first time, would allow work authorizations for spouses of H1B workers, a change specifically requested in a 2011 We the People petition.243
A slightly less clear-cut, but still successful, case involves FDA’s rule on gluten-free labels. The Food
Allergen Labeling and Consumer Protection Act of 2004 required FDA to develop a gluten-free label
rule by 2008. FDA proposed a rule in January 2007; in August 2011, it reopened the comment
period,244 indicating the rule was still far from final. On October 2, 2012, a We the People petition to
finalize the rule was launched. It attracted enough signatures to cross the threshold. On August 5,
2013, FDA at last published the final rule.245 Neither the rule nor FDA’s supporting documentation
mention the We The People petition directly,246 but it is possible the petition was a factor in bringing
the rule to the finish line.
Even some petitions that fall short of the signature threshold and do not win an official online
response end up influencing regulations. For example, a We the People petition to revise new
Defense Department regulations governing military hairstyles, which some felt discriminated
against black women in the military, technically fell short of the signature threshold. Nevertheless,
it attracted enough media and congressional attention that the Defense Department agreed to
review and revise the regulations governing hairstyles.247
Other petitions target still pending or recently concluded regulatory proposals, like FCC’s net
neutrality regulation (the official White House response contained standard talking points on net
neutrality and explained the FCC is an independent agency),248 or FDA’s proposed electronic
cigarettes regulation (the official response encouraged petitioners to comment on the proposed
rule).249 Though most We the People petitions are short on details, analysis, or other content, and
often are just a few sentences long,250 many try to tackle highly technical and complex subject
matters, such as a petition to repeal FERC’s shoreline management rules for hydroelectric
projects.251 Many other petitions do not directly call for regulation but could be interpreted as
242 APHIS, Questions and Answers: Retail Pet Store Final Rule, Dec. 2013,

http://www.aphis.usda.gov/publications/animal_welfare/2013/faq_retail_pets_final_rule.pdf.
243 See Penny Pritzker, Sec’y of Commerce, Taking Action to Attract the World’s Top Talented Professionals, The U.S.
Dep’t of Commerce Blog, May 6, 2014. The administration initially responded to the petition by referencing a package of
potential immigration reforms announced in early 2012. Felicia Escobar, Official White House Response to “Allow H-4 Visa
Member to Work Legally” Petition: Allowing Employment Authorization for H-4 Dependent Spouses, available at
https://petitions.whitehouse.gov/response.
244 FDA, Questions and Answers: Gluten-Free Food Labeling Final Rule (Aug. 5, 2014).
245 We the People Petition to “Finalize Standards for Gluten-Free Labeling,” available at
https://petitions.whitehouse.gov/petition/.
246 FDA, Guidance and Regulation: Gluten-Free Labeling of Foods, available at
http://www.fda.gov/Food/GuidanceRegulation/GuidanceDocumentsRegulatoryInformation/Allergens/ucm362510.htm.
247 Benjamin Goad, Pentagon Relent on ‘Offensive’ Hairstyle Reg, The Hill, Aug. 15, 2014; see also Richard Sisk, Hagel
Reviews Hair Regs Seen as Racially Biased, Military.com, Apr. 30, 2014.
248 Gene Sperling & Todd Park, Office White House Response to “Restore Net Neutrality by Directing the FCC to Classify
Internet Providers as ‘Common Carrier’” Petition: Reaffirming the White House’s Commitment to Net Neutrality, available at
https://petitions.whitehouse.gov/response.
249 Mitch Zeller, Official Food and Drug Administration Response to “Prevent the FDA from Regulation or Banning the
Sale and Use of Electronic Cigarettes, Accessories, and Associated Liquids” Petition: Regulation of Electronic Cigarettes by the
FDA, available at https://petitions.whitehouse.gov/response.
250 In a conversation with the authors, one stakeholder called these online petitions “dinky” and nothing like the
substantial, legal documents usually submitted under the APA process.
251 We the People Petition to “Curb FERC Regulations, which Overreach and Overregulate the Shorelines of its
Hydroelectric Projects,” available at https://petitions.whitehouse.gov/petition/curb-ferc-regulations-which-overreachand-overregulate-shorelines-its-hydroelectric-projects/pf8SPy6t.

39

such: for example, a petition to generally “Protect Children from Dangerous Air Pollution”
generated a White House response touting recently finalized Clean Air Act regulations.252
Many of these general calls to action or terse requests likely could not meet the content
requirements that most agencies place on APA-based petitions. Not every user of We the People
would necessarily be eager to submit a formal petition for rulemaking (see Section IV.A.1 on the
many factors that discourage submitting APA-based petitions).253 Moreover, a large number of We
the People petitions do not address agency authorities or seek regulatory solutions. Nevertheless,
the popularity of We the People—especially in contrast to the relatively low number of statutebased petitions for rulemaking submitted every year—could reflect some amount of pent-up
demand for public input into the government’s agenda. Quite possibly, some We the People users
are not fully aware of their statute-based rights to petition. Unfortunately, the We the People
website contains no information on the APA or other statutory processes for petitions for
rulemaking—not even on its FAQ page under the question “Is We the People the only way I can
submit a petition to or contact the White House?”254 The We the People site could play a role in
providing the public with basic background information on the other, more formal petition
processes that are available to them.

252 https://petitions.whitehouse.gov/petition/protect-children-dangerous-air-pollution
253 Some petitioners may prefer collecting signatures, as a way of demonstrating the extent of public support for the
proposal. However, APA-based petitions can also be submitted with numerous signatures, and sometimes are. Nothing
would stop a petitioner from collecting a large number of signatures using online tools, but then submitting the petition as
an APA-based petition for rulemaking, rather than through We the People.
254 We the People, Frequently Asked Questions, https://petitions.whitehouse.gov/how-why/frequently-askedquestions.

40

IV. Current Practices: Evidence and Anecdotes
Current practices for handling petitions are highly variable—from agency to agency, from division
to division within an agency, and from petition to petition. This Part summarizes both actual
evidence of agencies’ guidelines on and handling of petitions, and perspectives reported by study
participants from agencies and stakeholder organizations. Appendix C contains three comparative
charts: the first on regulations, the second on online information and tools, and the third with
statistics on petitions. This Part moves step-by-step through the petition process, from filing to
consideration to decision to judicial review, highlighting stakeholder complaints and agency best
practices.

IV.A. Why and How Often Stakeholders Do (Or Do Not) Petition
The chart in Appendix C3 contains some comparative statistics on the average number of petitions
different agencies receive annually. Data come from Luneburg’s 1986 study commissioned by
ACUS,255 Biber and Brosi’s study of Endangered Species Act petitions,256 Professors Livermore and
Revesz’s study of EPA petitions and inaction,257 the Fish and Wildlife Service’s workplan for
petitions,258 surveys conducted for this study with various agencies, and certain agency websites
that provide background information on petitions or easily searchable online dockets.259
Though a handful of agencies receive several dozen or even hundreds of petitions each year, many
others receive relatively few or none at all. Even among those agencies with moderate or high
numbers of petitions, many such submissions would be classified as specific requests by regulated
entities for waivers or exemptions; while such requests certainly fall under the APA’s definition of a
petition for a rulemaking, they are quite different from policy-oriented petitions for legislative rules
of general applicability. Policy-oriented petitions are relatively rare. Even some very sophisticated
stakeholders, who are otherwise quite active in the regulatory process, report having “limited
experience with petitions.”
Putting aside the question of whether more or fewer petitions for rulemaking would be optimal,
this section explores the various factors that influence who petitions, and when.
IV.A.1. Factors that Discourage Stakeholders from Filing Petitions
There are many reasons why stakeholders in the regulatory process may choose not to submit a
petition, including:260


Better Alternatives—The availability of more effective or more efficient means of influencing an
agency’s agenda may discourage petitions. Such alternatives include:
o

Asking Congress for oversight, appropriation riders, or legislative changes.

255 Luneburg, supra note 2, at 519-20, 537.
256 Biber & Brosi, supra note 214.
257 Michael A. Livermore & Richard L. Revesz, Regulatory Review, Capture, and Agency Inaction, 101 GEO. L. J. 1337,
1386 (2013).
258 U.S. Fish & Wildlife Service, Listing Program Work Plan: Questions and Answers,
http://www.fws.gov/endangered/improving_esa/FWS%20Listing%20Program%20Work%20Plan%20FAQs%20FINAL.
PDF
259 Relevant websites are listed in the chart in Appendix C2.
260 Besides anonymous conversations conducted by the authors, this section draws from Luneburg, supra note 2, at
518; Shapiro, supra note 4, at 413; Neil R. Eisner & Judith S. Kaleta, Federal Agency Reviews of Existing Regulations, 48
ADMIN. L. REV. 139, 166 (1996) (derived from a Report to the ABA Section of Administrative Law and Regulatory Practice)
[hereinafter “ABA Report”].

41



o

Pursuing litigation.

o

Communicating informally with agencies or the White House.


Many agencies operate in insular worlds and are “plugged in” to the regulated
and advocacy communities. Stakeholders already talk to agencies regularly and
do not need petitions to ask for rule changes or interpretations. For example,
regulated entities may communicate requests to enforcement staff in the field.



Stakeholders may indirectly appeal to an agency by working informally through
friendly contacts in another agency or an office in the White House. Some
regulatory suggestions are raised during advisory committee meetings.



Some agencies prefer to receive requests for rule reviews through their
retrospective review procedures.



Informal requests may leave fewer fingerprints than written petitions, allowing
the agency to claim (or the stakeholder to avoid) credit for the rule.



When agencies have established more detailed procedures for handling
petitions, stakeholders may purposively avoid using the word “petition” in
making a request, for fear of delays. For example, in an independent agency, the
commissioners may need to schedule a vote on a “petition,” whereas the general
counsel might be able to offer informal guidance on a mere “request.”

Limited Benefits—Fear that a petition will not succeed in securing the desired regulatory
changes may discourage petitions. For example, stakeholders may:
o

o

Expect that the agency will ignore or not respond favorably to the request.


One agency acknowledged that if it granted more petitions, it would likely see
increased use of the device.



Because litigation may be required to get an agency response on a petition, some
stakeholders view petitioning not only as a long, uphill process, but as a blunt
tool to be used sparingly.

Expect extreme delays in agency responses to petitions, or general ossification in the
rulemaking process.




A slow timeline for handling petitions is especially problematic for timesensitive requests, such as a public safety emergency or when seeking a stay of
enforcement on a regulation about to take effect.

o

Expect that agencies are already working on or have fixed positions on most issues that
might otherwise be the subject of a petition.

o

Expect that courts will simply “rubber stamp” agency denials of petitions.

Inaccessibility may further discourage petitions:
o

Stakeholders and the general public may not be aware of the process; some may send
requests by letter (or online through We the People), not knowing they could have
styled the request as a “petition” under the APA. Even one active stakeholder reported
having no knowledge of a particular, issue-specific petition process with statutory
deadlines until they “stumbled upon it” in the U.S. Code.

o

Lack of clear procedures may leave stakeholders confused about how to petition.

42



o

Stakeholders and the general public may lack the necessary resources, data, or expertise
to prepare a petition. Some agencies claim that their regulations are “too sophisticated”
for most stakeholders to meet the content requirements for petitions; sophisticated
stakeholders already have informal relationship with the agencies and do not require
petitions to get the agency’s attention.

o

Some stakeholders know or fear that they would not have standing to litigate a denial of
their petition, and so are discouraged from ever filing the petition to begin with.

Costs may further discourage petitions:
o

As one stakeholder summarized, petitions are “grunt work, aren’t glamorous, take a
long time, and require expertise.”


Petitions that are lighter on substance have a relatively poorer track history (or
at least perceived track history) in securing regulatory changes, since agencies
are usually not inclined divert their own research efforts to investigate whether
a petition has merit. Consequently, many petitioners feel that, to position
themselves for success, their petitions must be data-heavy, highly technical, and
backed by peer-reviewed science and legal expertise. Even sophisticated, wellfinanced stakeholders report sometimes needing to hire outside consultants to
prepare a petition. The resource demands can be intense.261



Furthermore, the effort to build a coalition and organize follow-up campaigns to
promote a petition can be considerable.

o

Stakeholders may anticipate that costly and unpredictable litigation over unreasonable
delay would end up being necessary to prompt an agency to respond to a petition.

o

Stakeholders may not want to risk alienating their agency contacts by petitioning them
with an unpopular request.

IV.A.2. Factors that Motivate Stakeholders to File Petitions
Stakeholders and agencies also report a variety of reasons why petitions might sometimes still be
the best advocacy tool for the job:262


Last Resort—Petitions are sometimes appealing when stakeholders run out of other options.
o

As congressional oversight of agency activity has become more partisan and less
substantive, going to Congress is viewed as less effective.

o

Informal communications with agencies may prove unsuccessful, perhaps especially
when the political climate shifts in a pro- or anti-regulatory direction.

o

At times, the courts have held that the only available option for a legal challenge to a
longstanding regulation is to first petition for modification or repeal.263

261 But see Biber & Brosi, supra note 214, at 344 (“[I]t is relatively easy to prepare and submit a petition, as evidenced
by the participation of a wide range of individuals.”).
Note that this reference to the resource demands of preparing a lengthy, data-heavy petition previews the resource
demands on agencies of reviewing such petitions. Such demands on the agency are explored in Section IV.F.3.
262 See also the same sources as cited at supra note 260.
263 E.g., Auer v. Robbins, 519 U.S. 452, 459 (1997) (“[W]here, as here, the claim is not that the regulation is
substantively unlawful, or even that it violates a clear procedural prerequisite, but rather that it was ‘arbitrary’ and
‘capricious’ not to conduct amendatory rulemaking (which might well have resulted in no change), there is no basis for

43

o






In an advocacy campaign, stakeholders may use any and all available means.

A Culture of Petitioning may explain why certain agencies get many more petitions than others.
o

For certain matters, like listings under the Endangered Species Act, petitions emerged
as the main vehicle for public participation; stakeholders see no effective alternatives.264

o

In certain legal circles, especially smaller communities like the food and drug bar,
petitions are common knowledge and have become part of standard lawyering practice.

o

On very rare occasions, both regulated entities and public interest stakeholders report
receiving encouragement from agency staff to submit a petition.


At least one agency said it would strongly encourage the public to submit more
petitions. Such a sentiment is firmly a minority view; other agencies may
express surprise at the lack of policy-oriented petitions they receive, but
specifically are not seeking more, noting the intense resource demands.



In recent years, some in the business community have accused agencies of
complicity in being petitioned for rulemakings and then sued for failure to
respond, with the alleged goal of committing to regulatory action in a settlement
agreement without broader public input. Agencies and public interest groups
emphatically deny any such arrangement. (See Section IV.G. for more on the
“sue and settle” controversy.)



Sometimes an agency will tell a stakeholder that an informal request for a rule
change or guidance can be processed only if re-submitted formally as a petition.

Written Record—Petitions may help stakeholders organize and clarify their requests.
o

By building a coalition and collecting signatures from many groups, stakeholders can
use petitions as written evidence of the breadth of public support for their request.

o

Petitions help stakeholders crystalize their request into a clear, formal statement.

o

Some stakeholders find value in conducting the necessary research to develop the
petition. It is a way of gathering the latest data to present to the agency.

o

Putting a request in writing, as opposed to making it informally or orally, may help
ensure the request does not get lost. (Though at least one petitioner reported that an
agency did literally lose one of its petitions after several years.)

Radars and Nudges—Some petitions set up or gently push along the conversation.

the court to set aside the agency’s action prior to any application for relief addressed to the agency itself. The proper
procedure for pursuit of respondents' grievance is set forth explicitly in the APA: a petition to the agency for rulemaking,
§ 553(e), denial of which must be justified by a statement of reasons, § 555(e), and can be appealed to the courts, §§ 702,
706.”); see also RSR Corp. v. EPA, 102 F.3d 1266, 1270 (D.C. Cir. 1997) (“The proper place for RSR to raise its ‘new studies’
argument is in a petition for a rulemaking.”); but see Skubel v. Fuoroli, 113 F.3d 330, 334 (2d Cir. 1997) (“Where a plaintiff
is challenging the validity of a regulation, the rule of exhaustion normally requires that the plaintiff petition the agency for
rulemaking. However, a plaintiff’s failure to exhaust administrative remedies can be excused if . . . exhaustion would be
futile or . . . would result in irreparable harm. . . . In this case . . . letters written by [the agency foreclosing new regulation
absent court order] provide strong evidence that it would have been futile to petition HHS for rulemaking.”); Fox
Television Stations v. FCC, 280 F.3d 1027, 1040 (D.C. Cir. 2002); Pierce, supra note 55, at 522-23 (criticizing rulings that
excuse failure to petition for rulemaking before seeking judicial review).
264 The ESA’s provision on petitions itself may be seen by stakeholders as a credible commitment by Congress that
the agencies will take petitions seriously, providing incentives for outside groups to collect the scientific information
necessary to support petitions. Biber & Brosi, supra note 214, at 367.

44



o

The goal may be to start a public-private conversation, using the petition as a rallying
point to create public awareness and put an issue on an agency’s radar. Such petitions
may be most successful when the issue simply has been ignored and does not actively
conflict with other administrative priorities or preferences. Petitions may also be
political statements, designed to attract congressional attention.

o

Some petitions are designed to preserve an idea that is not yet ripe; stakeholders may
be happy to wait until the window of opportunity does open, even if it takes years.

o

Petitions can be useful when an agency has been mulling for years and the rule is in
limbo, to remind the agency that stakeholders still care.

o

As formal submissions, petitions may attract more press attention than informal
requests, and sometimes press attention is the goal of petitioning in the first place.

Legal Rights—Petitioners value the action-forcing nature of the right to petition.
o

Petitioners know that, though it may take years and they may not like the answer they
get, eventually the agency will have to address their issue.

o

Some petitioners claim petitions are most useful when there is not any other clear
statutory obligation for the agency to act; other petitioners say the opposite, that
petitions are most useful to enforce a specific legal obligation the agency is ignoring.

o

Petitions can set up litigation, which may be especially helpful if a political change is
anticipated or feared.



Earnest Hope—Some petitioners insist that only their earnest hope to change policy motivates
the petition, not press or litigation. As one stakeholder said, “It may work, you never know!”
Another said, “Petitions are the ugly ducklings of administrative law: they do not get much
credit, but they are a valuable tool.”



“Sham” Petitions—In 1995, the Federal Trade Commission launched an investigation into
whether pharmaceutical and medical device companies were filing frivolous, anticompetitive
petitions with the FDA to impose barriers to market entry; allegations of sham petitioning had
also been raised about petitions before FCC, FERC, NRC, and USDA, among other agencies.265
Though FDA proposed rules in 1999 to try to limit such allegedly frivolous petitions, it
withdrew the rules in 2003.266 Petitions could in theory be used to deliberately impose
additional resource burdens on agencies, to delay various agency actions.

IV.A.3. Who Petitions?
Some of the factors listed above might predict that only the most well-financed, organized
stakeholders with long-term advocacy strategies would be able and motivated to submit petitions
for rulemaking. Other factors would hint that only less-connected stakeholders would ever bother
with petitions. Some agencies report receiving petitions from a wide range of stakeholders, with
petition quality varying accordingly from highly technical to less sophisticated.
265 See Lars Noah, Sham Petitioning as a Threat to the Integrity of the Regulatory Process, 74 N.C. L. REV. 1, 2, 12-13, 18

n.70 (1995) (noting FTC investigation and other allegations, though also reporting several agencies indicate sham
petitioning occurs “rarely” or “never”).
266 See FDA, 64 Fed. Reg. 66,822 (Nov. 30, 1999) (proposing amendments to petition procedures); Comments from
FTC Bureau of Competition and Policy Planning Staff, to FDA, on Docket No. 99N-2497 (March 2, 2000) (praising FDA’s
proposal as an effort to reduce the potential for petitions to be used for “improper purposes, such as delaying
competition”).

45

Historically, evidence and best guesses had pointed to the regulated industries as the dominant
petitioners.267 In 1973, then-ACUS chair Antonin Scalia and Frank Goodman noted that while
Congress may have intended special statutory rights to petition to increase general public
participation in rulemaking and agenda-setting, “experience . . . suggests that regulated companies
may be the most frequent users of the petition procedure and its principal beneficiaries.”268
Today, according to available evidence, the regulated community still submits the majority of
petitions government-wide, and the majority at most agencies. But the makeup of petitioners
varies from agency to agency. The comparative statistics in Appendix C3 on who petitions are
based on samples of petitions submitted over the last several years and either available on
agencies’ online dockets or provided by agencies in response to this study’s questionnaire; some
data sources may be incomplete, and the years selected for review are not necessarily
representative. The authors roughly grouped petitions into broad categories of petitioner types;
the percentages in the chart should be taken as general approximations of the frequency of
submissions by petitioner type, and not as precise calculations.
At many agencies, regulated businesses and trade associations submit a clear majority or even
essentially all petitions. At the Department of Energy, for example, of 112 recent petitions, 2 were
from public interest or legal advocacy groups, 2 were from state governments, and rest (108) were
from trade associations and industry. FERC reports that, though they receive few petitions, almost
all come from trade associations. At the Department of Transportation’s Pipeline and Hazardous
Materials Safety Administration (PHMSA), which receives over 20 petitions per year on average, all
but one currently pending petition (as of August 2014) came from industry. At both the Consumer
Product Safety Commission and the Securities and Exchange Commission, nearly three-quarters of
petitions are from business interests.
However, public interest groups submit the clear majority of petitions at a few agencies, like EPA
and the two agencies that manage Endangered Species Act petitions.269 Yet even at these agencies,
businesses still submit a fair number of petitions, and individuals also are frequent petitioners. A
similar mix is found at the Federal Election Commission.
Only a few agencies receive petitions in nearly even proportions from the various categories. At the
Food Safety and Inspection Service, for example, public interest groups submit roughly the same
number of petitions as businesses and trade associations. The Nuclear Regulatory Commission has
perhaps the most even mix, with businesses, public interest groups, and individuals all submitting
in roughly equal measure. Labor organizations are, predictably, most active before only a few
agencies, like the National Labor Relations Board.
“Individuals” is perhaps too broad a category to convey useful information.270 The chart in
Appendix C3 shows that individuals submit about a tenth to a quarter of the petitions at some
agencies. Yet most agency officials and stakeholders interviewed for this study assumed that
average U.S. citizens were generally unaware of the right to petition for rulemaking and were
267 E.g., Luneburg, supra note 2, at 542, 551 (estimating that about half of petitions to NHTSA came from
manufacturers, with the rest from trade associations, interest groups, or private citizens; and noting that at the NRC, 9 of
41 petitions came from public interest groups, 7 from private citizens, 2 from governments, and the rest from licensees or
trade associations).
268 Procedural Aspects of the Consumer Product Safety Act, 20 UCLA L. REV. 899, 928 (1973).
269 In matters before EPA, at least, “industry groups do not appear to have successfully used petitions as a means of
increasing their influence over regulating agencies.” Livermore & Revesz, supra note 257, at 1389.
270 In the chart, loosely organized groups are included in the “individuals” category, since some of these groups may
effectively be a single individual with a website. Such groups are contrasted with more organized public interest groups,
which are likely registered as a 501(c)(3) or the equivalent.

46

unlikely to submit petitions. In practice, many of the individual petitioners are former agency
staffers, lawyers, or academics, especially scientists and law professors. It is not surprising that
such individuals are more likely to be aware of the right to petition for rulemakings.
IV.A.4. One Brief Example: On the Lighter Side of Petitions…Make that the Darker Side
On May 7, 2014, the USDA’s Agricultural Marketing Service proposed a rule based on a 2011
petition from the International Maple Syrup Institute (a trade group) to relax restrictions on the
darkest blends of syrup and allow them to be classified for retail sale.271 Perhaps agency officials
and regulatory stakeholders can all come together to cook up some Johnnycakes in honor of the
constitutional right to petition the government!

IV.B. Official and Informal Procedures
Many agencies have not adopted written procedures on petitions, preferring a more ad hoc
approach.
IV.B.1. Comparative Regulations for Handling Petitions
In 1986, Luneburg made this observation on official agency procedures for petitions: “Some have
none; others largely mirror, without elaborating much on, statutory procedures; and still others
have adopted rather detailed requirements . . . going considerably beyond the procedures expressly
mandated by statute.”272 Nearly 30 years later, the observation holds. Appendix C1 is a
comparative chart of agency regulations on handling petitions. Some noteworthy features are
highlighted in blue in the chart (each such feature may be highlighted only once, even though
multiple agencies may share the same practice); these features are discussed more in the following
sections.
Of the cabinet-level executive agencies:


5 have no regulations on handling petitions (Defense, Education, Small Business
Administration, State, and Veterans Affairs);



8 have no general regulations, though a few subagencies or individual regulatory programs
may have their own specific rules for handling petitions (Commerce, with the exception of
National Marine Fisheries Service; neither Energy nor EPA, with the exception of a few
specific programs; Health and Human Services, with the exception of FDA; Homeland
Security, with the exception of Coast Guard and FEMA; Justice, with the exception of a single
DEA program; Labor, with the exception of OSHA; and Treasury, with the exception of TTB
and IRS);



2 have general regulations that largely mirror statutory procedures, though subagencies
may offer more detailed guidance (Agriculture; Interior); and



2 have somewhat more detailed procedures (Housing and Urban Development;
Transportation).

Of independent agencies, several have notably detailed procedures (such as the Consumer Product
Safety Commission, the Federal Communications Commission, the Federal Election Commission,
and the Nuclear Regulatory Commission), while others have either no procedures or offer few
271 79 Fed. Reg. 26,200 (May 7, 2014).
272 Luneburg, supra note 2, at 510; see also ACUS Recommendation 86-6, at 1 (1986) (“[F]ew agencies have
established sound practices in dealing with petitions or responded promptly to such petitions.”).

47

details beyond basic statutory requirements (such as the Consumer Financial Protection Bureau,
Federal Electricity Regulatory Commission, and the Securities and Exchange Commission).
ACUS’s 1986 Recommendations on petitions for rulemaking did influence at least some agencies to
adopt or update their procedures. For example, in 1993, the Food Safety and Inspection Service
was motivated by the ACUS Recommendations to adopt public “guidelines” as well as internal
directives on petitions, to replace its purely “ad hoc” system.273 Those guidelines were initially
published as just a Federal Register notice and not codified as official agency regulations. By 2006,
the agency felt that actual regulations would be more desirable, because “petitions are submitted to
FSIS in various forms, often without adequate data and supporting documentation for FSIS to
properly evaluate the merits.”274 Those proposed rules were not finalized until over three years
later, though, suggesting that while the agency believed official procedures on petitions would be
beneficial, they were not the highest priority. Similarly, the Department of Homeland Security has
published notice of its intent to develop procedures on petitions in every unified regulatory agenda
since 2009, but every six months the target deadline is pushed to the following six-month period.275
Evidently, some agencies recognize that ideally they should have petition procedures, but it is not
their highest priority.
Agencies have different perspectives on whether a lack of official procedures affects their handling
of petitions in practice. One agency explained that, despite a lack of procedures, its staff had given
serious thought to how to handle petitions. In contrast, another agency admitted that, given the
low number of petitions it received and lack of official procedures, when the occasional petition
does come in, most staff members are initially clueless about what steps they are required to take.
Most stakeholders would prefer that agencies adopt clear guidelines on how to submit petitions
and how the agency will process petitions. A few indicated that the adoption of new regulations
would not likely increase the number of petitions they submit. Rather, stakeholders want agencies
to adopt regulations as part of a broader effort to improve transparency in the handling of petitions.
IV.B.2. Other Guidance and Websites
In addition to official procedures adopted by regulation, some agencies have written guidance or
internal memoranda on how they process petitions. PHMSA provides a good example of a staff
manual on petitions.276 Its Standard Operating Procedure designates a Petitions Coordinator to
perform an initial assessment of whether submissions meet basic requirements for filing, diagrams
a decision-making flowchart, and includes sample letters of denial and acceptance. Other agencies,
such as the Alcohol and Tobacco Tax and Trade Bureau, have manuals designed for potential
petitioners, intended to help improve the quality of submissions.277 Appendix C1 lists which
agencies have public or internal guidance.
A growing number of agency websites also offer some additional, informal instructions about
petitions, though the clear majority of executive and independent agencies and subagencies have
little or no specific web content on the general right to petition or instructions on how to petition.
Web content may include a general description of the right to petition, links to regulations on
273 58 Fed. Reg. 63,570 (Dec. 2, 1993) (also noting the revision of FSIS Directive 1232.2 in 1989).
274 74 Fed. Reg. 16,104 (Apr. 9, 2009) (finalizing the regulations).
275 Most recently, the target to propose regulations on petitions is set for December 2014,
http://www.reginfo.gov/public/Forward?SearchTarget=Agenda&textfield=1601-aa56.
276 It is not clear if the manual is available to the public.
277 E.g., TTB, American Viticulture Area Manual for Petitioners (2012), available at
http://www.ttb.gov/wine/p51204_ava_manual.pdf.

48

petitions, or detailed manuals. The best examples include plain language descriptions of the
process petitioners may use submit and track the status of their requests (see, for example, the next
section on the Nuclear Regulatory Commission’s web content). Appendix C2 lists agency websites
on petitions for rulemaking.
A few agencies have published blog posts or newsletter articles on petitions for rulemaking,
including FSIS,278 the Coast Guard,279 FAA,280 and NRC (see next section).
Putting aside the question of whether more agencies should offer the public more official or online
guidance on the petition process, those agencies that do should be careful to ensure that their
regulations and guidance do not conflict, fall out of date, or inadvertently send mixed signals to
petitioners. For example, the National Organic Program’s regulations say petitions must be mailed,
while its public guidance says e-mail submissions are allowed.281 Similarly, as of July 2014, FDA’s
website misleadingly informs visitors that petitions cannot be accepted electronically, even though
the agency now allows submissions through an innovative use of regulations.gov.282
There are also two government-wide online resources that house information about the regulatory
process, allow the public to participate in the regulatory process, and even are sometimes used by
agencies for publishing and collecting public comments on petitions: regulations.gov and
federalregister.gov. Neither of those sites (nor the We the People petition site as noted above)
contains much background information on the right to petition or how the public can petition
agencies for rulemaking. One of the Federal Register’s online tutorials on the rulemaking process,
posted under their “Learn” tab, does very briefly mention petitions for rulemaking.283 Overall,
though, the lack of background information on these sites represents a missed opportunity to
educate the public about the right to petition for rulemakings.284
IV.B.3. Case Study: Best Practices in Education, Transparency, and Communication at the NRC
Of all agencies, the Nuclear Regulatory Commission has perhaps given the most thought to how it
handles petitions. In the last few decades, the agency has twice conducted in-depth studies of its
own and other agencies’ practices, the most recent effort leading to changes proposed in 2013
(which have not yet been finalized).285 As a result, the agency has developed some best practices
for educating the public about the right to petition, transparently reporting the status of petitions,
and regularly communicating with petitioners. See Appendices C1 and C2 for more details on NRC’s
regulations and online tools on petitions for rulemaking.
Education: In addition to posting online a copy of its regulations for handling petitions, as well as
links to the dockets on all petitions received, the NRC’s website features a plain language
description of the process for filing a petition.286 In May 2014, the agency further published a blog
278 Beth A. McKew, How to Submit a Petition to FSIS, Small Plant News vol. 6, no. 7 (2014).
279 Capt. Sandra Selman, Petition for Rulemaking: The Public's Role, USCG Proceedings (Winter 2012).
280 Tom Hoffman, Flying by the Rules, FAA Safety Briefing (Jan. 2012).
281 Compare 7 C.F.R. § 205.607 with 72 Fed. Reg. 21267 (guidance, 2007).
282 Compare http://www.fda.gov/aboutfda/contactfda/commentonregulations/default.htm with Instructions for
Submitting Citizen Petitions Electronically, http://www.fda.gov/RegulatoryInformation/Dockets/ucm379450.htm.
283 https://www.federalregister.gov/learn/tutorials.
284 OIRA’s reginfo.gov could also contain basic background information on petitions, in its FAQ or Related Resources
sections.
285 See Luneburg, supra note 2, at 547 (noting NRC’s recent “self-examination”); 78 Fed. Reg. 25,886 (May 3, 2013)
(proposing changes, following a review of practices).
286 http://www.nrc.gov/about-nrc/regulatory/rulemaking/petition-rule.html

49

post entitled “You Can Ask the NRC to Change Its Rules,”287 which again explains the process in
plain language and links to the relevant regulations. The blog post also gives an example of a
successful petition, as guidance and perhaps encouragement to would-be petitioners, though the
agency is upfront in noting that “[m]ost rule changes are initiated by the NRC, not by petitions from
the public.”288
Transparency: Petitions to NRC are announced in the Federal Register, and dockets containing all
related communications are publicly available on regulations.gov. Publication and docketing
typically happens within a few months of submission (though for at least one petition submitted to
the NRC’s Atomic Safety Licensing Board, it took 18 months between receipt and publication of
notice).289
The NRC’s regulations require semiannual summaries of the status of petitions;290 in practice, the
NRC has replaced this with an up-to-date database of all open and resolved dockets on petition,291
as well as describing all petitions in its annual summary of rulemaking activities. (NRC’s proposed
revisions to its petition process would codify this practice.292) The annual summary lists the
number of petition receipts published and describes all regulatory activity in response to petitions,
including partial considerations and denials.293
In publishing grants or denials, the NRC explains its reasoning and responds to public comments
received on the petition. If a petition is accepted for further consideration, the Federal Register
notice explains what steps the NRC intends to take and how the public can keep track of those
ongoing efforts.294 NRC’s proposed revisions to its petition process would clarify its
decisionmaking process to the public, explaining how the agency factors in the merits of the
petition, the immediacy of the concern, available resources, ongoing related processes, relative
priority, public comments received, and previous relevant decisions.295
Communication: NRC’s regulations provide contact information and permit potential petitioners to
consult with agency staff before submitting,296 and its website encourages such consultations. NRC
offers to “provide information about the process, our regulations, and what we understand about
the issues you intend to raise. If a petition falls short of the legal requirements, we’ll explain how to
meet our criteria. The petitioner then has the chance to send us more information.”297
Consultations are intended to clarify the request and not to debate the merits of the petition. The
agency’s proposed revisions to its petition process would expand on this commitment to make
consultations available both before and after filing, and would codify a process for petitioners to
amend (or withdraw) their requests.298

287 http://public-blog.nrc-gateway.gov/2014/05/06/you-can-ask-the-nrc-to-change-its-rules/
288 http://public-blog.nrc-gateway.gov/2014/05/06/you-can-ask-the-nrc-to-change-its-rules/; see also id. (posting a
May 9, 2014 reply by Jennifer Borges, Regulations Specialist).
289 See http://pbadupws.nrc.gov/docs/ML1333/ML13331B046.pdf.
290 10 C.F.R. § 2.802(g).
291 http://www.nrc.gov/reading-rm/doc-collections/rulemaking-ruleforum/petitions-by-year.html
292 78 Fed. Reg. 25,886 (May 3, 2013).
293 http://www.nrc.gov/reading-rm/doc-collections/rulemaking-ruleforum/published-rules-by-year.html
294 http://public-blog.nrc-gateway.gov/2014/05/06/you-can-ask-the-nrc-to-change-its-rules/
295 78 Fed. Reg. 25,886.
296 10 C.F.R. § 2.802(b) (“may consult”).
297 http://public-blog.nrc-gateway.gov/2014/05/06/you-can-ask-the-nrc-to-change-its-rules/
298 78 Fed. Reg. 25,886.

50

To further facilitate communications with petitioners, the agency’s proposed revisions to its
petition procedures would require petitioners to clearly identify the contact information (including
organizational affiliations) for the lead petitioner.299 Upon finding that the petition meets basic
criteria for docketing, the agency sends the petitioner a letter providing its own contact information
for the relevant agency staff.300 NRC does its best to provide “periodic updates on the status of the
staff’s work on the petition,”301 and recent petition dockets on regulations.gov typically contain
regular e-mails sent about every six months or every year to petitioners.302 The agency sometimes
asks petitioners for clarifications,303 and it sometimes publishes draft interim reviews of issues
raised by petitions,304 to which the petitioner and others can respond with comments.305 Though
some stakeholders complain that NRC routinely breaks its promises to communicate,306 evidence in
its online dockets suggests NRC is among the most responsive agencies, with some of the clearest
practices for communication.

IV.C. Content Requirements and Petition Quality
Appendix C1 describes the different content requirements set out by various agency regulations or
guidelines. Many regulations take a general approach to content, calling only for petitioners to
identify the their interest, describe the substance of their proposal, and provide any information
available to them that supports their proposal. In contrast, some regulations are much more
specific, requiring that petitions be clearly marked as “petitions”307 or include:


Specific document headings and sections;308



Precise text of the regulatory proposal;309



Sufficient evidence so that no independent research by the agency is required to evaluate
the petition’s merits;310



Any information available to petitioner that may be unfavorable to the proposal, in addition
to the favorable data;311



Full copies of all literature and data relied upon;312



Upon agency request, additional analyses on costs, benefits, or various impacts (though the
agency may consider whether such data is not reasonably available to the petitioner);313

299 Id.
300 http://www.regulations.gov/#!documentDetail;D=NRC-2011-0189-0008.
301 http://public-blog.nrc-gateway.gov/2014/05/06/you-can-ask-the-nrc-to-change-its-rules/
302 http://www.regulations.gov/#!documentDetail;D=NRC-2011-0189-0034
303 http://www.regulations.gov/#!documentDetail;D=NRC-2012-0177-0003
304 http://www.regulations.gov/#!documentDetail;D=NRC-2009-0554-0046
305 http://www.regulations.gov/#!documentDetail;D=NRC-2009-0554-0048
306 http://www.regulations.gov/#!documentDetail;D=NRC-2009-0044-0003 (comment by petitioner).
307 E.g., 50 CFR 424.14.
308 E.g., 21 CFR §§ 10.20, 10.30, 10.33, 10.35.
309 E.g., 17 CFR 13.2.
310 E.g., 27 CFR § 9.11-9.14.
311 E.g., 7 CFR 340.5.
312 E.g., 9 CFR pt. 392.
313 E.g., 49 CFR §§ 106.95-106.130. The Federal Railroad Administration goes further and required a cost-benefit
analysis, quantified to the extent possible, on all petitions. 49 C.F.R. § 211.9.

51



Details on how the proposal would advance the agency’s mission, and what resources the
agency would need to develop the proposal;314 and



A signed certification of the truth of any claims made.315

At times, it can be difficult to discern whether regulations are mandating certain content, or
whether they are just making recommendations to the petitioner.316 Some agencies will take into
account the resource limitations of small entities or individual petitioners and will relax their
expectations for content and quality.317 Most agencies report being fairly flexible in treating most
written requests for regulatory changes as “petitions,” even when they are not labeled as such or do
not perfectly comply with all content requirements.318 However, other agencies are upfront about
rejecting submissions that fail to meet their criteria. Typically, such petitions found to be
incomplete will be returned to the petitioner with an explanation of the deficiency or instructions
to submit additional data.319 A few agencies will still evaluate the merits of deficient submissions,
but only on a more ad hoc basis and not according to any of the rigorous procedures that govern the
handling of official “petitions.”320
Stakeholders and agencies sometimes disagree on what counts as a “petition.” One stakeholder
reported that, after submitting a clearly labeled petition to an agency that likely had little previous
experience with petitions, the agency sent back its thanks for the “letter”; the petitioners then had
to explain to the agency the rights entitled to petitions under the APA. In another case, an agency
notified a stakeholder that its letter requesting a regulatory change would be treated as a “petition”;
the group objected to the label, insisted its letter was not a petition, and filed a document formally
withdrawing the “petition.”321 Some agencies will not treat requests for guidance or suggestions for
retrospective review as petitions under the APA.
Agencies generally do not believe that their detailed content requirements have deterred any
would-be petitioners. In fact, lack of clear requirements can be more of a deterrent, as some
petitioners have had to gauge by trial-and-error the amount of data agencies will need to evaluate
their petitions.
Whether or not they have adopted formal content requirements, most agencies prefer petitions to
include a very specific request, ideally in the form of suggested rule language, and sufficient
supporting data. Agencies report that petitions are frequently submitted without sufficient data to
facilitate the agency’s review. One agency noted that cost-benefit data, which it finds particularly
useful in its evaluations of petitions, is “sorely lacking.” Other supporting evidence that agencies
find useful includes new peer-reviewed studies, of which the agency might not yet be aware. One
agency said it wished petitioners were more mindful of just how essential data is to evaluate
petitions. Another indicated it gave some consideration to the fact that individual petitioners and
small businesses or organizations may not always have access to necessary data. A few agencies
reported conducting targeted outreach efforts to likely petitioners or, when rejecting a petition,

314 E.g., NMFS Operational Guidelines: Proc. for Dev. of Regs. (1998).
315 E.g., 7 CFR 340.5.
316 E.g., 7 CFR 340.5; see also Luneburg, supra note 2.
317 E.g., 9 CFR pt. 392.
318 Some agencies noted that oral requests would not count as “petitions,” but they would encourage the requesting
party to put their suggestion in writing.
319 E.g., 10 CFR 2.802-2.803.
320 E.g., 16 CFR §§ 1051.1-1051.11; 11 CFR 200.1-200.6.
321 Letter from Claire Leslie, Midwest Coalition for Human Rights, to FSIS, re: Petition Number 11-13, Apr. 27, 2012.

52

providing a very detailed denial letter to help encourage the future submission of high-quality,
data-driven petitions.
Despite agency concerns about poor-quality or incomplete petitions, many agencies process
petitions relatively quickly, and at least some agencies grant a fair number of the petitions they
receive (see Sections IV.F.3-4 and Appendix C3 for some rough statistics on the disposition of
petitions). These two facts strongly suggest that many petitions are not frivolous, but rather are
high-quality and meritorious. In one study of Endangered Species Act petitions, Professors Biber
and Brosi find “little different between petitions and agency-initiation in overall listing success
rate” and conclude petitioners are at least as good as the agency at identifying “at risk” species that
are relatively inexpensive to recover.322 Of course, the lessons learned from the ESA context may
not necessarily apply more generally (see Section IV.F.2 for more details on ESA petitions).

IV.D. Submission, Initial Review, and Publication
Submission, receipt, docketing, and publication are all related processes that can potentially be
facilitated through greater use of online tools.
Pre-Submission: As noted above, the Nuclear Regulatory Commission has an official process for
pre-submission consultations. Even in the absence of established procedures, stakeholders with
close relationships with key agency staff sometimes will inform the agency of their plans to submit
a petition.
Submission: For most agencies, petitions can be mailed or, presumably, delivered in person. Some
specify that certified mail must be used.323 One agency imposes a filing fee.324 Many agencies
require multiple copies to be submitted, as many as seven copies plus the original.325
Only a handful of agencies clearly indicate that they will accept petitions electronically, either by
e-mail (Agricultural Marketing Service’s National Organic Program,326 Coast Guard,327 and Nuclear
Regulatory Commission), by regulations.gov docket (FDA and Federal Aviation Administration), or
by the agency’s own e-filing system (FCC, International Trade Commission, and Postal Regulatory
Commission). In practice, other agencies may accept electronic submissions, but the availability of
that option is not always made clear in regulations or guidance.328 See Appendix C2 for details.
In practice, and especially when an agency has no specified procedure for submissions,
stakeholders will often submit their petitions in duplicate, both by certified mail and e-mail.
FDA provides a good example of the innovative use of online tools to receive petitions. FDA has
established an open docket on regulations.gov,329 to which any interested person can submit a
petition and supporting documentation, using essentially the same online forms and fields available

322 Biber & Brosi, supra note 214, at 353, 361.
323 E.g., 40 CFR § 260.20-260.43.
324 46 CFR § 502.51.
325 29 CFR §§ 102.124-102.125. One agency prefers at least 15 copies. 49 CFR § 1110.2.
326 The agency’s regulations indicate petitions must be mailed, but guidelines indicate e-mail is preferred. See 72 Fed.

Reg. 2167.
327 Coast Guard regulations require submission by mail, but informal guidance indicates e-mailed petitions are
accepted.
328 Not every independent agency with its own e-filing system necessarily will accept petitions submitted
electronically. Many independent agencies have regulations that require petitions to be submitted by mail.
329 FDA-2013-S-0610; see also http://www.fda.gov/RegulatoryInformation/Dockets/ucm379450.htm

53

on the site to collect public comments on proposed rules.330 Those petitions then get processed by
FDA staff and, if they meet basic criteria, are filed in their own docket.
According to one person familiar with the FDA petition process and the reams of data frequently
attached to such petitions, moving submissions online greatly simplified the process for both the
agency and petitioners. A different agency indicated it would like to develop a robust online system
for the submission and tracking of petitions, which would benefit the agency by enabling faster
processing, but it would need more funding to do so. Other agencies disagree that online
submissions would in any way speed up or simplify their initial processing and evaluation of
petitions.
Initial Review and Receipt: Many agencies have official or informal procedures for an initial
screening of petitions, to evaluate whether the submission meets the basic content criteria and
requests something within the agency’s regulatory authority. The screening may be conducted by
the General Counsel, the docket manager, a designated petition coordinator, or a relevant program
or policy office. Some agencies commented that they had very little discretion during this review to
reject any submission, so long as it was properly filed. Other agencies assert greater discretion to
dismiss petitions that are “moot, premature, repetitive, frivolous, or which plainly do not warrant
consideration.”331 After the initial screening, agencies typically either send petitioners an
acknowledgment of receipt or will open a public docket for the petition, or both. Only a few
agencies’ regulations (FSIS and NRC) guarantee that this letter of receipt will also designate a point
of contact within the agency for the petitioner; in practice, other agencies may also provide contact
information at this time.
However, some stakeholders report never receiving any acknowledgment of receipt from certain
agencies on some of their petitions, noting it was not even clear to them what happened to their
petitions after submission. Some stakeholders expressed greater satisfaction with agencies’
handling of petitions and the transparency of the process under specific statutes, like the
Endangered Species Act, as compared with APA-based petitions. A few speculated that agencies are
more likely to acknowledge receipt of a petition and open a docket if they fear the petitioner might
litigate. One stakeholder told a story of contacting a major regulatory agency two years after
submitting a petition, only to learn the agency had no record or memory of receiving the petition,
stating it was lost and the petitioner would need to resubmit.
The timely and orderly initial processing and docketing of petitions can be especially challenging in
very decentralized agencies: for example, submissions made to a field office could take quite some
time to find their way to the central office for review. One agency official estimated it could take
two weeks to channel a petition through the agency to the appropriate people for review. Similarly,
large agencies present a special challenge to petitioners when the agency does not designate a clear
point of contact: if a petition addresses multiple agency programs or regions, stakeholders report
difficulty finding any agency official who is willing to comment on the petition’s status, since most
officials will be disinclined to speak about a matter not entirely within their particular jurisdiction.
Docketing and Publication: Though a few agency regulations specify that agencies must publish
notice of petitions in the Federal Register,332 many others leave the matter up to agency

330 Regulations.gov was designed to be scalable in order to support new agency uses, including petitions. See “How to
Use Regulations.gov,” http://www.regulations.gov/#!help (mentioning petition applications). However, it is up to
individual agencies to take advantage of these features and to tag documents with labels like “petition for rulemaking.”
331 47 CFR §§ 1.401-1.407.
332 E.g., 7 CFR § 340.5.

54

discretion.333 Before the rise of the Internet, essentially the only way to publish notice of receipt of
a petition was in the printed version of the Federal Register. Such publications can be costly, and in
1986, Luneburg concluded that the costs of always requiring publication of petitions would
outweigh the benefits, preferring to leave the decision to the agency’s discretion.334 Even today,
due to cost considerations, some agencies that publish notice of receipt of petitions will do so in
bulk, on a quarterly or other regular basis, which saves money compared to individual notifications.
Other agencies publish notice of only some, not all, of the petitions they receive.
However, the Internet now offers potentially cheaper methods of publishing notice of receipt of
petitions. Regulations.gov, which some agencies already use to docket petitions simultaneously
with publication in the Federal Register, could also be used to docket petitions only online, possibly
at less cost than printing in the Federal Register. When an agency is not required by statute or
regulation to publish notice of receipt in the Federal Register, and when the choice is between either
publishing online only or else not publishing any notice of receipt at all, online tools may be an
attractive alternative to the Federal Register. (Note that this section refers only to notice of receipt
of a petition and not to notice of any rule an agency may propose in response to a petition.)
Regulations.gov already provides a number of different labels that agencies can use to tag
documents and dockets, including: Petition, Petition(s), Petition for Reconsideration, Petition for
Rulemaking, Petitions for Exemption, and Petitions for Modification.335 For agencies that use such
tags, the public can access all petitions through an advanced search function. However, not all
agencies use these labels, and some labels are used inconsistently. Consequently, most searches for
petitions on regulations.gov currently yield somewhat unwieldy results. It is often difficult to
distinguish petitions for specific waivers from petitions for legislative rules of general applicability.
Some searches turn up results that seem quite unrelated to petitions for rulemaking.336 And even
for petitions with accessible dockets on regulations.gov, the current status of the petition is not
always evident, as some dockets include nothing more than the original petition and do not make
public any other communications or comments received.
A number of agencies maintain their own online dockets of petitions for rulemaking.337 These may
be in addition to or independent from any use of regulations.gov. Notable examples of executive
branch agencies that maintain petition dockets include: USDA’s Food Safety and Inspection Service;
Commerce’s National Marine Fisheries Service (on Endangered Species Act petitions); Energy (a
partial list); EPA; Interior’s Fish and Wildlife Service (on Endangered Species Act petitions);
Transportation’s Office of Hazardous Materials Safety and Surface Transportation Board; and
Treasury’s Alcohol and Tobacco Tax and Trade Bureau (on viticulture area petitions). This list is in
addition to those agencies that may routinely docket petitions only on regulations.gov (such as FDA
and Coast Guard).
333 E.g., 33 CFR § 1.05–20.
334 Luneburg, supra note 2, at 509.
335 http://www.regulations.gov/#!advancedSearch
336 See e.g. http://www.regulations.gov/#!searchResults;rpp=50;po=0;a=EPA;docst=Petition
337 At least one agency (FSIS) assumed that posting public petitions and supporting documents on its website would
require an OMB information collection approval. See 75 Fed. Reg. 3847 (Jan. 25, 2010). But memoranda on the
Paperwork Reduction Act clarify that unstructured solicitations and posting of public comments or feedback, including
ideas and suggestions about program improvement, are not subject to the PRA. See Cass Sunstein, Memorandum to
Agency Heads, Social Media, Web-Based Interactive Technologies, and the Paperwork Reduction Act (Apr. 7, 2010)
(distinguishing surveys that solicit personal or demographic information beyond name and contact, or that ask a series of
specific questions); see also Sunstein, Memorandum, Information Collection under the PRA (Apr. 7, 2010) (explaining the
general exemption for solicitation of comments). If necessary, OMB could use its authority to specify an exemption for
collecting and posting petitions for rulemaking and related documents.

55

Independent agencies with dockets designed specifically to house petitions include: the Consumer
Product Safety Commission, Federal Trade Commission, Nuclear Regulatory Commission, and
Securities and Exchange Commission. Other independent agencies may have their own general
e-filing systems that are searchable for petitions, such as: FCC, FEC, Federal Maritime Commission,
and Postal Regulatory Commission. See Appendix C2 for more details.
Not all petition dockets are comprehensive or up to date. For example, EPA created a docket in
2013, in response to the sue-and-settle controversy (see Section IV.G). The site explains that
“petitions provided as comments in a publicly available rulemaking docket are not reproduced
here”338—meaning when EPA receives a request for a regulatory change during notice-andcomment rulemaking, it may be treated as a petition, but it is not logged on the petitions docket as
such. Several dockets contain only the original petition submitted and not any supporting
materials, public comments, or agency communications. Others do contain such information, as
well as the status or final agency response.
IV.D.1. Case Study: Best Practices in Online Docketing at SEC
Though several executive and independent agencies maintain dockets of petitions for rulemakings,
the SEC has earned special praise from stakeholders for its online docket.339 SEC has made a push
in recent years to publish everything it receives from the public online, to improve transparency.
After receiving and initially screening petitions, SEC sends the petitioner an acknowledgment and
transmits the petition to the appropriate division of the agency, as well as to its web staff for
posting. Stakeholders report this docketing typically happens fairly promptly. The agency then
continues to update the docket with all comments it receives from the public on the petition. SEC
reports that even with a relatively high volume of petitions, public comments, and other documents
to process, its small web team has managed the volume well. The agency has tools to conserve
resources by aggregating comments from letter-writing campaigns that may generate thousands of
comments; stakeholders also appreciate the aggregation of repetitive comments, which makes it
easier for them to sort through the dockets. Stakeholders find the docket to be quite helpful, by
letting them know what other issues are before the agency, even though many stakeholders will
wait to see whether the SEC will propose a rule based on the petition before commenting on the
petition’s merits.
Despite the high praise among petitioners for SEC’s transparent, streamlined process of online
docketing, one stakeholder expressed disappointment that, as soon as the initial docketing was
complete, it never heard from the agency again and was left feeling like its petition had entered a
“black hole.” That is a sentiment shared by many other stakeholders concerning their experience
with petitioning before a number of agencies.

IV.E. Communication and Comments
Of all the aspects in the petition process, petitioners report the most frustration over the lack of
ongoing communication and status updates from the agencies. For many stakeholders, it feels like
their petitions enter a “black hole.” Many agencies, on the other hand, report providing updates as
often as they are able and may feel constrained by scarce resources and potential legal risks that
limit their ability to communicate with petitioners.

338 http://www2.epa.gov/aboutepa/petitions-rulemaking
339 https://www.sec.gov/rules/petitions.shtml; this section draws from Conversations with SEC and recent
petitioners.

56

Communication: Only two agencies (NRC and FSIS) specify in their official guidelines that they will
provide petitioners with a specific agency contact for communications. Some other agencies do so
in practice, by including contact information with their initial letters acknowledging receipt of the
petition. However, stakeholders report that contact information is not always provided (and that a
letter acknowledging receipt is not always sent).
Several agencies report that, while they are always happy to meet with petitioners or provide status
updates, the petitioner is responsible for following up,340 and some petitioners never bother to
contact the agency. In such cases, agencies may assume that the petitioners never expected a
regulatory change in the first place and were just using the petition to generate media or political
attention. Some agencies claim that petitioners are most likely to follow up regularly when there is
money directly on the line: that is, when the petitioner requests a specific variance to reduce its
compliance costs.
When agencies meet with petitioners, most agencies prefer to focus on clarifying the request, rather
than debating the merits of the petition. A few agencies report reaching out to petitioners when
they need clarification. Several agencies allow petitioners to submit additional information to
supplement or amend the original petition. Agencies may occasionally request such additional
information or updates from petitioners as well. At one time, FSIS had a policy that, if a request for
additional information was ignored by the petitioner, the petition was considered abandoned.341
Petitioners widely report frustration over communications with agency about their petitions.
Several said that besides the occasional curt acknowledgement of receipt, most agencies certainly
do not initiate discussions, and even directly contacting agencies will not necessarily yield a
satisfactory status update. Some stakeholders were told that their petitions were related to a
pending rulemaking and the agency could not discuss ongoing proceedings. A frequent lack of a
designated agency contact for petition review complicates efforts by stakeholders to initiate a
dialogue. Some petitioners felt like they were talking to a brick wall, at least until they filed
litigation, which tends to focus agency attention on a petition.
One petitioner speculated that agencies avoid communicating out of fear they might inadvertently
create final, judicially reviewable agency action. Indeed, one agency confirmed that it typically
prefers to maintain silence until the final rule or denial is ready, precisely for that reason. Such
fears may be misplaced, as some stakeholders report they would be less likely to pounce on a
missed deadline and take the agency to court if they have heard from the agency and knew there
was still some forward progress in reviewing the petition. (Moreover, a few cases notwithstanding,
courts are unlikely to treat status updates as final action, see Section II.H.)
Only a few agencies have standardized processes for communicating with the petitioners. For
example, the FDA generally sends a letter 180 days after receiving a petition, to at least confirm that
they are still working on their review. The NRC has instituted some of the best practices on
communication. Their regulations encourage petitioners to confer with their staff prior to filing a
petition, and a pending update to the NRC procedures would clarify that consultations are also
available after filing. NRC staffers typically send petitioners status reports every few months, which
are also posted to the online docket. Maintaining up-to-date online dockets is another way to keep
petitioners and the public apprised of the status of a petition.

340 CSPC regulations explicitly say it is the petitioner’s duty to keep apprised of the petition’s status.
341 56 Fed. Reg. 63,570 (Dec. 2, 1993).

57

Comments: A few agencies publish notice of most petitions and solicit public comments as a matter
of course, explaining that public input is always welcome and frequently helpful.342 Other agencies,
instead of actively seeking public comments by posting notices in the Federal Register, simply keep
up-to-date online dockets of petitions and stay open to any public comments they might receive.343
At least one agency notifies interested parties through a listserve. Yet many agencies prefer to
retain discretion over whether they seek public comments on a petition.344 For example, the NRC
explains that “[i]f public comment can play a role in resolving the petition,”345 then the agency will
open a 75-day comment period and make comments available on regulations.gov.346
Agencies identified several reasons why they may prefer to avoid receiving additional comments on
petitions.347 Most agencies worry about the costs of routinely soliciting comments on all petitions.
A comment period can theoretically delay timely action on a clearly deserving (or clearly
undeserving) petition. Comments may yield few benefits in terms of facilitating the agency’s
evaluation. Agencies assume they will not receive many comments, and those they do will be
largely predictable and most likely to express only political views rather than contain additional,
useful data. Agencies are confident in their own in-house expertise to evaluate petitions without
outside input. If they need outside input, they can always seek it. In fact, agencies sometimes
voluntarily refer issues raised by petitions to advisory committees for further study.
Agencies may also be concerned that accepting comments could create legal risks, and that courts
may scrutinize whether the agency, in responding to the petition, also adequately addressed the
substance of every comment received. Similarly, if comments themselves propose alternative
regulatory actions, agencies may worry that they would have to treat such comments as petitions
for rulemaking as well. A few agency regulations may be designed to try to head off such concerns.
For example, FDA regulations clarify that comments requesting some alternate agency action will
not themselves be treated as petitions unless resubmitted specifically as such. A few agencies, like
CPSC, specify that comments are accepted in support or opposition to granting the petition but not
on other topics, perhaps to contain the number of subjects the agency must address in its response.
But such concerns may be limited anyway by the overall deference courts give agencies in
considering and responding to petitions (see Section II.F).
Though some stakeholders say they are aware of opportunities to comment on petitions—through
a Federal Register notice, an online docket, a petitioner’s own media campaign, or simply because
they operate in small, niche worlds—others say a lack of transparency makes it difficult to track
and participate in proceedings on petitions. Some stakeholders say their limited personnel and
other priorities would prevent them from commenting on petitions from other groups anyway.
Nevertheless, when available for public comment, petitions can attract a good number of
comments. Evidently, stakeholders do track online dockets of petitions and want to express their

342 For example, according to their regulations, FEC will not consider the merits of a petition before a public comment

period has ended. In handling petitions on non-hazardous fuels, EPA regulations imply that even denials are first
published as tentative decisions, on which public comments are solicited.
343 For example, FSIS notes that it posts all petitions online and will accept any comments submitted within 60 days
of posting, regardless of whether the agency has solicited comments.
344 Some agencies, like OSMRE, will allow petitioners to request a public hearing, and the agency will publish for
comments any petition deemed to have “reasonable basis,” though that determination is up to the agency’s judgment.
345 http://public-blog.nrc-gateway.gov/2014/05/06/you-can-ask-the-nrc-to-change-its-rules/
346 http://www.nrc.gov/about-nrc/regulatory/rulemaking/petition-rule.html.
347 See also Luneburg, supra note 2, at 524-39.

58

viewpoints.348 For example, in 2012, the Office of the Federal Register received its first ever
petition from a group of law professors, on incorporation by reference. Despite the highly niche
topic, the agency received over 100 comments, some of which were detailed and substantive, and
on October 2, 2013, the agency published a notice of proposed rule partially granting (and,
accordingly, partially denying) the petition.349
Stakeholders express somewhat mixed views on whether agencies take seriously the comments
they submit on petitions. Some felt their opinions had been heard; others complain that they were
all but excluded from the conversation over how to resolve the petition. Regardless, petitioners
themselves may appreciate comments, as their original proposals may not be perfect and
constructive criticism may be helpful.

IV.F. Decisions
Besides insufficient communication, stakeholders’ biggest compliant is probably delay in agency
review of petitions and the perceived need to file unreasonable delay litigation just to prompt an
agency response. A close runner up is the growing trend of the “unresponsive response”—that is,
denials that cite resource constraints and essentially boil down to “thanks but no thanks.” For their
part, agencies report that the petition review process can impose intense demands on their
resources, especially when petitions do not contain adequate data to facilitate the review. Agencies
wish for more flexibility to deny meritless petitions and focus on their own priorities.
IV.F.1. Decisionmaking Structures: Delegation, Criteria, Tracks, and Tiers
Even among agencies with regulations or guidance on how the public can submit petitions, not all
have detailed an official process for how the agency will then review such petitions. At many
agencies, the review process remains essentially ad hoc.
Delegation: Some agencies specify that an initial screening for compliance with basic submission
requirements is conducted by an attorney, docket manager, the relevant policy or program office,
or a “petition coordinator.” At some agencies, lawyers are quite involved throughout the entire
petition review process. One agency official speculated that agencies’ fears of litigation over
petitions, and the influence of that fear on their decisions, could stem not from real litigation risks
but from the mere involvement of lawyers in coordinating the review process.
At many decentralized agencies, however, the central administrator’s office and general counsel
play a small role in reviewing the petition. Instead, the petition is channeled to the appropriate
division or regional office. Though often the agency’s administrator or commissioners must make
the final decision on petitions for rulemaking, some agencies empower assistant administrators,
general counsels, or policy offices to reject certain meritless petitions or to approve certain noncontroversial responses.350 Some agency procedures specify that internal working groups of
technical, regulatory, and legal experts on staff should evaluate the merits of petitions; other
agencies may appoint an advisory committee to study an issue.351 Often, however, such working
groups can make only recommendations that are passed on to senior managers, and typically, only
the top officials can make final decisions to grant a petition. For example, in independent agencies,

348 For example, some of the online petition dockets maintained by various agencies (like SEC) as well as
regulations.gov contain a number of comments on petitions for rulemakings.
349 78 Fed. Reg. 60,784 (Oct. 2, 2013).
350 See, for example, the regulations of FCC and NHTSA.
351 See, for example, OSHA regulations.

59

staff might prepare a recommendation, but typically the commissioners must vote on any final
action.
Criteria: Agencies rarely provide much detail in their regulations on the criteria they apply to
make decisions on granting or denying petitions. Agencies surveyed for this report listed a range of
factors as most important, from the petition’s merit to political and public acceptance of the
proposal. Some agencies distinguished between their review criteria for a petition for variance,
which is simply a scientific or engineering determination, versus a policy-oriented petition, which
must be reviewed on a more ad hoc basis. A few agency regulations are explicit in making practical
considerations part of the petition review, including available agency resources, other priorities, or
even the perceived likelihood of success in litigation if the petition’s request were issued as a final
rule and subsequently challenged in court.352 Some agencies expressed a desire to have more
discretion to quickly determine that certain petitions are not worth further investigation.
Tracks: A few agencies have a procedure for, upon intake, classifying petitions into different
categories. For example, some petitions will be classified as making simple requests that would
only require very minor regulatory amendments, while others will be classified as complex and
requiring substantial agency analysis. NRC had a “fast track” process, to take clearly meritorious
petitions that will not adversely affect anyone and propose a rulemaking based on the petition as
quickly as possible, skipping over any preliminary publication of notice or collection of public
comments. Historically, this “fast track” approach has been infrequently used.353
A few statutes (see Appendix B) set up a tiered decisionmaking structure, in which the agency first
makes an initial determination whether the petition has at least some merit. If the petition has
merit, the agency then either undertakes a longer review leading to a final decision, or is instructed
to initiate a rulemaking. Such an initiation could be accomplished by advanced notice of proposed
rulemaking,354 and the agency is always free to deny the petition at any point. One of the most-used
tiered processes was created by the Endangered Species Act, examined more thoroughly in the next
section.
IV.F.2. Case Study: Tiered Decisionmaking and Timing under the Endangered Species Act
The Fish and Wildlife Service (within the Department of the Interior) and the National Marine
Fisheries Service (within NOAA, within the Department of Commerce) are tasked with listing
endangered species and critical habitat under the Endangered Species Act. The statute allows any
“interested person” to petition to add or remove a species or to revise a critical habitat designation.
Congress likely enacted the ESA’s petition provision in an attempt to encourage greater public
participation and so head off any potential agency capture or indifference to important
environmental problems.355 The statute sets up a tiered process for the agencies’ review of these
petitions.
First, the agencies decide whether the petitions “may be warranted.” This standard sets a very low
bar, and the agencies have tried not to make the petition content requirements too onerous, in
order to preserve the public’s ability to participate in this process. Only truly meritless or
352 See, for example, the regulations from FAA and NHTSA.
353 Luneburg, supra note 2, at 545.
354 This is not to suggest that any agency could only issue an advanced notice of proposed rulemaking and then move
right to a final rule. Rather, an advanced notice could satisfy a statutory requirement to “initiate” a rulemaking by a
certain deadline. The agency could subsequently decide to either continue moving forward, in which case the agency
would likely next have to issue notice of a proposed rule, or else just deny the petition.
355 Biber & Brosi, supra note 214, at 331.

60

incomplete petitions lacking sufficient data are rejected, and the petitioner can always re-file with
new supporting data that responds to the agency’s stated reasons for rejecting the original,
incomplete petition. Though the natural inclination of some agency scientists is to conduct
additional research at this phase and come to a final determination, the agencies try to limit their
review to a very preliminary decision based only on the material already on file. The agencies do
not solicit public feedback at this stage.
The statute intends the agencies to complete this decision within 90 days, “to the maximum extent
practicable.” Stakeholders report that the agencies do not always meet the 90-day target, but they
agree the agencies work earnestly toward that target, and that the timing and amount of
communication is an improvement over the typical agency review of an APA-based petition.
Stakeholders note that the agency contacts are fairly accessible when petitioners call to check on a
delayed petition. Agency staff will even sometimes let the petitioner know when the initial finding
is nearly complete and ready for publication.
If a petition passes that first tier, the agency publishes a notice in a Federal Register and opens a
docket on regulations.gov, which the agencies use to collect comments. The statute then gives the
agencies 9 additional months (12 months from the initial submission) to either deny the petition,
propose a regulation, or publish a finding that, while the petition may be warranted, other priorities
and limited resources preclude an immediate resolution of the matter. Stakeholders report that, as
a general matter, agencies usually request a 6-month extension on this deadline (which is difficult
to appeal to courts, since litigation itself would take longer than 6 months).
If the agencies cite competing priorities and defer a final decision, the statute instructs the agencies
to implement a system to monitor the status of all pending petitions. The agencies keep websites
with information on so-called “candidate” species awaiting final determination, and the agencies
regularly publish a notice of candidates still under review, soliciting new information from the
public on any still-pending candidates.
At times, the agencies have felt inundated and hamstrung by the volume of petitions and litigation
over missed deadlines. As petitioners have grown more sophisticated, the higher quality of
petitions demands more resources from the agencies to respond, and with flat or shrinking budgets,
the agencies have struggled to meet deadlines. As some scholars and government officials have put
it, the agencies have “lost control over the listing process as decisions about whether to list species
are largely made in response to citizen petitions for listing and litigation. . . .‘[T]he listing and
critical habitat program is now operated in a “first to the courthouse” mode . . . We are no longer
operating under a rational system that allows [agencies] to prioritize resources to address the most
significant biological needs.’”356
However, a recent settlement agreement developed a timeline for working through the backlog of
petitions,357 and both agency officials and stakeholders report generally positive progress. Some
stakeholders note that, at least following the recent settlement agreement, petitions under the
Endangered Species Act are reviewed efficiently and often achieve productive results. These
stakeholders credit an agency staff experienced with running the petition process, but they also feel
the statutory deadlines and clear decision criteria are essential.
The agencies worry that the petition process has shifted perhaps too much control over species
protection efforts from the agencies to the public. The agencies partly welcome the public
356 Katrina Miriam Wyman, Rethinking the ESA to Reflect Human Dominion over Nature, 17 N.Y.U. Envtl. L. J. 490, 496
& 497 n.30 (2008) (quoting Craig Manson, Asst. Sec’y for Fish &Wildlife & Parks).
357 http://www.fws.gov/endangered/improving_esa/listing_workplan_FY13-18.html.

61

involvement as necessary in a representative democracy, and they acknowledge that petitions often
highlight important needs. However, the agencies do worry that the statute and petition process
could sometimes be wielded for purposes unrelated to species protection (like trying to stop a
specific construction project),358 and so are concerned about ceding too much control over their
efforts to prioritize species protection on a nationwide basis and in keeping with the best science.
On the other hand, an empirical study by Professors Biber and Brosi found that public petitions
“result in the identification of species that are at least as deserving of protection under the Act as
species identified by the agency on its own.”359 Biber and Brosi’s results indicate that petitions are
not just important to promote democratic values, but may actually improve the rationality of
agency agenda-setting.
Not surprisingly, some stakeholders wish that agencies processing petitions under the APA could
emulate some of the better practices developed under the ESA. However, agency officials caution
against trying to apply lessons from the ESA to the APA, due to important differences in the two
petition regimes. ESA petitions always ask for a specific, scientific determination, whereas APA
petitions may seek agency consideration of a limitless range of proposals and findings. With over
200,000 native species in the United States and relatively few experts or published literature on any
given species, the highly dispersed biological information relevant to ESA petitions makes public
participation uniquely valuable.360 ESA petitions only ask agencies to make a binary decision (to list
or not); APA petitions, by contrast, may ask an agency to fine-tune a standard set on a nearly
infinite spectrum of stringency.361 Moreover, Congress has capped the percent of agency budgets
that may be spent on ESA listing decisions, meaning that any petition to list species will only take
resources away from other listing activities and not from the rest of the agencies’ many other
responsibilities.362 Such a budget cap does not exist to shield other agencies’ budgets or priorities
from the resource demands of petitions based under the APA or other statutes.
Nevertheless, Biber and Brosi cautiously recommend that the success of ESA petitions may justify a
greater role for petitions at least in other similar contexts. They identify some key traits and
conditions that may indicate when petitions could be most useful: if the petition addresses a
relatively straightforward decision; if a default regulatory standard is applied when petitions are
granted; and if the number of petitions that can be granted per year is capped.363 They nominate
several subject matters that may fit these criteria and so benefit from greater public involvement
and use of petitions, including pesticide regulation, vehicle safety regulations, and securities
regulation.364
IV.F.3. Agency Resources and Timelines for Review
In 1986, Luneburg concluded that, though petitions sometimes generate valuable ideas, the overall
strain on agency resources made it hard to declare the right to petition to be a cost-effective
addition to the regulatory process.365
358 But see Biber & Brosi, supra note 214, at 361 (finding that petitions are not more correlated with conflicts or costs
than agency-initiated efforts).
359 Id. at 321, 325 (“If anything, petitions seems to better identify at-risk species that cost relatively little to restore to
health.”).
360 Id. at 364, 366.
361 Id. at 379.
362 Id. at 336, 379.
363 Id. at 382.
364 Id. 379-80, 383.
365 Luneburg, supra note 2, at 562.

62

Today, several agencies report that petitions are often valuable and not a great burden on their
resources. This belief may be most especially shared by agencies that receive relatively few, if any,
petitions in any given year. Yet even one agency that receives a relatively high number of petitions
and reports having some staff spend up to 50% of their time on petitions concludes that the process
is generally “not burdensome.”
On the other hand, a number of agencies disagree, concluding like Luneburg that the petition
process, though occasionally valuable, frequently demands substantial resources disproportionate
to that value. Various factors can increase the resource demands as certain agencies respond to
certain petitions:


Technical and Sophisticated Petitions—Some petitions are highly technical, like petitions for
variances from certain testing or compliance requirements. Though the investigation
required to resolve such petitions may be relatively straightforward, it can be demanding.
Some of the more policy-oriented petitions have also become increasingly technical and
data-driven in recent years, with the evolution of sophisticated public interest groups and
the information explosion on the Internet. As petition quality increases, the resource
demands at agencies to resolve petitions may increase.



Poor Quality and Meritless Petitions—While some agencies simply reject petitions they deem
to be incomplete, poor quality, or specious, others feel obligated to fully evaluate even lowquality petitions submitted with insufficient supporting data. This obligation places the
burden on the agency to research the matter. Even if the agency can quickly identify such
petitions as meritless, there is a certain kind of “churning” work required to prepare an
adequate notice of denial that will pass judicial muster. Agencies may resent such petitions
as a waste of their time, especially when petitions are perceived as having been submitted
only to attract media attention and not as serious attempts to influence agency policy. At
least some agencies wish they had more discretion to classify certain poor-quality
submissions as not being “petitions,” and to reject meritless submissions more easily.



Comments—Agencies that regularly collect and respond to comments on petitions require
additional resources to do so, though some say the increased transparency and enhanced
public confidence is well worth the effort.



Litigation—Agencies will often commit even more resources to a review if they perceive the
threat of litigation.

Staff time devoted to reviewing petitions varies. Some agencies say petitions generally only require
the review of one or two attorneys; at other agencies and for highly technical petitions, the review
may require teams of lawyers, scientists, engineers, and policy staff. Agencies that receive a
moderate to high number of petitions reported a range of staff time required, anywhere from 5% to
75% of the time of a few or half-dozen relevant staff members. However, petition reviews are not
necessarily budgeted into an agency’s work plan or staffing allotment, and a sudden spike in the
average number of petitions received can put tremendous pressure on the staff.366 One agency
official described the dilemma: “Because the public can petition on anything, the volume of work is
unlimited, while agency resources are flat or declining.”
Resource constraints inevitably lead to delays. Agencies aver that they work as efficiently as they
can to review petitions, given available resources. Various factors outside agencies’ control can
366 For example, NRC was used to receiving about 9 petitions per year and so faced a new resource challenge in 2011,

when 25 petitions came in, mostly as a reaction to the Fukushima nuclear plant crisis. See 78 Fed. Reg. 25,886 (May 3,
2013).

63

increase review time. An agency may determine that issues raised by a petition should be
presented to an advisory committee for further study, but then the agency must wait for the
completed study. If pending litigation or a pending rulemaking relates to a petition, the agency may
have to wait years for the litigation or rulemaking to conclude. Strict statutory deadlines on other,
non-petition obligations, settlement agreement deadlines, and administration-set priorities may
already push the agency into extreme overtime, leaving no room for petition reviews.
Consequently, agencies are very resistant to the idea of any additional, enforceable, external
deadlines on petition review. According to one agency, any 90-day or shorter deadline is
particularly problematic, especially when it takes two weeks just to route the petition through a
large, decentralized agency. Besides hard deadlines imposed under certain individual statutory
rights to petition, some agencies have adopted non-binding targets, either in their regulations or
informally, usually on the order of 6 to 12 months. Though such deadlines are not always—and
perhaps not often—met, some agencies find them helpful to remind their staff that petitions are
important.367
Some agencies have adopted procedures to handle delays and backlogs. For example, agencies may
try to update petitioners about the reasons for delay, and may even propose a new target date.368
Stakeholders, however, report they are unlikely to receive any status updates from most agencies,
let alone updates that clearly set a timeframe for response. In 1999, FDA undertook various efforts
to reduce its backlog of petitions, including “contacting petitioners whose requests are of long
standing to determine whether they still want FDA to take action on their petitions, and revising
delegations of authority so that certain FDA centers may issue a greater range of petition
responses.”369 By 2003, such efforts had “led to a marked increase in the number of citizen petition
responses, and [the agency’s] current annual response rate is equal to, and sometimes even
exceeds, the number of citizen petitions that we receive.”370
A few stakeholders report relatively quick responses from some agencies and a satisfying overall
experience. Many more recognize that agencies have dwindling resources, heavy obligations, and
political pressures, and are willing to wait for a response to their petitions—they measure their
progress in years or decades. But the perspective of many stakeholders is that, at some agencies,
the only way to get a response is to sue for unreasonable delay. Though a few stakeholders find this
sue-for-response arrangement acceptable, others feel frustrated by having to sue every time.
Stakeholders generally report more favorable experience petitioning under specific statutes
besides the APA, which are more likely to have clear deadlines. As a result, stakeholders often
invest more resources into these petitions, on which there is more guarantee of a quicker response.
Even some stakeholders who would oppose on the merits petitions submitted by other groups may
still prefer a speedier resolution on the petitions, rather than having them sit in limbo for years.
The delay can create uncertainty for both the public and the regulated community. On the other
hand, some business interests worry that a non-transparent process for resolving delays, such as a
settlement agreement or private negotiations with an advocacy organization that submitted the
petition, could end with agencies committing to a quick timeline for rulemaking, without having
367 For example, though FDA’s procedures provide that review must be complete within 180 days, FDA’s website
states that review of complex petitions may take “more than a year.” Compare 21 C.F.R. § 10.30(e)(2), (4), with Food &
Drug Administration, http://www.fda.gov/aboutfda/contactfda/commentonregulations/default.htm.
368 For example, FDA regulations allow a tentative response indicating the need for more time, resources, or
information, and note that tentative responses may set a new timeline. Under the land sales registration program, HUD
regulations also require communicating the reasons for delay to petitioners.
369 64 Fed. Reg. 66,823 (Nov. 30, 1999).
370 68 Fed. Reg. 16,461 (April 4, 2003).

64

solicited broader public input. Given the resource constraints agencies face, prioritization and
scheduling has real policy consequences, and the business community is concerned that overly
aggressive petition mechanisms with tight deadlines will force agencies to cede their policymaking
authority to unaccountable petitioners.
The few statistics available on response time paint a mixed picture. Some agencies do seem to clear
petitions off their docket within a matter of months. Of the agencies that submitted data in
response to this study, some show having no outstanding petitions that were submitted more than
a few years ago, while others still have petitions pending from over a decade ago.371 One
stakeholder described receiving a call from an agency asking them to withdraw their petition from
nearly two decades ago, since the agency was still unable to respond. An internal EPA report from
2009 (published by Public Employees for Environmental Responsibility, an interest group, in 2013)
found that the agency’s Office of Resource Conservation and Recovery had fully addressed only 2 of
50 petitions submitted since 1981; for 34 of 50 petitions, EPA had “no record of any action formally
taken.”372
IV.F.4. Responses
It is difficult to gauge how often agencies “grant” or “deny” petitions without knowing what those
two words mean. Many agencies consider a “grant” to occur upon the initiation of a rulemaking
proceeding; at least one agency said a “grant” only required giving the petitioner notice of the
agency’s intent to take action. A few stakeholders complained of agencies “granting” their petitions
by promising to convene a scientific working group to study an issue, only to see no study produced
and no final action taken. Agencies may also consider a petition to be “granted” upon proposing a
rulemaking that follows some but not all the petitioner’s suggestions, though from the stakeholder’s
perspective, at least part of the petition has been effectively denied. A few agencies have official
procedures whereby petitioners or the public can ask for reconsideration of a denial or grant of a
petition.373
Some agencies resolve petitions outside of the rulemaking process. An agency might, for example,
prefer to address the petitioner’s issues in a guidance document, and so might technically deny the
petition but release favorable guidance. Other agencies prefer to handle requests for variance
through a more adjudicative process, though they still might follow up on any waivers granted by
revisiting the relevant regulation.
The Federal Aviation Administration has a unique method for resolving some petitions. If the
agency determines a petition has merit but cannot be addressed due to other priorities and
resources, the FAA may dismiss petition but log the meritorious arguments in a database, which the
agency then examines during future rulemakings.
Though the APA requires agencies to explain their reasons for denying petitions,374 at least one
agency felt it would have discretion to give essentially a one-line denial. In recent years,
stakeholders have begun to fret about what they perceive as an increasingly common denial: the
“thanks but no thanks letter,” which typically indicates that the petitioner’s request may be valid,
371 See also online dockets from NRC, PHMSA, and other agencies, showing still open petitions for rulemaking.
372 See Chichang Chen, Info Briefing for Office Director: Outstanding Rulemaking Petitions in ORCR, available at
http://tinyurl.com/epaanalysis; Press Release, EPA is Graveyard for Rulemaking Petitions, PEER (Aug 20, 2013), available
at http://tinyurl.com/peerepa.
373 For example, see FDA and CPSC regulations; see also 7 CFR §§ 2901.5, 2901.7 (allowing an internal appeal to the
Secretary).
374 5 U.S.C. § 555(e); see Section II.F.

65

but the agency cannot make a final determination because of scarce resources or competing
priorities. Many stakeholders are worried about this trend (and about the courts upholding such
denials) and feel it undermines their right to a substantive response (see Section II.F.). A few
agencies agreed with these stakeholders that, while resources and priorities may be relevant to the
timing of a petition review, they should never be grounds for denying the petition. Indeed, one
agency wished that was an option, since it would give the agency more flexibility in issuing denials,
but felt such a denial would not likely survive an arbitrary and capricious challenge.
Several factors can make an agency more or less likely to respond to a petition, and to respond
favorably. For example, several agencies and stakeholders report that grants are more likely when
the agency can easily fold the petitioner’s request into other ongoing rulemakings. Some agencies
give greater attention to petitions seeking to modify rules to keep up with the latest technologies,
since agencies value the public’s assistance in staying up to date with rapidly changing technology.
Similarly, stakeholders may feel they have a better chance of success when they can present new,
compelling science to an agency, and particularly to agency officials known to be receptive to
science-driven arguments. Litigation, or the threat of litigation, also tends to encourage an agency
response (though the response may typically be a denial). And of course, different agencies have
more or less room in their dockets for discretionary rulemakings to begin with, with some agency
agendas so dominated by statutory mandates as to leave no bandwidth for responding to petitions.
Some of the statistics collected for this study indicate that grants are fairly common, sometimes
more common than denials (see Appendix C3). This is the reverse of the situation Luneburg
reported on in 1986.375 Though there are no numbers on how many requests for rules are weeded
out by an initial screening and never even logged as “petitions,” of the petitions that survive an
initial screening, the number of grants strongly implies that many petitions have considerable
merit. At some agencies, grants tend to be for petitions seeking waivers; one frequently petitioned
agency could think of only a single policy-based petition in the last decade that was granted and
prompted a useful regulatory change. Other studies indicate that some agencies grant policyoriented petitions at a fairly high rate.376 Even a low rate of granting would not necessarily indicate
that petitions lack value: denied petitions can still influence agency thinking and public debates,
and as demonstrated by the case of Massachusetts v. EPA (see Section II.F.3), even a single petition
can lead to tremendously impactful regulatory change.

IV.G. Frequency of Litigation and the “Sue-and-Settle” Controversy
In recent years, some in the business community and in Congress have accused federal agencies of
complicity in an arrangement known as “sue and settle.”377 The allegation is that agencies
encourage or allow stakeholders to sue them—perhaps by first petitioning for rulemakings and
then suing for failure to respond—so the agency can commit to regulatory action in a settlement
agreement without appearing to have initiated the rulemaking. The U.S. Chamber of Commerce has
been the leading voice in decrying this so-called “sue and settle” arrangement as undemocratic,
with regulatory decisions made behind closed doors under outsized influence from a handful of
stakeholders, and without transparency or broader public input. Petitions to and lawsuits against
environmental agencies have been a major focal point of these allegations, with recent settlements
to resolve a backlog of Endangered Species Act petitions serving as a poster child. A chief concern
375 Luneburg, supra note 2, at 520.
376 Livermore & Revesz, supra note 257, at 1387-88 (reporting that of 38 policy-oriented petitions submitted to EPA
between 1999 and 2011, 19 were granted, 12 were denied, and 7 were still pending).
377 See U.S. Chamber of Commerce, A Report on Sue and Settle: Regulating Behind Closed Doors (2013); Stephen M.
Johnson, Sue and Settle: Demonizing the Environmental Citizen Suit, 37 SEATTLE U. L. REV. 891 (2014).

66

expressed by the Chamber and others is that, given agencies’ limited resources, the scheduling and
prioritization of rulemakings have tremendous policy consequences. Therefore, if a petition is
resolved by a private settlement agreement that commits the agency to conduct a rulemaking on a
tight schedule, the business community and other stakeholders may feel they have been shut out of
a key step in the agenda-setting process. For them, having the chance to later submit comments on
a proposed rulemaking is already too late.
Agencies and public interest groups emphatically deny any such arrangement, saying the
accusation is “wholly invented”378 and noting that, during litigation, the relationship between
petitioners and the agencies is anything but cordial, let alone conspiratorial.379 Moreover, as a U.S.
District Judge for the District of Columbia recently confirmed, settlements simply provide some
framework “to clear the backlog of [petitions] . . . . They do not dictate that the [agency] reach any
particular substantive outcome on any petition.”380 Any actual action to resolve a petition would
still first appear as a proposed rule subject to full and transparent public notice and comment.
Additionally, some stakeholders indicate that their strong preference is to avoid judicial review
whenever possible and instead to work with the agency through a public process. One stakeholder
insisted it would never consider suing on a petition, noting the agency has the ultimate discretion.
Though one D.C. Circuit judge recently implied that reviewing petitions and petition denials had
become a burden on agencies and the courts alike,381 stakeholders and agencies report relatively
few, if any, litigations over petition denials. Some stakeholders will threaten litigation to force an
agency response after a long delay, but often the agency simply takes that opportunity to deny the
petition, and the lawsuit is dropped. Statistics bear out that litigation over petitions is not very
common. For example, the NRC reports that of 88 petitions received in the last nine years, it
granted 22 and denied 32, but had seen zero lawsuits over failure to respond, and only six suits
over a denial. Both the FMCSA (with an average of 6 petitions per year) and the CPSC (with an
average of 2 to 3 petitions per year) report experiencing zero litigation since 2005. The
Department of Energy, which receives over 10 petitions per year, reports only a single legal
challenge to a denial since 2005. Obviously, all the cases cited in Part II indicate there is some
litigation over petitions. But it remains fairly rare. Even in the years immediately following
Massachusetts v. EPA, a highly publicized case that arguably increased the courts’ scrutiny over
agency denials of petitions, there were very few challenges to petition denials filed in federal
courts.382
Stakeholders list several reasons for choosing not to bring litigation. On at least some occasions,
stakeholders report being satisfied or perhaps even convinced by the agency’s explanation in its
denial. Other times, it is the standard of review that discourages petitioners from litigating—a
standard perceived by some to be so deferential and so vague that judicial review becomes a
meaningless rubber stamp. Additionally, whereas stakeholders can more easily demonstrate
standing for unreasonable delay suits on the basis of the procedural injury alone, satisfying
378 Avi Garbow, Setting the Record Straight, EPA CONNECT: THE OFFICE BLOG OF EPA’S LEADERSHIP (Feb. 12, 2014, 1:35
PM), http://blog.epa.gov/epaconnect/2014/02/setting-the-record-straight/
379 Ann Alexander, Sue and Settle Legislation: A Cure in Search of a Disease, NRDC Switchboard Staff Blog, July 16,
2012.
380 Nat’l Assoc. of Home Builders v. U.S. Fish and Wildlife Serv., No. 12-2013 (D.D.C. Mar. 31, 2014).
381 WildEarth Guardian v. EPA, Mar. 25, 2014, oral argument recording available at
http://www.cadc.uscourts.gov/recordings/recordings2014.nsf/4D68336D511355D085257CA6005D8A69/$file/131212.mp3.
382 Jeffrey Rosen, Chance for a Second Look: Judicial Review of Rulemaking Petition Denials, Admin. & Regulatory L.
News, Fall 2009, p.9.

67

standing requirements in litigation over arbitrary denials requires a more concrete, substantive
injury that not all petitioners can muster.383
Stakeholders express mixed views on the value of suing an agency for unreasonable delay in
responding to a petition for rulemaking. Some note that starting litigation is the best way to get an
agency to actually respond, since agencies want to avoid the costs of litigation and perhaps fear
they will lose on the merits of an unreasonable delay case. Others disagree, insisting neither the
threat of litigation nor the available remedies upon success are very valuable, given that, in today’s
political climate of sue-and-settle allegations, an agency is most likely to respond to litigation by
simply denying the petition.384 At least some agencies are fairly confident that they would prevail
in most unreasonable delay litigation so long as they can clear a low bar of articulating some
reasons for their decisions on priorities and litigation.
Whether sue-and-settle is real or imagined, the controversy has already had important effects on
the petition process. Some stakeholders indicate that before the sue-and-settle controversy, when
they sued over failure to act on a petition, the agency would sometimes agree to develop a public
process to explore the issues raised; now, after the sue-and-settle allegations, agencies are more
likely to simply deny a petition upon being sued for delay. Additionally, though congressional staff
indicate that citizen suit litigation (not petitions) was the focus of congressional debates over sueand-settle, at one hearing “when EPA was asked by Congress to provide information about . . . the
petitions for rulemaking served on EPA by private parties, the agency could not—or would not—
provide the information.”385 In response to the congressional request, EPA started its online
petition docket.386 Stakeholders, including those most concerned about sue and settle, are
encouraged by EPA’s preliminary efforts to improve transparency, but most still feel agencies
should do more to increase the openness of the handling of petitions for rulemaking.

383 See Am. Sports Council v. U.S. Dep't of Educ., 850 F. Supp. 2d 288, 293 (D.D.C. 2012); Crane v. NRC, 334 F. App’s
316, 317 (9th Cir. 2009) (holding that the court would not review a “hypothetical controversy” where the petitioner was
not likely to be able to show concrete injury from denial of petition for rulemaking)
384 For examples of an agency denying a petition soon after suit for unreasonable delay was filed, see, e.g., Natural
Res. Def. Council, Inc. v. U.S. Food & Drug Admin., 872 F. Supp. 2d 318, 330 (S.D.N.Y. 2012) rev’d, 12-2106-CV L, 2014 WL
3636283 (2d Cir. July 24, 2014); United Transp. Union Local 418, Burlington Sys. Div. of the Bhd. of Maint. of Way
Employees v. Boardman, C07-4100-MWB, 2008 WL 2600176 (N.D. Iowa June 24, 2008) (reviewing practice of other
jurisdictions in finding a response to moot litigation over unreasonable delay on a petition for rulemaking).
385 Chamber of Commerce, Sue and Settle: Regulating Behind Closed Doors 5 (2013).
386 See Sandra Snyder, EPA Improves Transparency by Posting Petitions and Notices of Intent Online, Energy Legal Blog,
July 16, 2013.

68

V. Recommended Reforms
This Part suggests reforms that can benefit petitioners, agencies, and the general public alike, while
safeguarding the constitutional and statutory rights to petition the government.

V.A. Striking the Right Balance
Reforming the petition process is not inevitably a zero-sum game, pitting agencies against
petitioners. Facilitating the submission of higher-quality petitions can benefit both sides. Agencies
can use high-quality petitions to harness petitioners’ data and apply the diffuse, collective wisdom
of the public to help produce more efficient regulations that will advance agencies’ missions.
Petitions can alert agencies to which issues the public takes most seriously, letting agencies be
more responsive to the public they serve. Giving the public a clear voice in the agenda-setting
process may increase confidence in agency decisionmaking, improving relationships between the
public and the government, potentially increasing regulatory compliance and decreasing
adversarial legal battles.
Similarly, discouraging meritless petitions can benefit both sides. Agencies free up scarce resources
to devote to their own initiatives that will advance general social welfare. Many agencies conclude
that, on the whole, the petition process is valuable and has more advantages than disadvantages.
One agency official exclaimed petitions were “fabulous! . . . the process just needs to work better.”
Another offered a different spin on the value of petitions: “Not always welcome, but often helpful.”
Reforms also need not pit some stakeholder camps against others: for example, there is nearly
unanimous agreement among business interests, public interest organizations, and individuals (and
even some government officials) that more transparency in the petition process is desirable.387
However, at least sometimes making it easier for agencies to dispose of petitions could make it
harder for the public to participate in setting the regulatory agenda, and vice versa. Therefore, it is
important to understand the different values that may hang in the balance. On the one hand, there
is the value of democratic accountability, public-private dialogue, and collaboration. Petitions
provide an essential mechanism to let the public participate not just by passively commenting on
government actions, but actively helping to set the agenda and combating agency inertia.388 Though
agencies may prefer to have more flexibility in setting their own priorities, the right to petition for
rulemaking guarantees that individuals will have a say in the decision as well. As a Coast Guard
official recently wrote, “The petition for rulemaking process is an equal opportunity activity,
providing identical access to [agency] officials regardless of a requester’s status. A concerned
citizen receives the same consideration as a well-funded and organized industry group.”389
On the other hand, there is the benefit of an efficient and rational administrative state. Even if
individual petitioners have the best intentions, their narrow interests and potential lack of
expertise can make them rather bad at setting relative policy priorities in a way that will maximize
net benefits for all of society.390 If petitions come mostly from well-organized, well-financed
groups, any agency resources spent responding to petitions could take resources away from
387 But the business community may not be so quick to embrace all petition types as equally valuable. Some

stakeholders see a useful role for petitions for technical determinations or waivers or alternate compliance options, while
opposing petitions for broad, legislative rules as inappropriate.
388 Livermore & Revesz, supra note 257.
389 http://www.uscg.mil/proceedings/archive/2013/Vol70_No1_Spr2013.pdf.
390 Sidney A. Shapiro & Thomas O. McGarity, Reorienting OSHA: Regulatory Alternatives and Legislative Reform, 6 Yale
J. on Reg. 1, 15-16 (1989).

69

attending to the interests of the general public.391 Additionally, if wielded with less good intentions,
petitions could become a tool to interfere with agency action, by bottling up the agency’s agenda
and diverting resources from other activities.392 Agencies have dwindling free resources and heavy
obligations, and most agencies feel they are already working as hard and as intelligently as they can
and have set priorities accordingly; petitions could disrupt those expert judgments.

V.B. Pre-Submission: Facilitate and Educate
Educating the public about the right and the process to petition for rulemakings will not only
benefit stakeholders, but will also benefit agencies by helping petitioners submit more high-quality,
easy-to-review petitions and fewer meritless petitions.
Recommendation #1: Adopt official procedures for handling petitions.
Official procedures are essential to alert both the public and the agency staff about the attention
that petitions for rulemaking should be given. ACUS’s conclusion from 1986 remains true: “The
absence of published petition procedures, excessive or rigidly-enforced format requirements, and
the failure to act promptly on petitions for rulemaking may undermine the public’s right to file
petitions for rulemaking.”393 (See also Sections II.D. and IV.B-F.)
How Agencies Benefit: Adopting regulations or other official guidelines on handling petitions will
alert agency staff to the procedures and required level of attention to give petitions for
rulemakings. Some agencies report that, upon receiving petitions, new staff members are unsure
what to do. Having official procedures on the books can educate new staff and create an internal
agency culture around efficiently reviewing petitions. In the absence of official procedures, some
agencies report that “perceived” and unnecessary procedural prerequisites emerge in an ad hoc
system, which can inefficiently tie the staff’s hands.394
Official procedures can also help conserve agency resources. By defining minimum content
requirements, agencies can more easily segregate communications entitled to special treatment as
“petitions” from other correspondence; without such guidelines, agencies would seemingly have to
treat any request that suggests any regulatory change as an action-forcing, priority-setting petition
under the APA.395 By clarifying required content and the desired supporting data, official
procedures can help ensure agencies will receive complete petitions with the supporting
information needed to review the merits efficiently. And by detailing the timeline and basic steps
for review, procedures can reduce the need to respond to public inquiries about the process and the
status of individual petitions.396

391 ACUS Recommendation 95-3, at 2 (1995) (“Although petitions for rulemaking are a useful method for the public
to recommend to agencies changes it believes are important, such petitions should not be allowed to dominate the
agency’s agenda. Agencies have a broad responsibility to respond to the needs of the public at large and not all members
of the public are equally equipped or motivated to file rulemaking petitions. Thus, the petition process should be a part,
but only a part, of the process for determining agency rulemaking priorities.”).
392 In one recent study conducted at the state government level, total public access in the rulemaking process,
including the right to petition (though not clear if that right in particular was instrumental in the observed effects)
decreased environmental compliance costs borne by industry, which could suggest agency capture leading to underregulation, though it also could suggest regulations had otherwise been set at a cost-inefficient level. See Neal D. Woods,
Regulatory Democracy Reconsidered: The Policy Impact of Public Participation Requirements, JPART Oct. 31, 2013.
393 ACUS Recommendation 86-6, at 1-2 (1986).
394 78 Fed. Reg. 25,886 (May 3, 2013).
395 See Section II.G.
396 Luneburg, supra note 2, at 511-12, 585 n.93.

70

Regulations will also promote consistent handling across different agency program divisions and
from petition to petition within an agency, which will prevent unequal treatment and increase
public confidence in the process.
How Stakeholders Benefit: Though sophisticated stakeholders (including some individual lawyers,
scientists, and former government employees) already take advantage of their right to petition for
rulemaking, the consensus view is that much of the general public remains unaware of the right or
the process for exercising that right. The subset of individuals who both read the Federal Register
but are currently unaware of their right to petition may not be large, but the adoption of official
procedures will nevertheless help educate those individuals about an important constitutional and
statutory right.
But even for sophisticated stakeholders already aware of their right, the value proposition is not
always clear to would-be petitioners. What does it takes to get a response from an agency? How
likely is that response to lead to the desired regulatory change? By explaining the agency’s review
process step-by-step, regulations can clarify the value proposition, which will help stakeholders
focus their attention on subject matters most suited to the petition process.
Anticipating Counterarguments: Adopting regulations or other procedures will not likely expose
agencies to increased judicial scrutiny for procedural violations. Such cases are rare, and the
standard of review is highly deferential to agencies’ own interpretations of their regulations.
Agencies that get few or no petitions may be reluctant to spend much time developing procedures.
However, agencies can borrow from the best practices of other agencies to greatly reduce the costs
of developing regulations. The benefits of adopting procedures, thus, should outweigh these
minimal costs.
An ad hoc approach is not the only way to maintain the flexibility to respond to petitions that may
vary considerably in subject matter and quality. Those agencies that already have regulations on
the books demonstrate that formalizing the process does not need to tie the agency’s hands in any
serious way. Similarly, so long as procedures are not “excessive or rigidly-enforced,” they should
not bog down the review process; many stakeholders and even some agencies feel that having clear
procedures is, in fact, essential to prompting the agency to act on petitions in a timely manner.
Agencies may worry that, by facilitating petitions, they will suddenly become overburdened.
However, sophisticated stakeholders indicate they are already petitioning about as much as they
want to, and that having clearer procedures, though desirable, would only increase the incentive to
petition “at the margins.” Any members of the public likely to read and react to a Federal Register
notice of new procedures on the handling of petitions are probably sophisticated enough to already
petition if they want to.
Implementing the Recommendation: There is no one-size-fits all approach to handling petitions,
and overly rigorous procedures can delay review. Without imposing too many finely detailed
requirements that could stifle flexibility, agencies can adopt a basic, rational framework for
evaluating petitions. Agencies may want to borrow best practices from those with a lot of
experience handling petitions, such as the Nuclear Regulatory Commission (see Section IV.B.3).
Key elements should include the following (some of which apply additional recommendations
proposed below; see infra for more details and justifications):


Pre-Submission—Encourage pre-submission (and post-submission) consultations with staff,
to clarify the petitioners’ request.



Submission—Enable submission by e-mail or online docket. Regulations should also list
mailing and physical addresses, but they should clarify that electronic submissions are

71

preferred, will likely speed processing, and will enable the generation of an electronic
receipt, and so there is no need for duplicate mailings by petitioners.






Minimum Content—Detail that petitions must be made in writing, contain contact
information and the affiliation of the lead petitioner, detail the interests of the petitioner,
and include a clear request for concrete action within the agency’s authority.
o

Clarify whether submissions containing such information, even if submitted through
retrospective review or during notice-and-comment proceedings, will be
automatically treated as a petition or need to be submitted separately as such.

o

Indicate that the agency retains discretion to treat as routine correspondence any
submissions that do not comply with these requirements and do not otherwise label
themselves as “petitions” or as submitted under relevant statutory rights to petition.
If a submission is clearly intended as a “petition” but fails to meet these content
requirements, the agency should reply, briefly explaining why the submission was
found insufficient.

o

Agencies may explore whether certifications are appropriate, so that criminal
penalties could be assigned against petitioners who knowingly supply false
information in a petition.397

o

An agency may consider listing additional content requirements if well justified, but
should recognize the potential resource limitations of petitioners. Most additional
content specifications should be clearly designated as optional recommendations.

Recommended Content—Indicate whether the agency prefers that petitions propose specific
regulatory language, and detail the preferred kinds of supporting data.
o

Agencies may want to encourage the submission of peer-reviewed analyses,
including cost-benefit analyses, of the proposal. Such content should be clearly
marked as optional, given potential resource limitations of some petitioners.

o

Agencies may allow petitioners to justify any request for more expeditious
consideration of their petition. Grounds could include emergency public health,
safety, or welfare considerations, or if the petition was developed by a consensusdriven process.398 Agencies would retain discretion whether to expedite review.

Review Procedure and Criteria—
o

Explain the procedure for initial screening, acknowledgement of receipt, and online
docketing. Designate the relevant agency contact as soon as possible. If a petition
addresses multiple program areas or regions, an agency should designate a single
contact to coordinate the handling of the petition.

o

Utilize an online docket and institute an open comment period. Post all comments,
status updates, and other communications to the docket.

o

Commit to regular status updates and annual summaries of the status of all
petitions. Clarify that such updates are not intended as final agency action.

397 See Comments from FTC to FDA, supra note 266, at 3.
398 Neil R. Eisner & Judith S. Kaleta, Federal Agency Reviews of Existing Regulations, 48 ADMIN. L. REV. 139 (1996)

(derived from ABA report, and recommending the encouragement of consensus-driven petitioning) [hereinafter “ABA
Report”].

72



o

If an agency wants to deviate from the default timelines proposed by Executive
Order (see Recommendation #8 below), the agency should justify a different target
deadline, and condition the timeline with phrases like “to the maximum extent
practicable given resources.”

o

Specify the agency’s criteria for review.

Scope and Uniformity—Regulations should be as uniform as possible across agency
programs.
o

Clarify that the regulations cover all requests for rules, guidance, or waivers,
including petitions for reconsideration, and also cover petitions on any matters of
agency management, proprietary functions, and (if relevant) foreign affairs (see
Section II.I).

o

The agency can adopt different regulations governing the process for handling
different kinds of petitions, where justified.

o

If multiple sets of regulations exist or are adopted, for example to correspond with
specific statutory petition provisions, cross-references should be added to indicate
that both more general and more specific petition processes exist.399

It will also be useful for agencies to adopt more detailed internal guidance on additional
procedures, for example diagraming the flowchart for channeling the petition to different reviewers
in the agency and delegating decisionmaking authority.
Recommendation #2: Use online platforms to educate the public.
Agency websites and other administration-wide online platforms should educate the public about
how to file petitions. (See also Sections II.D. and IV.B.)
How Agencies Benefit: Creating educational materials on petitions for rulemaking will have many
of the same benefits as adopting official procedures. By teaching the public about content
requirements and the elements of successful petitions, agencies will encourage higher-quality,
easier-to-review submissions. Detailing in plain language the timeline and basic steps for review
will help reduce public inquiries about the process. By providing examples of successful petitions,
as well as details about the full procedures, rate of denials, and other agency priorities, agencies can
encourage the public to be more realistic about the petition process, to better appreciate the
substantive obstacles involved and the likely timeline for accomplishing the desired regulatory
change.400 And though directed at public education, the same materials can also help inform agency
staff about the procedures and required level of attention to petitions for rulemakings.
Though educational materials are unlikely to significantly increase the number of petitions
submitted to agencies, agencies may in fact find the facilitation of some additional petitions to be
desirable. For example, agencies may want to encourage stakeholders to use petitions to come first
to the agency with their complaints, rather than seeking congressional or White House oversight,
which the agencies might find is more of an imposition than petitions are.401
How Stakeholders Benefit: Benefits to stakeholders of educational materials are also similar to
their benefits from official agency procedures. Namely, some subset of the public previously
399 Luneburg, supra note 2, at 569.
400 See ABA Report, supra note 398.
401 Id.

73

unaware of the right to petition for rulemaking will learn about this constitutional and statutory
guarantee. Even some sophisticated stakeholders are unaware of some of the narrower, statutespecific rights to petition. More importantly, all stakeholders and potential petitioners will better
understand the value proposition in petitioning. Especially if the web content include examples of
successful petitions, realistic estimates about the timeline for review and likely rate of granting, and
descriptions of the agency’s other competing priorities, the materials will encourage stakeholders
to focus their attention on subject matters best suited to the petition process.
Anticipating Counterarguments: Historical evidence does not suggest that an increase in public
awareness of the right to petition for rulemaking will dramatically increase the number of petitions
that agencies receive. For example, EPA does not seem to have experienced any large influx of
petitions following the publication of its new online petitions docket, which includes basic
information on the right to petition—even after some prominent news coverage of the website.402
Similarly, there was not a huge increase in the number of petitions submitted to agencies
immediately following the highly publicized Massachusetts v. EPA.
Implementing the Recommendation: Agencies should use their websites, blogs, and social media
platforms to offer plain language descriptions of the petition process. These materials should
include links to the relevant regulations or statutes on petitioning, as well as to online dockets of
petitions. Both the APA process and any statute-specific petition provisions should be described.
Agencies should provide examples of successful petitions, but also include realistic cautions on the
likelihood of a petition being granted, the likely timeline for review, and the agency’s competing
priorities. Agencies should keep their web materials up to date and consistent with their
regulations, to prevent confusing or misleading petitioners.
Administration-wide online platforms should also provide basic information on the rights to
petition contained in the APA and other statutes. Such platforms include the Federal Register
website (under its “Learn” tab), regulations.gov, reginfo.gov, and the We the People website.
Agencies could also reference the basic right to petition in any published solicitations for public
input into their retrospective review processes, as well as in publishing their priorities in the
annual preambles to the unified regulatory agenda.403
Recommendation #3: Facilitate consultations with petitioners before (and after) submission
Pre- and post-submission consultations between the agency and petitioners can help both parties
conserve resources.
How Agencies Benefit: Agencies can ask the petitioner to clarify its request or submit additional
information, which will make the petition easier to review. Agencies can alert petitioners to recent
developments that may warrant the modification or withdrawal of the petition. Additional benefits
to the agencies of post-submission consultations are discussed below, in Recommendation #6 on
communication and updates.
How Petitioners Benefit: Petitioners can learn whether an existing program or pending
rulemaking could address their request. Petitioners can also better understand what information
the agency requires or prefers, to ensure their submission is high-quality and easy-to-review, which
402 See Lenny Bernstein, Vitter Drops Filibuster Threat on EPA Nominee Gina McCarthy, WASH. POST, July 9, 2013
(noting that Senator Vitter dropped a filibuster threat after EPA, among other things, agreed to publish petitions for
rulemaking on a new website).
403 For example, the Postal Regulatory Commission has called for public input into its agenda,
http://www.reginfo.gov/public/jsp/eAgenda/StaticContent/201404/Preamble_3211.html.

74

can forestall the need to resubmit a petition upon failure to clear an initial screening for content
requirements.
Anticipating Counterarguments: By limiting such consultations to procedural matters, rather than
debating the merits of the request, agencies should not be overburdened by such discussions. In
fact, many sophisticated petitioners already discuss their petition with the agency before
submission. Specifying the availability of pre-submission consultations simply levels the playing
field, so the general public is aware of this opportunity as well.
Implementing the Recommendation: The Nuclear Regulatory Commission perhaps has the most
experience with pre- and post-submission consultations. Other agencies can learn from their
practices.

V.C. Tracking: Online Efficiencies, Transparency, Communication
More frequent and transparent interactions between the agency, petitioners, and the general public
will benefit all parties, improving the quality of petitions and conserving resources. Reducing
existing frictions and frustrations will likely ease the threat of litigation. Online tools can greatly
facilitate communication and the tracking of petitions’ status. (See Sections IV.D-F.)
Recommendation #4: Use online dockets to allow the public to monitor status.
How Agencies Benefit: Online dockets will generate political and public relations benefits for
agencies, by directly responding to transparency concerns raised by many petitioners and by
opponents of “sue and settle” (see Section IV.G). Many stakeholders have praised EPA’s recently
created online docket of petitions, for example, as a valuable first step toward improved
transparency. By listing all petitions received and so demonstrating the extent of the demands on
agency resources, an online docket may help explain to petitioners (including potential litigants)
the reasons why an agency needs more time to review petitions; the docket may similarly convey
such information on resources to Congress and potentially even to judges.
Once established, dockets can archive an agency’s history of handling petitions for rulemaking. An
agency can so take credit for the reviews it completes404 and can convey information to potential
petitioners on the likely rate of success, which may discourage less-meritorious petitions. These
and other benefits will accrue as the agency uses its online docket to facilitate compliance with this
study’s additional recommendations on collecting comments, posting regular status updates, and
reporting summary statistics on petitions.
Dockets may also help conserve agency resources in several ways. Digital submissions should be
easier for agencies to process. Checks on certain content requirements, such as certifications, could
be performed almost automatically. Stakeholders are also less likely to submit duplicative petitions
if they see that another group has already petitioned on the same matter. The docket may even
expose any intentionally duplicative or meritless petitions filed by petitioners with the intent to bog
down an agency (though evidence of such “sham” petitions is limited). Since stakeholders will
know their petitions will be published with their names attached, they may think twice before
submitting frivolous petitions.405

404 Currently, for agencies that do not publish notice of receipt, if the agency spends significant time and resources
reviewing a petition and ultimately denies the petition, all that effort is invisible to most stakeholders. By showing
reviews on petitions are started and then completed, agencies can take credit for the significant work they do reviewing
petitions.
405 See Comments from FTC to FDA, supra note 266, at 2-3.

75

How Stakeholders Benefit: Online submission is likely easier for most petitioners and will quickly
generate electronic receipts, relieving petitioners of the worry that the agency never in fact
received their petitions. Stakeholders will appreciate the ability to monitor the petitions submitted
by other organizations and individuals, to watch for opportunities to participate and to understand
what other issues are on the agency’s plate. Since the existence of a tracking system itself can help
spur agencies to avoid unnecessarily long delays in processing petitions, online dockets may also
help ensure speedier reviews for petitioners.
Anticipating Counterarguments: Online docketing should be a relatively low-cost solution, since it
allows the agency to provide notice of receipt of a petition without having to individually publish
announcements in the Federal Register. Of course, where statutes or regulations require Federal
Register notice of receipt of a petition, and subsequently for notice of any rule proposed pursuant to
any petition, the agency will still need to publish in the Federal Register. But when the alternative is
not publishing any notice of receipt of petitions, online dockets may be an attractive and low-cost
option. SEC, for example, reports that a small web team is able to handle a relatively high volume of
petitions, comments, and other public submissions.
If necessary, exceptions to online docketing could be made for petitions that contain too much
confidential information.
Implementing the Recommendation: Agencies should accept submissions electronically, either by
e-mail or online docket. E-mailed or mailed petitions should then be uploaded to online dockets.
Independent agencies should be encouraged to use regulations.gov, to make the process as
centralized and uniform as possible, and to take advantage of the economies of scale and expertise
of the regulations.gov staff. Of course, independent agencies are also free to opt-out and maintain
their own petition dockets instead on their own websites. But for any agency (independent or
executive branch) that receives relatively few petitions, using regulations.gov will probably be a
lower-cost solution than managing its own docket.
Agencies should standardize their use of labels and tags for documents on regulations.gov or their
own dockets, to facilitate public searches for petitions. To the extent possible, agencies should use
available features on regulations.gov or their own online dockets to distinguish between petitions
for waivers, petitions for guidance documents, petitions for legislative rules, petitions for
reconsideration, and other relevant categories. Such distinctions will help the public (and
Congress) better understand the nature of petitions submitted to various agencies. Regulations.gov
should work with agencies to ensure that searches for petitions generate easily digestible results,
free of unrelated documents and organized by filters (such as open versus closed petitions).
Improved search functions, to allow filtering for petitions open to public comment, for example,
would also be desirable. Any enhancements necessary to facilitate the docketing process should be
made to the Federal Document Management System. To the extent possible, agencies should
populate the docket with petitions received over the past several years as well, especially any that
are still pending.
Online submissions and docketing will allow agencies to seamlessly provide petitioners with
electronic receipts of their submissions, which should also include the contact information for
relevant agency staff and a standard explanation of the next steps in the process.
Recommendation #5: Allow an open comment period on all petitions.
Currently, most agencies prefer to maintain some discretion on the solicitation of comments, citing
potentially steep costs and limited benefits (see Section IV.E). However, the lack of a default
comment period on all petitions can create an anti-regulatory bias. As Luneburg explained in his
1986 report to ACUS, if the agency likes the petition and moves forward, notice-and-comment

76

rulemakings guarantees that opponents will have a chance to try to dissuade the agency; however,
if the agency does not favor the petition and chooses not to seek comments, there is no opportunity
for the general public to weigh in and try to persuade the agency.406 Agencies should institute an
open comment period on all petitions for rulemaking that are received and docketed online.407
How Agencies Benefit: As with other transparency and participation measures recommended by
this study, allowing for comments on petitions for rulemaking will yield political and public
relations benefits for agencies. An open comment period directly responds to sue-and-settle-type
criticisms and could increase public confidence in the agency’s agenda-setting processes.
Comments can also help conserve agency resources. By highlighting strengths and weaknesses of
the proposal, comments narrow the scope of debated issues at an early stage in the decisionmaking
process, which can help expedite subsequent review.408 Comments are essentially a way for
agencies to outsource some of the responsibility for justifying an eventual grant or denial.
How Stakeholders Benefit: By demonstrating the breadth of public support for a petition,
comments can help soften agency resistance to outside ideas. Comments can also help refine the
initial petition to make the request even more efficient or effective. For stakeholders concerned
about a lack of transparency in agency decisions on petitions, an open comment period will give
them a chance to add their voice to the discussion.
Anticipating Counterarguments: Agencies typically resist a universal requirement to collect
comments on petitions out of concerns for the costs, risk of delaying the review, and risk of judicial
review for failure to adequately address comments. However, by maintaining an online docket with
a clear procedure for the submission of comments, agencies can avoid much of the cost of
publishing individual notices of comment periods in the Federal Register or otherwise having to
solicit comments. By having an open comment period with no fixed deadline, the agency eliminates
the risk of delay, since it can still act at any time to grant or deny the petition.409 The comment
process will apply only to petitions that have been docketed online, meaning they have cleared an
initial screening to ensure the request meets basic content requirements and does not seek action
that is obviously beyond the agency’s authority or is otherwise patently frivolous. Agencies will
also remain free to skip over this initial comment period by immediately granting the petition and
proposing a rulemaking (with its own attendant comment period).410
Receiving comments should not significantly increase the risk of a court overturning an agency
denial of a petition. The standard is already highly deferential to agencies (see Section II.F). And
since taking comments on petitions is almost always optional—unlike the required comment
processes for proposed rulemakings under 5 U.S.C. § 553(c)—arguably agencies do not face the
same obligation to respond in full to all comments. The agency will simply have to justify its
decision on the basis of the record, a standard that, again, is highly deferential.411 Agencies can also
406 Luneburg, supra note 2, at 563-64.
407 ACUS has repeatedly called for agencies to voluntarily allow for comments during the decisionmaking process,
even if not required. See http://www.acus.gov/newsroom/administrative-fix-blog/long-history-encouraging-voluntaryagency-efforts-expand-public.
408 ABA Report, supra note 398.
409 If granting a petition results in the initiation of a rulemaking, of course the agency would most likely have to hold
a fixed-length comment period on any proposed rule. And some statutes or regulations may fix the length for a required
comment period on the receipt of a petition for rulemaking.
410 Luneburg, supra note 2, at 565.
411 In general, courts do not even require agencies to respond to every individual issue raised in a petition itself (let
alone every issue raised in comments on petitions), so long as the administrative record demonstrates a reasoned
response on the whole. Cf. WildEarth Guardians v. Salazar, 741 F. Supp.2d 89, 104 n.21 (D.D.C. 2012); Nader v. FAA, 440

77

specify that comments will be accepted in support or opposition to granting the petition but not on
other topics, and that any comments that propose alternative agency action will not automatically
be treated as “petitions” themselves unless resubmitted separately as such; these measures may
further help contain the number of subjects the agency must address in its response. Agencies
should never feel the need to race to issue a denial just to avoid creating a judicially reviewable
record as comments and other communications come in.
There may be some concern that an open comment period could favor well-organized interest
groups and allow them to bury otherwise meritorious petitions in an avalanche of negative
comments before an agency really has a chance to conduct its review. This reflects a general
concern about a potential imbalance of public participation through the entire regulatory process,
and is not unique to petitions. In fact, skipping over an initial comment period at the beginning of
the petition review process may just delay the inevitable, since any rule proposed pursuant to the
petition would surely attract the same or more attention during a subsequent comment period. By
allowing comments sooner rather than later, at least the original petitioner may have more of a
chance to respond to any public criticisms. And, as noted previously, in cases where the agency is
disinclined to move forward on the petition, an early comment period gives the petitioner its best
chance to rally additional public support. The benefits of allowing comments should outweigh the
risks.
Implementing the Recommendation: Agencies should use their online petition dockets to
automatically initiate an open comment period with no fixed deadlines. The online system should
provide clear instructions for the submission of comments, freeing agencies from publishing
individual solicitations. Of course, when specifically required by statute or regulation to call for
public comments in a Federal Register notice, an agency will need to comply.
Comments should be posted to the online petition docket as soon as possible. With the help of
software tools, some independent agencies have already proven that a small web team can readily
manage a moderate volume of petitions and comments. Agencies should work with FDMS
personnel to develop the appropriate tools to manage petitions and comments on petitions.
Agencies should make it clear to commenters whether their comments on a petition will be
incorporated into the record on any subsequent related rulemaking.
Recommendation #6: Provide regular updates and designate contacts.
One of the biggest complaints among petitioners is that, after the agency sends an initial receipt and
dockets the petition, the petition seems to enter a “black hole”: most agencies provide no regular
updates and may disclose little about the petition’s status even if the petitioner reaches out to them
(see Section IV.E). Agencies should provide regular updates, posted to the petition’s online docket.
How Agencies Benefit: As with many of the recommendations discussed above, improving
transparency will increase public confidence in the agency’s decisionmaking process. Stakeholders
report that frustration over complete silence can make them more likely to sue for an unreasonable
delay; providing updates, thus, can reduce the threat of litigation. Updates may help agencies

F.2d 292, 294 (D.C. Cir. 1971). More directly on point, in Connecticut v. Daley, a district court raised the “question whether
the [agency] must respond in detail to each and every comment received, or if [it] is only required to respond to what was
raised in the actual petition for rule making.” 53 F. Supp.2d 147, 170 (D. Conn. 1999). Though that court did not resolve
the question, it noted that 5 U.S.C. § 555(e) requires agencies to briefly explain only why a “petition” was denied, impliedly
not extending the required response to comments on petitions (citing WWHT, Inc. v. FCC, 656 F.2d 807, 813 (D.C. Cir.
1981) (emphasis added by D. Conn.)).

78

justify any long review timelines to petitioners, as well as to Congress and potentially even to
judges.
Updates will allow agencies to take credit for the significant work they do to review petitions.
Currently, much of an agency’s work on any ultimately-denied petitions is largely invisible to the
public. Posting updates and ultimate determinations on petitions to an online docket will create a
detailed and lasting record of the agency’s efforts on petitions. Such a record will also provide
guidance to prospective petitioners on their likely chances for success, which should reduce the
number of meritless petitions.
Providing more regular updates, and allowing the petitioner and the public to respond to such
updates, will enable the kind of back-and-forth interaction that is essential to unlocking the
promised benefits of the e-rulemaking movement.412 Agencies can use regular communication with
petitioners to assess whether a petitioner’s needs have changed, which could result in a withdrawal
of the petition, saving agency resources.413 For example, as part of a successful campaign to reduce
its backlog of petitions, FDA began contacting petitioners on a regular basis to ask whether their
needs had changed.414
How Stakeholders Benefit: This recommendation directly addresses a chief complaint of
petitioners. Most report they would be satisfied with very simple updates, so long as they are
honest and somewhat regular. Other stakeholders will also benefit from insights into agencies’
progress on and prioritization of the various matters before them.
Anticipating Counterarguments: Agencies may fear that any interim determination or
communication could constitute final agency action subject to judicial review. However,
stakeholders report that frustration over complete silence can actually make them more likely to
sue for an unreasonable delay. Moreover, a few cases notwithstanding, courts are unlikely to treat
status updates as final, reviewable action (see Section II.H.).
Implementing the Recommendation: Updates could be as simple as checking a box to indicate the
current status or next planned steps: for example, “no action yet,” “determining priority level,”
“deemed lower priority, awaiting necessary resources,” “crafting substantive response,” or “waiting
for conclusion of litigation/related rulemaking/advisory committee study.” Using online tools, such
updates can be accomplished with relatively little cost. Agencies should clearly mark updates as
preliminary and subject to subsequent revisions, to prevent triggering judicial review for final
agency action. Updates should be provided at least annually.
To facilitate communication, agencies should identify the appropriate contact person for petitioners
as early as possible. The designated contact should have authority to coordinate the agency’s
review process and report on the petition’s status.
Agencies may also want to draw lessons from the tiered decisionmaking and petition tracking
procedures developed under the Endangered Species Act (though perhaps without mirroring the
strict 90-day deadlines). Providing a relatively quick, initial determination on whether the petition
412 See Herz, supra note 234 (“[B]arriers to effective participation remain high because members of the public remain
largely unaware and uninformed about the process and particular rulemakings and do not know how to make useful
contributions, there is no back-and-forth among commenters or between commenters and the agency, and the process
remains largely sealed off from the public at large.”).
413 Luneburg, supra note 2, at 546.
414 See 64 Fed. Reg. 66,823 (Nov. 30, 1999); 68 Fed. Reg. 16,461 (April 4, 2003). The HHS Inspector General had
further recommended publishing notice in the Federal Register for petitioners who do not respond to such
correspondence, notifying that petition will be removed from FDA’s records unless advised otherwise. Review of the FDA’s
Citizen Petition Process, A-15-97-50002 (1998).

79

may have merit, though a low bar, weeds out frivolous petitions and helps both the agency and the
petitioner focus on the most promising requests. It also gives petitioners a sense that the agency is
taking the petition seriously, which could make petitioners less frustrated and less litigious. A
second, more in-depth review period may conclude with the finding that the petition still could be
warranted, but the agency lacks the necessary resources to take action. (Note that resources should
only be grounds for delay, not denial.) Under the Endangered Species Act, the agencies keep track
of such pending petitions, provide annual updates on the status, and seek out new information from
the petitioners and the public.
Recommendation #7: OIRA should collect summary statistics on petitions from agencies.
OIRA has authority to collect information from both executive branch agencies and independent
agencies on the matters that will be “under review” during the coming year (see Section III.B.1).
OIRA should use this authority to collect summary statistics from agencies about any still pending
or recently resolved petitions. These statistics could then be incorporated into existing OIRA
publications (there is no need to create separate reporting requirements), such as the unified
regulatory agenda or the annual report to Congress on regulatory activity. Calls for summary
reports have frequently appeared in previous sets of recommendations on petitions for
rulemaking.415
How Agencies Benefit: As with the provision of regular updates, publishing annual statistics will
improve transparency, increase public confidence, allow agencies to take credit for the significant
work they do reviewing petitions, and enable agencies to justify their timelines for review. In fact,
the credibility of an OIRA report may make it even easier for agencies to justify any delays and the
need for more resources to petitioners, potential litigants, Congress, and the courts. As one scholar
explained, “An agency’s OIRA submissions are more credible than the papers its lawyers file in
litigation. Courts would no longer have to second-guess the agency’s purported priorities, as they
currently must do under the TRAC analysis.”416 (See Section II.F.1. on unreasonable delay cases.)
The report will alert Congress to agencies’ needs for additional resources to meet their statutory
obligations to respond to petitions, and will more generally enable Congress to weigh in on
prioritization decisions.417
Reports may also help conserve agency resources, much like previous recommendations. By
publishing statistics on the number of denials and length of time for review, petitioners can be more
realistic about their chances of success and more discerning on which subject matters they select
for petitions.
415 See e.g., American Bar Association, House of Delegates, Resolution on Petitions for Rulemaking (1988)
(“recommends that administrative agencies implement the right to petition for rulemaking . . . by . . . including in the
Annual Regulatory Program of the President a list of pending petitions for rulemaking”; but note a different Executive
Order existed at the time on the annual regulatory agenda) (cited in Luneburg, Petitioning Federal Agencies for
Rulemaking, 1988 WIS. L. REV. at 63 n.367); Attorney General’s Committee on Administrative Procedure, Final Report:
Administrative Procedure in Government Agencies, S. Doc. No. 8, 77 th Cong., 1st Sess. at 120-21 (1941) (recommending
that agencies report on petitions to Congress; “Congress and the public are, however, entitled to know of the rulemaking
activities of administrative agencies. The progress of the law which these agencies are developing should be recorded and
submitted for information and criticism in such a way as to give an over-all view of what is being done, rather than mere
information of isolated instances. Not only new regulations adopted but unaccepted proposals for change in existing
regulations or for additions to them, emanating from outside the agencies, are of importance.”); Sant'Ambrogio, supra
note 61, at 1434-35 (arguing for agencies to tell OIRA about matters they are not actively pursuing because of resources
and other priorities).
416 Sant'Ambrogio, supra note 61, at 1434.
417 See William Yeatman, Deadline Citizen Suits: An Idea Whose Time Has Expired, 8 APPALACHIAN NAT. RESOURCES L.J. 51,
78 (2014); see also Sant’Ambrogio, supra note 61, at 1435.

80

How Stakeholders Benefit: Stakeholders will gain even clearer insight into agencies’ petition
processes, including likely timelines for review and chances of success. Also, simply having a
system in place to track agencies’ overall progress in reviewing petitions should spur agencies to
review petitions as expeditiously as possible (given their limited resources).
Anticipating Counterarguments: Using their online dockets, preparing annual statistics should be
relatively straightforward and inexpensive for agencies. Because the statistics can be incorporated
into existing OIRA publications, either the annual agenda or the annual report to Congress, the
additional burdens should be minimal.
Implementing the Recommendation: In any summary reports, agencies should distinguish, to the
extent feasible, between petitions for general legislative rules, those for specific exemptions, and
those for guidance, to help the public and Congress better understand the nature of petitions
received by the agencies.

V.D. Decisions: Reasonably Prompt and On the Merits
Recommendation #8: Set default target timelines for response, by Executive Order.
As a variation on past ACUS recommendations calling for deadlines to complete reviews on
petitions for rulemakings,418 the President, by executive order, should set a non-enforceable, default
timeline for resolving most petitions within 12-18 months of their submission. If an agency
determines that the default target is unworkable, it should be encouraged to justify and adopt its
own non-enforceable but transparent target schedules.
How Agencies Benefit: As the HHS Inspector General concluded, when an agency “does not answer
petitions in a timely manner, the public may lose confidence in the regulatory process.”419 A few
agencies report that, even though target timelines may not always be achieved, having the internal
target in place helps create a staff culture in which the expeditious review of petitions is a serious
goal and unnecessary delays are avoided.
How Stakeholders Benefit: Benefits to petitioners are obvious. Even if the target timeline is not
met, having a target will encourage agencies to continue making progress and updating the
petitioner on the status of the request. Even some stakeholders who would oppose on the merits
petitions submitted by other groups may still prefer a speedier resolution of the petitions, rather
than having them sit in limbo: delay can create uncertainty for both the public and the regulated
community (see Section IV.F.3).
Anticipating Counterarguments: Because such targets will represent aspirational goals and will
not be judicially enforceable deadlines, concerns about creating an unrealistic burden on agency
resources should be limited. Targets should always be conditioned by a phrase like “to the full
extent that resources allow,” to avoid creating any new judicially enforceable deadlines. The APA
standard of reasonableness should continue to govern during judicial review.
Implementing the Recommendation: When an agency misses its target date for response, it should
update petitioners as to the reasons, such as the need for more information or resources. Where
possible, a new timeline should be set. Targets should be realistic and should be revisited every
418 ACUS Recommendation 86-6, at 2(d) (“establish . . . deadlines for completing interim actions and reaching
conclusions on petitions”); ACUS Recommendation 95-3, at IV(b) (“Agencies should establish deadlines for their
responses to petitions; if necessary, the President by executive order or Congress should mandate that petitions be acted
upon within a specified time.”).
419 HHS Inspector General, Review of the FDA’s Citizen Petition Process, A-15-97-50002 p.i (1998).

81

few years; several agencies felt that the short deadlines set by statute in the 1970s, for example, had
grown exceedingly unreasonable in modern times.
Recommendation #9: Delegate and classify to expedite review of less controversial petitions.
Agencies should classify incoming petitions according to the level of review required. Petitions that
are clearly meritless or that seek relatively minor, uncontroversial changes should be delegated so
that less senior staff can take final action.420 Delegation was included in a package of reforms that
helped FDA reduce its backlog of petitions.421
Recommendation #10: Resources and priorities justify delays only, not denials.
Agencies should resist the temptation to deny petitions on the basis of limited resources and
competing priorities alone; such grounds should be used only to justify a delayed resolution of the
petition. After all, by design the statutory right to submit petitions for rulemaking is to give the
public a voice in setting and changing the agency’s regulatory priorities. Under the APA and the
standards of sound regulatory decisionmaking, petitioners arguably deserve a final determination
on the merits of their requests (see Section II.F).
How Agencies Benefit: As the D.C. Circuit once suggested, denying a petition on grounds other than
the merits gives “short shrift” to “a serious presentation” and is “not the kind of agency action that
promote[s] the kind of interchange and refinement of views that is the life-blood of a sound
administrative process.”422
How Petitioners Benefit: A denial on the merits allows petitioners to refine their requests. Even
more importantly, they will know that the agency took their suggestion seriously. Having resourcestrapped agencies simply delay disposition instead of denying petitions outright will benefit
petitioners by keeping their requests before the agency, enabling the agency to reconsider their
requests if and when the agency’s resources or priorities change.
Anticipating Counterarguments: Though agencies are entitled to substantial discretion in
delaying and denying petitions, allowing denials for resources or other priorities gives agencies so
much discretion to reject a petition as to make the determination all but unreviewable. It is hard to
imagine any agency that could not articulate some claim of limited resources or cite another,
arguably more pressing priority.
Of course, a petitioner could always re-petition the agency some time after being rejected on such
grounds,423 submitting the same request with updated information and the hope that the agency’s
resources or priorities had changed. Yet it makes little sense to put the burden on the petitioner to
try to predict if and when the agency’s resources and priorities might change. The agency is in a
much better position to gauge that.
Implementing the Recommendation: If an agency honestly does not have the resources necessary
to make a final determination on a petition,424 it should follow the practices established under the
420 Luneburg, 548-49 (citing NRC Study Commission Paper SECY-77-526 (Oct. 1977)).
421 64 Fed. Reg. 66,823 (Nov. 30, 1999); 68 Fed. Reg. 16,461 (April 4, 2003).
422 Nat’l Org. for Reform of Marijuana Laws v. Ingersoll, 497 F.2d 654, 659 (D.C. Cir. 1974).
423 Some agencies also have special procedures to petition for reconsideration of a denial of a petition. See, for
example, FDA and CPSC regulations.
424 There may be some distinction between resources to review petitions and resources to implement petitions. If
the number of petitions submitted to an agency ever grew to many thousands per year, such that just processing petitions
would monopolize agency resources and prevent the agency for implementing any of the petitions’ requests, let alone the
agency’s other obligations and priorities, an agency may have some legitimate grounds to more summarily reject petitions

82

Endangered Species Act. It should publish a finding that the petition may have merit but that
resources and competing priorities prevent the agency from immediately taking final action on the
petition. The pending petition should remain in an online docket, and the agency should provide
status updates at least on an annual basis, indicating whether resources or priorities had changed,
and calling for additional relevant information from the petitioner and the public. At some point,
the delay may be ripe for an unreasonable delay challenge, and the standard of review should fully
account for an agency’s resources and competing priorities. However, when the agency takes final
action on the petition, it should be on the merits.
Recommendation #11: Prioritize petition reviews at least ahead of informal requests.
Responding to petitions is one of many obligations imposed on agencies by statutes, all competing
for limited agency resources. Agencies also deserve a chance to set discretionary priorities
according to their own expertise. However, petitions have a valuable role to play and represent an
essential democratic right—they, too, deserve attention. In their internal guidance on handling
petitions, agencies should adopt a policy of prioritizing the review of formal petitions for
rulemaking at least ahead of informal requests for regulatory changes. Given that regulated entities
and well-organized interest groups are considerably more likely than the general public to have the
close contacts necessary to make informal requests to the agency, prioritizing formal petitions over
informal requests somewhat levels the playing field.425
Another Notable Proposal: OIRA Review of Denials
In a recent article, Professors Michael Livermore and Richard Revesz (co-author of this study)
propose that OIRA review the denial of petitions that were submitted by petitioners with credible
cost benefit-analyses.426 Under their proposal, if OIRA examined the petitioner’s cost-benefit
analysis and found a strong case for regulation, OIRA could either try to mediate between the
agency and the petitioner, or else could issue a finding of fact, which could then be taken to court in
a suit challenging an arbitrary and capricious denial.427 Livermore and Revesz see OIRA review of
petition denials as a check against inaction, providing essential balance to the existing structure of
regulatory review, which focuses almost exclusively on reviewing agency action. By reviewing
petition denials and focusing on agency inaction, OIRA could solidify its role as a check against
capture in the regulatory process.428
Most government officials and stakeholders who participated in this study were not eager for OIRA
review of petition denials. Some stakeholders expressed concerns with any expansion of OIRA
authority. Many noted that OIRA is already short-staffed and any increase in its workload would
further delay the regulatory process. Some felt that, especially for highly technical, variance-type
petitions that turn on scientific and engineering determinations, OIRA’s economic expertise would
not prove particularly useful. A few worried that OIRA review of cost-benefit analysis could
incentivize more deregulatory petitions, because costs are often easier to monetize than benefits.
One stakeholder expressed more faith in the judicial branch to review denials than in the executive
branch.

for lack of resources to review them. Given current and historical numbers of petitions, though, this is unlikely to become
a concern.
425 See Luneburg, supra note 2, at 498.
426 Livermore & Revesz, supra note 257, at 1382-83; see also REVESZ & LIVERMORE, RETAKING RATIONALITY (2008).
427 REVESZ & LIVERMORE, RETAKING RATIONALITY, at 174.
428 Livermore & Revesz, supra note 257.

83

A handful of stakeholders indicated that some kind of non-judicial review process, by some White
House entity or inter-agency working group, could be an appealing and cheaper alternative to going
to court, but review by OIRA in particular made them nervous. However, many others feared that
any kind of additional review process whatsoever would simply add burdens to everyone involved
and increase delays.

84

Appendix A: Participants and Methodology
Participants
The authors thank individuals from the following organizations and agencies for sharing their
perspectives on rulemaking petitions. The views expressed during conversations reflected both
personal and institutional opinions.
1. AFL-CIO
2. American Chemistry Council
3. Center for Biological Diversity
4. Center for Effective Government
5. Center for Food Safety
6. Center for Science in the Public Interest
7. Competitive Enterprise Institute
8. Consumers Union
9. Council of Institutional Investors
10. Environmental Defense Fund
11. Institute for Policy Integrity at NYU School of Law429
12. International Center for Technology Assessment
13. Labaton Sucharow LLP
14. National Association of Manufacturers
15. Oceana
16. Public Citizen
17. Troutman Sanders LLP
18. U.S. Chamber of Commerce
19. U.S. Congressional Committee Staff (several staff members on several committees)
20. U.S. Consumer Product Safety Commission
21. U.S. Department of Commerce
22. U.S. Department of Energy
23. U.S. Department of Homeland Security
24. U.S. Department of Homeland Security—Coast Guard
25. U.S. Department of Homeland Security—Customs and Border Protection
26. U.S. Department of Homeland Security—Immigration and Customs Enforcement
27. U.S. Department of Interior—Fish and Wildlife Service
28. U.S. Department of State
29. U.S. Department of the Treasury—Alcohol and Tobacco Tax and Trade Bureau
30. U.S. Department of Transportation—Federal Aviation Administration
31. U.S. Department of Transportation—Federal Motor Carrier Safety Administration
32. U.S. Department of Transportation—Federal Railroad Administration
33. U.S. Department of Transportation—Pipeline and Hazardous Materials Safety
Administration: Office of Pipeline Safety
34. U.S. Department of Transportation—Pipeline and Hazardous Materials Safety
Administration: Office of Hazardous Materials Safety
35. U.S. Department of Transportation—Saint Lawrence Seaway
36. U.S. Department of Transportation—Surface Transportation Board
37. U.S. Environmental Protection Agency
429 The authors work for Policy Integrity, and where appropriate have drawn on Policy Integrity’s experience with
submitting petitions.

85

38. U.S. e-Rulemaking Program at EPA (regulations.gov)
39. U.S. Equal Employment Opportunity Commission
40. U.S. Executive Office of the President (several staff members in several offices)
41. U.S. Federal Communications Commission
42. U.S. Federal Energy Regulatory Commission
43. U.S. Federal Trade Commission
44. U.S. Food and Drug Administration
45. U.S. General Services Administration
46. U.S. Internal Revenue Service
47. U.S. International Trade Commission
48. U.S. Nuclear Regulatory Commission
49. U.S. Office of the Federal Register
50. U.S. Postal Regulatory Commission
51. U.S. Securities Exchange Commission
52. U.S. Small Business Administration—Office of Advocacy
53. U.S. Veterans Association
54. Various administrative law scholars and former government officials
55. Various individual petitioners
56. WildEarth Guardians

86

Written Questionnaire to Agencies
Contact Information
 Please provide the following information: Name; Agency; Title; Phone Number; E-mail Address.
Current Petition Practices


Please quantify to the extent possible (or, if no quantitative data exists, please approximate to
the best of your ability and mark the answer as an estimate):
o How many petitions your agency received in each year from 2005 through 2013.
o How many petitions your agency granted in each year from 2005 through 2013.
o How many petitions granted in each year from 2005 through 2013 resulted in a final
rule.
o How many petitions your agency denied in each year from 2005 through 2013.
o How many petitions were submitted in each year from 2005 through 2013 but have not
been acted upon by your agency.
o How many petitioners have filed suit for failure to respond since 2005.
o On average, how long after a petition is submitted do petitioners:
 State informally their intent to sue for failure to respond.
 Give formal notice of intent to sue for failure to respond.
o What percentage of your agency’s rulemaking docket consists of:
 Scheduled or otherwise mandatory rulemakings.
 Discretionary rulemakings.
Statutory Requirements


What is your agency’s interpretation of its obligations to accept and act on rulemaking petitions
under § 553(e) of the Administrative Procedure Act (APA)?
 Other than the APA, are there any statutory requirements that impact your petition process?
Agency Review Process











Please explain in detail your procedure for processing and reviewing petitions. If possible,
please send copies of any manuals, internal memoranda, guidelines, orders, or directives to staff
describing these procedures.
Please explain any published or official procedures regarding petitions and how these
procedures were developed.
Please describe any aspect of the petition process that your agency considers burdensome.
Please describe how your agency decides whether to grant a petition.
Please rank the importance of the following factors in deciding what action to take on a petition
(with 1 being the most important and 4 being the least important)
o Merits of the petition (e.g., efficiency, effectiveness, fairness, and feasibility)
o Agency resources and priorities
o Whether the action sought by petition is legally mandated
o Political factors or stakeholder/public acceptance
o Please explain your answers and identify any other considerations and their respective
ranks.
What information is useful in evaluating the merits of a petition?
Are stakeholders or anyone outside the agency consulted during your agency’s decision-making
on petitions?
o Whom does your agency consult?
o How does your agency determine whom to consult?
If your agency had more resources, would devoting those resources to petition review be a: low
priority, medium priority, or high priority? Please explain why.
87



Please list the titles or job series of all agency staff members involved in the petition process,
describe each staff member’s role in the process, and estimate what percentage of each staff
member’s time is spent on petitions as opposed to other agency business.
Online Submissions


Does your agency allow online submissions of petitions?
o If not, do you think online submissions would improve your agency’s petition process?
Please explain your answer.
o If yes, where online are petitions submitted? How have online submissions affected the
quality of petitions?
Tracking Petitions
 Can petitioners and/or the public track the progress of a petition? If yes, how?
 Are petitions posted online? If yes, where?
Public Comments



Does your agency seek public comments on petitions?
How does your agency seek public comments on petitions: Federal Register notice; online
posting; solicitation of specific stakeholders; informal conversations; other?
 Are comments on pending petitions valuable to your agency’s decision whether to grant a
petition?
Petition Content


Please describe the minimum content one must include in a petition to receive an agency
response (i.e., for the petition to be considered a “petition” under the APA).
 Please describe the quality of the petitions you currently receive.
 Approximately how often (never, rarely, sometimes, often, or almost always) do petitions:
o Rely on reports, scientific studies, or other empirical data?
o Include at least a rudimentary cost-benefit analysis?
o Include a detailed cost-benefit analysis?
Petition Denials
 What occurs after a petition is denied?
 How are petitioners given notice of denial?
 Are petitioners given reasons for the denial?
 Is there an opportunity for reconsideration?
 Since 2005, how many petition denials have led to litigation?
Petition Grants


At what point does your agency consider a petition for rulemaking granted? When the agency
notifies petitioner of the agency’s intent to take action; when a proposed rule has been
published; when a final rule has been published; when a final rule takes effect; other?
 What occurs after a petition is granted? Please describe the steps your agency takes to turn a
granted petition into a proposed rule.
Ideas for Improvement





How useful is the current petition process to your agency? What, if anything, limits the value of
petitions?
Please describe how you would improve the petition process.
Should the petition process be more accessible to the public? Why or why not? If yes, how can
the process be made more accessible?
In a process that is separate from APA or statute-based petitions for rulemaking, President
Obama’s We the People initiative (www.petitions.whitehouse.gov) seeks to encourage the
88




petitioning of government. It permits anyone to submit a petition on a range of policy issues. If
a petition receives 100,000 signatures in 30 days, the White House releases a formal response.
Please describe your views on the potential benefits and drawbacks of this type of petition
process. Are there any principles or ideas (e.g., a supporter threshold for prioritizing the
review of petitions) from We the People that should be incorporated into agency petition
processes?
What are your views on the potential for external review of petition denials? For example,
allowing for review by the Office of Information and Regulatory Affairs (OIRA) of petitions that
contain a detailed cost-benefit analysis.
Do you have any other comments, questions, or concerns?

89

Appendix B: Other Statutory Rights to Petition
[See separate Excel file.]

Appendix C: Agency Practices
[See separate Excel file.]

C1: Regulations and Guidance
Appendix C1 is a comparative chart of agency regulations on handling petitions. Some noteworthy
features are highlighted in blue in the chart. Each such feature may be highlighted only once, even
though multiple agencies may share the same practice.

C2: Online Information and Tools
C3: Statistics
Data comes from Luneburg’s 1986 study commissioned by ACUS,430 Biber and Brosi’s study of
Endangered Species Act petitions,431 Professors Livermore and Revesz’s study of EPA petitions and
inaction,432 the Fish and Wildlife Service’s workplan for petitions,433 surveys conducted for this
study with various agencies, and certain agency websites that provide background information on
petitions or easily searchable online dockets.434
The approximate frequencies of submissions by petitioner type are based on samples of petitions
submitted over the last several years that are either available on agencies’ online dockets or were
provided by agencies in response to this study’s questionnaire. Some data sources may be
incomplete, and the years selected for review are not necessarily representative. The authors
roughly grouped petitions into broad categories; the percentages in the chart should be taken as
general approximations of the frequency of submissions by petitioner type, and not as precise
calculations.

430 Luneburg, supra note 2, at 519-20, 537.
431 Biber & Brosi, supra note 214.
432 Michael A. Livermore & Richard L. Revesz, Regulatory Review, Capture, and Agency Inaction, 101 Geo. L. J. 1337,
1386 (2013).
433 U.S. Fish & Wildlife Service, Listing Program Work Plan: Questions and Answers,
http://www.fws.gov/endangered/improving_esa/FWS%20Listing%20Program%20Work%20Plan%20FAQs%20FINAL.
PDF
434 Relevant websites are listed in the chart in Appendix C2.

90

Appendix D: Excerpts of Statutory Text and Previous Recommendation
Administrative Procedure Act
5 U.S.C. § 551—Definitions
For the purpose of this subchapter—
(1) “agency” means each authority of the Government of the United States, whether or not it is
within or subject to review by another agency…
(2) “person” includes an individual, partnership, corporation, association, or public or private
organization other than an agency;
…
(4) “rule” means the whole or a part of an agency statement of general or particular applicability
and future effect designed to implement, interpret, or prescribe law or policy or describing the
organization, procedure, or practice requirements of an agency and includes the approval or
prescription for the future of rates, wages, corporate or financial structures or reorganizations
thereof, prices, facilities, appliances, services or allowances therefor or of valuations, costs, or
accounting, or practices bearing on any of the foregoing;
(5) “rule making” means agency process for formulating, amending, or repealing a rule;
(6) “order” means the whole or a part of a final disposition, whether affirmative, negative,
injunctive, or declaratory in form, of an agency in a matter other than rule making but including
licensing;
(7) “adjudication” means agency process for the formulation of an order;
…
5 U.S.C. § 553—Rule making
(a) This section applies, according to the provisions thereof, except to the extent that there is
involved—
(1) a military or foreign affairs function of the United States; or
(2) a matter relating to agency management or personnel or to public property, loans,
grants, benefits, or contracts.
(b) General notice of proposed rule making shall be published in the Federal Register, unless
persons subject thereto are named and either personally served or otherwise have actual notice
thereof in accordance with law. The notice shall include—
(1) a statement of the time, place, and nature of public rule making proceedings;
(2) reference to the legal authority under which the rule is proposed; and
(3) either the terms or substance of the proposed rule or a description of the subjects and
issues involved.
Except when notice or hearing is required by statute, this subsection does not apply—
(A) to interpretative rules, general statements of policy, or rules of agency organization,
procedure, or practice; or
(B) when the agency for good cause finds (and incorporates the finding and a brief
statement of reasons therefor in the rules issued) that notice and public procedure thereon
are impracticable, unnecessary, or contrary to the public interest.
(c) After notice required by this section, the agency shall give interested persons an opportunity to
participate in the rule making through submission of written data, views, or arguments with or
without opportunity for oral presentation. After consideration of the relevant matter presented, the
agency shall incorporate in the rules adopted a concise general statement of their basis and
purpose. When rules are required by statute to be made on the record after opportunity for an
agency hearing, sections 556 and 557 of this title apply instead of this subsection.
(d) The required publication or service of a substantive rule shall be made not less than 30 days
before its effective date, except—
91

(1) a substantive rule which grants or recognizes an exemption or relieves a restriction;
(2) interpretative rules and statements of policy; or
(3) as otherwise provided by the agency for good cause found and published with the rule.
(e) Each agency shall give an interested person the right to petition for the issuance, amendment, or
repeal of a rule.
5 U.S.C. § 555—Ancillary Matters
(a) This section applies, according to the provisions thereof, except as otherwise provided by this
subchapter.
(b) A person compelled to appear in person before an agency or representative thereof is entitled to
be accompanied, represented, and advised by counsel or, if permitted by the agency, by other
qualified representative. A party is entitled to appear in person or by or with counsel or other duly
qualified representative in an agency proceeding. So far as the orderly conduct of public business
permits, an interested person may appear before an agency or its responsible employees for the
presentation, adjustment, or determination of an issue, request, or controversy in a proceeding,
whether interlocutory, summary, or otherwise, or in connection with an agency function. With due
regard for the convenience and necessity of the parties or their representatives and within a
reasonable time, each agency shall proceed to conclude a matter presented to it. This subsection
does not grant or deny a person who is not a lawyer the right to appear for or represent others
before an agency or in an agency proceeding.
...
(e) Prompt notice shall be given of the denial in whole or in part of a written application, petition,
or other request of an interested person made in connection with any agency proceeding. Except in
affirming a prior denial or when the denial is self-explanatory, the notice shall be accompanied by a
brief statement of the grounds for denial.
5 U.S.C. § 701—Judicial Review—Application; definitions
(a) This chapter applies, according to the provisions thereof, except to the extent that—
(1) statutes preclude judicial review; or
(2) agency action is committed to agency discretion by law.
…
5 U.S.C. § 704—Actions Reviewable
Agency action made reviewable by statute and final agency action for which there is no other
adequate remedy in a court are subject to judicial review. A preliminary, procedural, or
intermediate agency action or ruling not directly reviewable is subject to review on the review of
the final agency action….
5 U.S.C. § 706—Scope of Review
To the extent necessary to decision and when presented, the reviewing court shall decide all
relevant questions of law, interpret constitutional and statutory provisions, and determine the
meaning or applicability of the terms of an agency action. The reviewing court shall—
(1) compel agency action unlawfully withheld or unreasonably delayed; and
(2) hold unlawful and set aside agency action, findings, and conclusions found to be—
(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
(B) contrary to constitutional right, power, privilege, or immunity;
(C) in excess of statutory jurisdiction, authority, or limitations, or short of statutory right;
(D) without observance of procedure required by law;
(E) unsupported by substantial evidence in a case subject to sections 556 and 557 of this
title or otherwise reviewed on the record of an agency hearing provided by statute; or
(F) unwarranted by the facts to the extent that the facts are subject to trial de novo by the
reviewing court.

92

In making the foregoing determinations, the court shall review the whole record or those parts of it
cited by a party, and due account shall be taken of the rule of prejudicial error.

Previous ACUS Recommendation on Petitions
See next page.

93

Recommendation 86-6
Petitions for Rulemaking
(Adopted December 4, 1986)

The Administrative Procedure Act (APA) requires each federal agency to give interested
persons the right to petition for the issuance, amendment, or repeal of a rule, 5 U.S.C. § 553(e).
The APA also requires that agencies conclude matters presented to them within a reasonable
time, 5 U.S.C. § 555(b), and give prompt notice of the denial of actions requested by interested
persons, 5 U.S.C. § 555(e). The APA does not specify the procedures agencies must follow in
receiving, considering, or disposing of public petitions for rulemaking.1 However, agencies are
expected to establish and publish such procedures in accordance with the public information
section of the APA. See Attorney General's Manual on the Administrative Procedure Act 38
(1947). An Administrative Conference study of agency rulemaking petition procedures and
practices found that while most agencies with rulemaking power have established some
procedures governing petitions for rulemaking, few agencies have established sound practices
in dealing with petitions or responded promptly to such petitions.
This Recommendation sets forth the basic procedures that the Conference believes should
be incorporated into agency procedural rules governing petitions for rulemaking. In addition,
the Conference encourages agencies to adopt certain other procedures and policies where
appropriate and feasible. The Conference feels that, beyond this basic level, uniform
specification of agency petition procedures would be undesirable because there are significant
differences in the number and nature of petitions received by agencies and in the degree of
sophistication of each agency's community of interested persons.
Agencies should review their rulemaking petition procedures and practices and, in
accordance with this Recommendation, adopt measures that will ensure that the right to
petition is a meaningful one. The existence of the right to petition reflects the value Congress
has placed on public participation in the agency rulemaking process. The Administrative
Conference has recognized, in past recommendations, the benefits flowing from public

1

But other statutes expressly create the right to petition for rulemaking, and some of these statutes specify
procedures to be followed in the petitioning process.

1

participation in agency rulemaking and from publication of the means for such participation.2
The absence of published petition procedures, excessive or rigidly-enforced format
requirements, and the failure to act promptly on petitions for rulemaking may undermine the
public's right to file petitions for rulemaking.
Some agencies currently have petition-for-rulemaking procedures that are more elaborate
than those recommended in this Recommendation. This Recommendation is not intended to
express a judgment that such procedures are inappropriate or that the statutes mandating
particular procedures should be amended. Nor is the Recommendation intended to alter the
prior position of the Conference recommending elimination of the categorical exemptions of
certain types of rulemaking from the APA's rulemaking requirements. See Recommendations
69-8 and 73-5. To the extent Congress or agencies adopt those recommendations, they should
also expressly apply the right to petition to those types of rulemaking.
Recommendation
1. Agencies should establish by rule basic procedures for the receipt, consideration, and
prompt disposition of petitions for rulemaking. These basic procedures should include: (a)
Specification of the address(es) for the filing of petitions and an outline of the recommended
contents of the petition, such as the name, address, and telephone number of the petitioner,
the statutory authority for the action requested, and a description of the rule to be issued,
amended, or repealed; (b) maintenance of a publicly available petition file; and (c) provision for
prompt notification to the petitioner of the action taken on the petition, with a summary
explanatory statement.
2. In addition, agencies should, where appropriate and feasible:
a. make their petition procedures expressly applicable to all types of rules the agency has
authority to adopt;

2

See Recommendation 69-8, Elimination of Certain Exemptions from the APA Rulemaking Requirements, 1 CFR §
305.69-8; Recommendation 71-6, Public Participation in Administrative Hearings, 1 CFR § 305.71-6;
Recommendation 73-5, Elimination of the "Military or Foreign Affairs Function" Exemption from APA Rulemaking
Requirements, 1 CFR § 305.73-5; Recommendation 76-5, Interpretive Rules of General Applicability and Statements
of General Policy, 1 CFR § 305.76-5; and Recommendation 83-2, The "Good Cause" Exemption from APA
Rulemaking Requirements, 1 CFR § 305.83-2.

2

b. provide guidance on the type of data, argumentation, or other information the agency
needs to consider petitions;
c. develop effective methods for providing notice to interested persons that a petition has
been filed and identify the agency office or official to whom inquiries and comments should be
made; and
d. establish internal management controls to assure the timely processing of petitions for
rulemaking, including deadlines for completing interim actions and reaching conclusions on
petitions and systems to monitor compliance with those deadlines.

Citations:
51 FR 46988 (December 30, 1986)
__ FR_____ (2012)
1986 ACUS 27

3

